Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 1 of 228 Page ID
                                 #:1611


   1   ROBERT B. MILLIGAN, SBN 217348
       rmilligan@seyfarth.com
   2   DANIEL JOSHUA SALINAS, SBN 282065
       jsalinas@seyfarth.com
   3   SIERRA J. CHINN-LIU, SBN 322994
       schinnliu@seyfarth.com
   4   SEYFARTH SHAW LLP
   5   2029 Century Park East, Suite 3500
       Los Angeles, California 90067
   6   Telephone: (310) 277-7200
       Facsimile: (310) 201-5219
   7
       MICHAEL D. WEXLER (admitted pro hac vice)
   8   mwexler@seyfarth.com
       KEVIN J. MAHONEY (admitted pro hac vice)
   9   kmahoney@seyfarth.com
       KATELYN R. MILLER (admitted pro hac vice)
  10   krmiller@seyfarth.com
  11
       SEYFARTH SHAW LLP
       233 South Wacker Drive, Suite 8000
  12   Chicago, Illinois 60606
       Telephone: (312) 460-5000
  13   Facsimile: (312) 460-7000
  14   JESSE M. COLEMAN (admitted pro hac vice)
       jmcoleman@seyfarth.com
  15   SEYFARTH SHAW LLP
       700 Milam Street, Suite 1400
  16   Houston, Texas 77002
       Telephone: (713) 225-2300
  17   Facsimile: (713) 225-2340
  18
       Attorneys for Plaintiff
  19   Karma Automotive LLC
  20

  21                       UNITED STATES DISTRICT COURT

  22                     CENTRAL DISTRICT OF CALIFORNIA

  23

  24   KARMA AUTOMOTIVE LLC, a                 CASE NO.: 8:20-cv-02104-JVS-DFM
       California limited liability company,
  25                                           FIRST AMENDED COMPLAINT
                          Plaintiff,           FOR PRELIMINARY AND
  26                                           PERMANENT INJUNCTIVE
             v.                                RELIEF AND DAMAGES:
  27
       LORDSTOWN MOTORS CORP., an                  1. Violation of the Computer Fraud
  28
                                               1
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 2 of 228 Page ID
                                 #:1612


   1   Ohio corporation; STEVE BURNS, an            & Abuse Act, 18 U.S.C. § 1030, et
       individual, JOHN LEFLEUR, an                 seq.—Count I;
   2   individual, DARREN POST, an               2. Violation of the Computer Fraud
       individual, RICH SCHMIDT, an                 & Abuse Act, 18 U.S.C. § 1030, et
   3   individual, ROGER J. DURRE, an               seq.—Count II;
   4
       individual, HONG XIN HUAN                 3. Misappropriation of Trade Secrets
       (A.K.A “GEORGE” HUAN), an                    in Violation of the Defend Trade
   5   individual; BEI QIN, an individual;          Secrets Act, 18 U.S.C. § 1836, et
       STEPHEN PUNAK, an individual;                seq.;
   6   CHRISTOPHER KIM, an individual;           4. Misappropriation of Trade Secrets
       DAN ZHIHONG HUANG, an                        in Violation of the California
   7   individual; PUNAK ENGINEERING,               Uniform Trade Secrets Act, Cal.
       INC., a California corporation; and          Civ. Code § 3426.1 et seq.;
   8   DOES 1 through 50, inclusive,             5. Breach of Durre’s Confidentiality
                                                    Agreement;
   9                    Defendants.              6. Breach of Huan’s Confidentiality
                                                    Agreement;
  10                                             7. Breach of Qin’s Confidentiality
  11                                                Agreement;
                                                 8. Breach of Punak’s Confidentiality
  12                                                Agreement;
                                                 9. Breach of the Punak Engineering,
  13                                                Inc. Independent Contractor
                                                    Agreement;
  14                                             10.Breach of Kim’s Confidentiality
                                                    Agreement;
  15                                             11.Breach of Huang’s Confidentiality
                                                    Agreement;
  16                                             12.Breach of Post’s Confidentiality
  17
                                                    Agreement;
                                                 13.Breach of the MNDA;
  18                                             14.Breach of the Letter of Intent;
                                                 15.Tortious Interference with
  19                                                Contract;
                                                 16.Tortious Interference with
  20                                                Prospective Economic Advantage;
                                                 17. Unfair Competition in Violation
  21                                                of Cal. Bus. & Prof. Code § 17200
                                                    et seq.;
  22                                             18. Breach of Duty of Loyalty;
                                                 19. Breach of Fiduciary Duty;
  23                                             20. Aiding & Abetting Breach of
  24                                                Duty of Loyalty;
                                                 21. Aiding & Abetting Breach of
  25                                                Fiduciary Duty;
                                                 22. Conspiracy;
  26                                             23. Fraud;
                                                 24. RICO, 18 U.S.C. § 1962(c) et
  27                                                seq.;
                                                 25. RICO Conspiracy, 18 U.S.C. §
  28
                                             2
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 3 of 228 Page ID
                                 #:1613


   1                                                      1962(d) et seq.;
                                                       26. Unfair Competition Under
   2                                                      Lanham Act, 15 U.S.C. § 1125(A);
                                                       27.Violation of the California Penal
   3                                                      Code § 502; and
   4
                                                       28.Violation of the California Penal
                                                          Code § 502
   5

   6
               Plaintiff Karma Automotive LLC (“Plaintiff” or “Karma”), by and through

   7
       its undersigned counsel, hereby brings this First Amended Complaint for

   8
       preliminary and permanent injunctive relief and damages against Defendants

   9
       Lordstown Motors Corp. (“LMC”); LMC executives Steve Burns, Darren Post,

  10
       John LeFleur, and Rich Schmidt (collectively, “LMC Individual Defendants”); and

  11
       former Karma employees Roger “Joe” Durre, Hong Xin “George” Huan, Bei Qin,

  12
       Stephen Punak, Christopher Kim, Dan Zhihong Huang, and Punak Engineering,

  13
       Inc. (collectively, “Former Employee Defendants”) (LMC, LMC Individual

  14
       Defendants, and Former Employee Defendants collectively, “Defendants”) and, in

  15
       support thereof, avers as follows:

  16
                                        INTRODUCTION

  17           1.    Karma and LMC both make electric automobiles. While Karma has

  18   sold its vehicles to the public for years, LMC has yet to finalize a working vehicle

  19   for sale to the public, is under increasing scrutiny for its failure to do so, and is now

  20   under investigation by the Securities and Exchange Commission for

  21   misrepresentations about alleged “pre-orders” for its products. Faced with pressure

  22   from investors, regulatory authorities, and the general public about its significant

  23   development and production delays, LMC decided to take a shortcut and steal

  24   Karma’s trade secrets. By doing so, LMC hoped to avoid—in the words of its own

  25   executives—millions of dollars in costs, and months if not years of development

  26   time.

  27           2.    LMC accomplished its theft by first approaching Karma about a

  28   partnership. In the high-tech and highly-competitive electric vehicle industry, the
                                                  3
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 4 of 228 Page ID
                                 #:1614


   1   “infotainment” systems offered by manufacturers are a key distinguishing feature
   2   and selling point. The infotainment system collects, displays, and allows a driver
   3   to interact with all of the vehicle’s informational and entertainment systems, often
   4   through a prominently-placed interactive touch-screen contained in the vehicle’s
   5   front dash. Karma has years of experience developing cutting-edge infotainment
   6   systems, and LMC desperately needed one. When it approached Karma, LMC
   7   claimed to be interested about entering into a development partnership with Karma
   8   for an infotainment system.
   9          3.    Through that feigned interest, LMC entered into a five-month “due
  10   diligence” with Karma’s engineering and project management staff, culminating in
  11   a fraudulent “letter of intent,” and a promise by LMC to issue payments to Karma
  12   in short order.
  13          4.    The courtship was a ruse and the promised check never arrived.
  14   Instead, LMC used those five months to begin poaching and onboarding key Karma
  15   employees, and to steal Karma’s confidential information and trade secrets—not
  16   just about the infotainment system being developed, but about every aspect of
  17   Karma’s business.
  18          5.    Indeed, almost immediately after entering into a Mutual Non-
  19   Disclosure Agreement (“MNDA”) with Karma that would start the due diligence
  20   period, LMC began systematically identifying which Karma’s employees to solicit,
  21   based on the volume of trade secrets those employees could steal. LMC was aided
  22   in doing so by Defendant Roger J. “Joe” Durre: Karma’s own Director of
  23   Engineering and one of its key managers on the project it had undertaken with
  24   LMC.
  25          6.    Not content to simply steal Karma’s confidential and trade secret
  26   information, LMC incentivized multiple Karma employees to accept job offers
  27   from, and begin to work for, LMC while they were still employed by and working
  28   for Karma. LMC did so not only to avoid paying for their services, but to ensure
                                                4
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 5 of 228 Page ID
                                 #:1615


   1   that these employees downloaded, saved, and/or sent to their personal email
   2   addresses massive amounts of Karma’s confidential and trade secret information.
   3   In communications involving LMC’s Chief Executive Officer Steve Burns, LMC’s
   4   executives openly discussed how it would be preferable to have Karma engineers
   5   “executing [LMC’s] program under Karma so that we don’t face the full costs of
   6   benefits and other costs to stand up the team right away….”
   7         7.     LMC pulled out of the fake deal at the last minute and, almost
   8   overnight, set up its own “LMC Infotainment Group” (which never existed before)
   9   in California (where LMC had no presence prior) in order to save itself millions in
  10   immediate development costs. Indeed, just a few days before cancelling its project
  11   with Karma, and without telling Karma, LMC hired and on-boarded Durre. Yet
  12   despite becoming an employee of LMC, and of course without disclosing that fact
  13   to Karma, Durre continued to work as an employee of Karma for nearly a month.
  14   As an agent for LMC during the weeks in which he was employed by both entities,
  15   Durre downloaded and copied electronic files containing Karma’s trade secrets and
  16   confidential information, then permanently deleted thousands of files from
  17   Karma’s computer system in an effort to hinder Karma’s own development plans.
  18         8.     LMC and the LMC Individual Defendants were at all times aware of
  19   the illegal nature of their actions. LMC’s executives acknowledged in their internal
  20   communications that what they were doing was wrong and would lead to lawsuits
  21   once their conduct was uncovered. On August 6, 2020, Defendant Darren Post—
  22   LMC’s Chief Technology Officer—emailed another LMC executive (Jonathan
  23   Wood), explaining: “I hired Joe Durre but it must never be mentioned to Karma.
  24   He is on vacation and technically still with Karma, so if he is on a call with Karma
  25   people involved, treat him like Karma. To avoid lawsuits, we must not let Karma
  26   know – they will find out on their own several months from now.” (emphasis
  27   added).
  28         9.     LMC and the LMC Individual Defendants also privately
                                                5
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 6 of 228 Page ID
                                 #:1616


   1   acknowledged the value of the materials that they were stealing, discussing that
   2   Karma’s intellectual property being stolen was worth “into the billions” of dollars.
   3   In particular, on July 28, 2020, Post asked Durre (at the time, still employed as
   4   Karma’s Director of Engineering) to “send me the leanest organization needed to
   5   execute the program. I would have both unemployed/furloughed plus those you
   6   think you can get – asterisk names of furloughed people.” Excited by their own
   7   illicit work, Post and Durre conspired that, if “LMC owns all of the IP…it tallies
   8   into the billions.”
   9         10.    LMC was at least partially successful in its efforts to steal Karma’s
  10   trade secrets and confidential information.
  11         11.    Discovery to date in this matter demonstrates that Defendants stole
  12   Karma’s source code and subsequently incorporated it into LMC’s infotainment
  13   system source code for the Endurance: an electric pickup truck under development
  14   by LMC that it claims will soon be offered for sale. Discovery has also uncovered,
  15   that Defendants’ theft is not limited to source code and the infotainment system.
  16   Indeed, it is now apparent that LMC’s theft of Karma’s trade secrets stretches back
  17   before its fake deal with Karma to at least December 2019, when Post originally
  18   left Karma for LMC. Documents discovered to be in Post’s custody during this
  19   litigation, and the custody of others at LMC, demonstrate that in addition to the
  20   conspiracy to raid Karma’s infotainment team and steal its infotainment
  21   technology, Defendants stole Karma’s highly confidential and proprietary
  22   information regarding nearly every aspect of Karma’s vehicles.
  23         12.    For example, LMC copied word for word one of Karma’s technical
  24   specifications for a vehicle power moding system—which for an electric vehicle is
  25   a critical system design that specifies power management mechanism of the entire
  26   vehicle. Defendants did this brazenly and lazily, slapping “Lordstown” on the front
  27   page of their technical specifications but then failing to remove references to Karma
  28   later in the document tables.
                                                6
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 7 of 228 Page ID
                                 #:1617


   1         13.    Similarly, Defendants stole and then copied and pasted into their own
   2   company documents entire sections of Karma’s development plans, software and
   3   hardware development project plans and timelines, hardware development
   4   specifications for individual vehicle and infotainment system components, design
   5   documents for electric vehicle communication systems, electric vehicle network
   6   architecture diagrams, full and complete bills of materials identifying the
   7   components and pricing for components of electric vehicles, and even secret plans
   8   for a new Karma vehicle.
   9         14.    Defendants further stole and used Karma’s production processes and
  10   tools, including, without limitation, electric vehicle testing and validation
  11   documents, mobile device application product requirements, process improvement
  12   methodologies, supplier information, and project budgets. Sometimes the copying
  13   was so obvious, Defendants forgot to fix the typos from the original Karma
  14   documents and even sometimes failed to remove the word “Karma” and the Karma
  15   design logo from the text of the document itself. Collectively the information LMC
  16   stole is conservatively worth hundreds of millions and perhaps billions of dollars.
  17         15.     In short, LMC lied about its interest in a joint development deal to
  18   further gain access to Karma’s trade secrets, and to understand which of Karma’s
  19   employees could most directly aid LMC by stealing Karma’s trade secrets and
  20   ideas. LMC then backed out of the joint development deal, stole Karma’s ideas,
  21   and poached Karma’s employees in order to save money and time. The cancelled
  22   project was projected to bring in more than $3 billion in revenue by 2024 to
  23   Karma.
  24         16.    Moreover, Karma’s valuable trade secrets continue to remain in the
  25   possession of not just LMC, but also in the possession of the Former Employee
  26   Defendants, some of whom downloaded thousands of files containing Karma’s
  27   trade secrets and confidential information to external storage devices while
  28   working for Karma. Further demonstrating their ill intent, and in an effort to destroy
                                                 7
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 8 of 228 Page ID
                                 #:1618


   1   evidence of their wrongdoing, Durre and Huan deleted hundreds of stolen Karma
   2   files from their personal external storage devices immediately after learning of the
   3   Original Complaint filed by Karma in this matter, and did so in such a way that
   4   most of the files could not be restored.
   5            17.   Karma brings this action to stop Defendants’ continued illegal
   6   conduct, and to redress the harm that Karma already suffered through Defendants’
   7   blatantly illegal actions. Karma seeks injunctive relief from this Court to compel
   8   Defendants to refrain from disclosing and using any of Karma’s confidential and
   9   trade secret information and to order them to return to Karma the property that they
  10   stole.
  11                                     THE PARTIES
  12            18.   Plaintiff Karma Automotive LLC is a manufacturer of luxury electric
  13   vehicles, components, hardware, and software. Karma maintains its principal place
  14   of business in Orange County, California. Karma is licensed to conduct business in
  15   California, and conducts business throughout the United States.
  16            19.   Defendant Lordstown Motors Corporation (“LMC”) is a manufacturer
  17   of electric vehicles. LMC maintains its principal place of business in Ohio.
  18            20.   Defendant Steve Burns (“Burns”) is the Chief Executive Officer of
  19   LMC. Upon information and belief, Burns is a resident of the State of Ohio.
  20            21.   Defendant John LeFleur (“LeFleur”) is the Chief Operations Officer
  21   of LMC. Upon information and belief, LeFleur is a resident of the State of Ohio.
  22            22.   Defendant Darren Post (“Post”) is the Chief Technology Officer of
  23   LMC. From January 5, 2016 to December 1, 2019, Post was employed by Karma
  24   as a managing agent and, during the last few years of his employment, held the title
  25   of Chief Engineer. Upon information and belief, Post is a resident of the State of
  26   Ohio.
  27            23.   Defendant Rich Schmidt (“Schmidt”) is the Chief Production Officer
  28   of LMC. Upon information and belief, Schmidt is a resident of the State of Ohio.
                                                  8
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 9 of 228 Page ID
                                 #:1619


   1           24.   From December 5, 2016 through September 1, 2020, Defendant Roger
   2   “Joe” Durre was employed by Karma as Director of Infotainment Systems at
   3   Karma’s headquarters in Irvine, California. Upon information and belief, Durre, is
   4   a resident of the State of California, residing in the County of Orange.
   5           25.   From June 26, 2017 through August 28, 2020, Defendant Hong Xin
   6   “George” Huan (“Huan”) was employed by Karma as Software System Architect
   7   at Karma’s headquarters in Irvine, California. Upon information and belief, Huan
   8   is a resident of the State of North Carolina.
   9           26.   From on or about December 14, 2015 to September 18, 2020,
  10   Defendant Bei Qin (“Qin”) was employed by Karma as Senior Software Engineer
  11   at Karma’s headquarters in Irvine, California. Upon information and belief, Qin is
  12   a resident of the State of California, residing in the County of Orange.
  13           27.   From May 23, 2016 to October 14, 2016, Defendant Stephen Punak
  14   (“Punak”) was employed by Karma as a Senior Software Engineer at Karma’s
  15   headquarters in Irvine, California. Punak, through his company Punak Engineering,
  16   Inc., provided services to Karma as an independent contractor from October 17,
  17   2016 through May 8, 2020, when his contract was terminated. Upon information
  18   and belief, Punak is a resident of the State of California, residing in the County of
  19   Orange.
  20           28.   Defendant Punak Engineering, Inc. (“PEI”) is a corporation formed
  21   under the laws of the State of California and having its principal place of business
  22   in San Clemente, California. PEI is wholly-owned and operated by Defendant
  23   Punak, and was the company through which he provided engineering services to
  24   Karma as an independent contractor from October 17, 2016 through May 8, 2020.1
  25           29.   Defendant Christopher Kim (“Kim”) provided electronic hardware
  26   engineering services to Karma as an independent contractor from on or about April
  27   1
         While PEI is included in the definition of “Former Employee Defendants” herein for ease of
  28   reference, PEI was not an employee of Karma.
                                                    9
           FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                            DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 10 of 228 Page ID
                                  #:1620


    1   29, 2019 through April 9, 2020, when his contract was terminated. Upon
    2   information and belief, Kim is a resident of the State of California, residing in the
    3   County of Orange.2
    4           30.    From on or about January 9, 2017 to September 4, 2020, Defendant
    5   Dan Zhihong Huang (“Huang”) was employed by Karma as a Senior Software
    6   Engineer at Karma’s headquarters in Irvine, California. Upon information and
    7   belief, Huang is a resident of the State of California, residing in the County of
    8   Orange.
    9                                 JURISDICTION & VENUE
   10           31.    The Court has subject-matter jurisdiction over this civil action
   11   pursuant to 28 U.S.C. § 1331 because this action involves claims asserted pursuant
   12   to 18 U.S.C. § 1030, et seq. and 18 U.S.C. § 1836, et seq.
   13           32.    The supplemental jurisdiction of the Court is invoked pursuant to 28
   14   U.S.C. § 1367 to consider Karma’s claims under California common law and the
   15   California Uniform Trade Secret Act, as well as Karma’s claim under any other
   16   applicable state law.
   17           33.    This Court has personal jurisdiction over Defendants, and venue is
   18   proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a
   19   substantial part of the events or omissions giving rise to the claims occurred in this
   20   judicial district.
   21                                 FACTUAL ALLEGATIONS
   22                                     Karma’s Trade Secrets
   23           34.    Karma is a manufacturer of luxury electric vehicles, including high-
   24   end sedans and sports cars. Karma also develops automotive hardware and software
   25   for use in electric vehicles.
   26           35.    Over the course of at least six years and through substantial efforts
   27   2
          Similarly, while Kim is included in the definition of “Former Employee Defendants” herein,
   28   his relationship to Karma was that of an independent contractor, rather than that of an employee.
                                                       10
            FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                             DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 11 of 228 Page ID
                                  #:1621


    1   and financial investment, Karma developed, compiled, and maintained a wealth of
    2   trade secret information (hereinafter referred to as Karma’s “Trade Secrets”) that it
    3   uses to service the needs of its customers, and achieve and secure a competitive
    4   edge over other manufacturers of automobiles, automotive hardware, and
    5   automotive software, and in particular over other electric vehicle systems
    6   manufacturers. Karma’s Trade Secrets include, but are not limited to:
    7            a. Karma’s source code, engineering plans, and cost structure for
    8                Karma’s cloud-based system to send new software and software
    9                updates to the consumer over the air;
   10            b. Karma’s source code, engineering plans, and cost structure for
   11                Karma’s system to deliver messages communicating vehicle event
   12                actions automatically to drivers;
   13            c. Karma’s project planning documents, including internal estimates and
   14                figures to develop its engineering and design projects, including a
   15                breakdown of discrete tasks and projects to complete and the amount
   16                of expected labor time and costs to complete them;
   17            d. Karma’s internal processes for developing a vehicle—from building a
   18                factory, to synchronizing suppliers, to Karma’s guidelines for quality
   19                assurance;
   20            e. Karma’s files and records regarding customers, prospective customers,
   21                independent contractors, subcontractors, vendors, and suppliers, and
   22                each of their profiles, preferences, specifications, account history, and
   23                habits;
   24            f. information and documents pertaining to Karma’s analyses and
   25                forecasts of production capacity and readiness to meet customer and
   26                partner needs;
   27            g. the documents, methods, and systems used by Karma in soliciting,
   28                marketing, selling, and providing its products and services to its
                                                 11
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 12 of 228 Page ID
                                  #:1622


    1                  customers, including, but not limited to, comparison pricing analyses,
    2                  presentation formats and contents, and strategic plans;
    3               h. financial and accounting information, such as budgets, cost, pricing
    4                  and billing information, and revenues and profit margins; and
    5               i. other non-public information of Karma that would be valuable to a
    6                  competitor or other third-party.
    7         36.      Karma’s Trade Secrets, all of which were compiled and developed by
    8   Karma over many years through substantial efforts and expense, are not known to
    9   the public. Karma’s Trade Secrets are not readily ascertainable in the electric
   10   automotive industry, whether through a trade or public directory or any other
   11   source. Karma’s Trade Secrets were developed through considerable time, effort,
   12   and expense to Karma, and are not readily ascertainable by others, and especially
   13   not to Karma’s competitors. For example, Karma’s Trade Secrets related to its
   14   research and development its vehicles, including designs, software source code,
   15   component specifications, sourcing and supply chain coordination, and cost
   16   information, are valuable precisely because they give Karma a competitive
   17   advantage of being the first to market with its technology. Karma’s Trade Secrets,
   18   in the hands of a competitor, would enable the competitor to bypass months or even
   19   years of research and development that the competitor would have had to otherwise
   20   do on its own.
   21         37.      Just as importantly, Karma’s Trade Secrets, in the hands of a
   22   competitor, would show the competitor what not to do, based on proposals or ideas
   23   that Karma determined were not feasible. A competitor with access to Karma’s
   24   Trade Secrets could avoid the costly trial-and-error process inherent in any
   25   engineering project, further saving time and costs.
   26         38.      Karma’s Trade Secrets are valuable to Karma and their value lies
   27   primarily in being kept secret and not generally known. For that reason, Karma has
   28   taken considerable steps to maintain the secrecy of its Trade Secrets, such as: (a)
                                                  12
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 13 of 228 Page ID
                                  #:1623


    1   requiring, as a condition of employment or contractual engagement, that all
    2   employees and contractors promise not to use or disclose this information, except
    3   in the performance of their duties for Karma; (b) having employees and contractors
    4   execute confidentiality and non-disclosure agreements, which instruct Karma’s
    5   employees and contractors not to disclose, reproduce, or use this information
    6   without Karma’s consent; (c) emphasizing to employees and contractors Karma’s
    7   need to keep this information secret; (d) limiting access and/or restricting access to
    8   this information by employees and contractors on a need-to-know basis; (e)
    9   requiring unique usernames and passwords to access source code and related data
   10   on Karma’s computer systems and databases; and (f) implementing a number of
   11   physical and electronic security measures, including restricting access to databases
   12   and network space, assigning passwords and user-level permissions to access
   13   information on Karma’s computer system, servers, and networks, requiring that
   14   Trade Secrets be kept in secure locations when not in use, and requiring dual-factor
   15   authentication for remote access and VPN access to Karma’s systems.
   16         39.    Additionally, Karma entered into confidentiality and non-disclosure
   17   agreements with employees, contractors, vendors, suppliers, and business partners,
   18   including LMC, which prohibited all such individuals and entities from disclosing,
   19   reproducing, or using Karma’s Trade Secrets without Karma’s consent.
   20         40.    In a further effort to prevent misappropriation, Karma also
   21   implemented a policy of disabling all USB ports on all Karma computers to prevent
   22   anyone from plugging in any flash drives or external storage drives or devices
   23   through any USB port. While certain employees were granted a special exception
   24   to enable them to use the USB ports on their Karma computers, this exception was
   25   limited to employees who required frequent USB access on their Karma computers
   26   for purposes of an ongoing and frequent job task. Requests for an exception were
   27   evaluated on an individual case-by-case basis and required approval from a Karma
   28   executive level officer responsible for the employee’s department. A request for an
                                                 13
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 14 of 228 Page ID
                                  #:1624


    1   exception would be approved if (a) the job task cannot be completed by any other
    2   approved means, and (b) the job task was frequent enough that it required ongoing
    3   access. The request for an exception would be denied if the desired data exchange
    4   or transfer could happen by a different approved venue like a network drive,
    5   OneDrive, or SharePoint. It would also be denied if the need was temporary.
    6         41.    The Former Employee Defendants were each granted an exception to
    7   the USB access policy described above because their particular engineering jobs
    8   involved frequent and ongoing need to transfer data via the USB port.
    9         42.    In the course and scope of their duties as senior engineering
   10   employees, managers, or contractors of Karma, the Former Employee Defendants
   11   had access to, regularly used, and were responsible for maintaining and
   12   safeguarding Karma’s Trade Secrets for the purpose of performing their job duties
   13   and services for Karma.
   14         43.    While the MNDA between Karma and LMC was still in effect, LMC
   15   and the LMC Individual Defendants had access to, regularly used, and were
   16   responsible for maintaining and safeguarding Karma’s Trade Secrets from use and
   17   disclosure for a competitive purpose.
   18                          Karma’s Confidential Information
   19         44.    In addition to its Trade Secrets (as defined above), Karma maintains
   20   other information as confidential that has value for Karma in being kept
   21   confidential, or that Karma has legal or contractual obligations to maintain as
   22   confidential but does not qualify as a trade secret under applicable state or federal
   23   law (such information is referred to herein as “Confidential Information”).
   24         45.    Karma’s Confidential Information encompasses all information
   25   belonging to Karma other than Trade Secrets (as defined above) that is proprietary
   26   and confidential in nature, whether the information is reduced to writing or in a
   27   form from which such information can be obtained, translated, or derived into
   28   reasonably usable form, and whether the information is simply in an employee’s
                                                 14
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 15 of 228 Page ID
                                  #:1625


    1   head, that: (a) has been provided to the employee during his/her employment with
    2   Karma; (b) the employee has gained access to while employed by Karma; and/or
    3   (c) was developed by the employee in the course of his/her employment with
    4   Karma.
    5         46.      Karma’s    Confidential    Information    includes    all   information,
    6   correspondence, documents, and other property (whether tangible or intangible)
    7   that Karma owns pursuant to California Labor Code section 2860 that do not
    8   qualify as a trade secret under applicable state or federal law. California Labor
    9   Code section 2860 states: “Everything which an employee acquires by virtue of his
   10   employment, except the compensation which is due to him from his employer,
   11   belongs to the employer, whether acquired lawfully or unlawfully, or during or
   12   after the expiration of the term of his employment.”
   13         47.      Examples of Karma’s Confidential Information include, but are not
   14   limited to:
   15               a. secret but still proprietary or confidential methodologies, strategies,
   16                  programs, and systems used by Karma in managing assets, liabilities,
   17                  and risk and/or in soliciting, marketing, selling, and providing services
   18                  to its customers;
   19               b. private and confidential communications with Karma’s vendors,
   20                  suppliers, and consultants;
   21               c. non-trade secret but still confidential or private information of third
   22                  parties that Karma has contractual and/or legal obligations to maintain
   23                  as confidential, including all customer information that Karma and its
   24                  employees are restricted from disclosing by federal, state, or local
   25                  statutes or regulations;
   26               d. non-trade secret but still proprietary or confidential financial and
   27                  accounting information of Karma (such as cost, pricing information,
   28                  price lists, financial policies and procedures, revenues, and profit
                                                     15
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 16 of 228 Page ID
                                  #:1626


    1                  margins, targets, and forecasts);
    2               e. non-trade secret but still proprietary or confidential information
    3                  concerning Karma’s current and prospective customers and vendors
    4                  (including, but not limited to, customer and vendor lists and similar
    5                  compilations, and information that customers and vendors expect
    6                  Karma to keep as confidential);
    7               f. non-trade secret but still proprietary or confidential information
    8                  concerning Karma’s consultants, independent contractors, and vendors
    9                  (including lists of all the foregoing); and
   10               g. personnel files and employment-related records of Karma’s current
   11                  and former employees (including, but not limited to, information
   12                  related to the hiring, recruitment, retention, and termination of its
   13                  current and former employees, as well as information related to their
   14                  job duties, assignments, skills, training, performance, discipline,
   15                  promotions, compensation, benefits, leaves of absence, and medical
   16                  files); and
   17               h. information believed by Karma to be a Trade Secret (as defined above)
   18                  that ultimately does not qualify as a trade secret under applicable state
   19                  or federal law, but nonetheless was maintained by Karma as
   20                  confidential.
   21         48.      Information received from a third party under contractual
   22   confidentiality obligations is valuable to Karma, regardless of its trade secret status,
   23   for a number of reasons. Disclosure or use of such information in violation of a
   24   contract with the third party may subject Karma to legal liabilities, destroy the
   25   relationship with that third party, and deprive Karma of all the benefits of its
   26   investment in that relationship. Such information would also be valuable to a
   27   competitor if it is obtained or acquired by the competitor without any contractual
   28
                                                   16
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 17 of 228 Page ID
                                  #:1627


    1   obligation associated with the information, as it would be tantamount to free
    2   discovery of information.
    3         49.    Information about Karma’s engineering employees is valuable to
    4   Karma because it has invested substantial resources over the years in recruiting,
    5   training, and providing opportunities to these employees to hone their skills and
    6   enable them to participate in developing Karma’s cutting-edge technology. Such
    7   information is valuable to a competitor like LMC because it would enable the
    8   competitor to bypass all the time and resources otherwise needed to recruit and
    9   train top engineering talent. With access to Karma’s team as a cohesive group, and
   10   not just one-off information about individual employees, a competitor would be
   11   able to target their recruiting efforts and know exactly who to recruit, especially if
   12   that employee has been working on the same exact technology the competitor is
   13   planning to develop. Rather than hiring recruiters, posting job ads on public
   14   websites, making cold calls, and asking for referrals to potential candidates, among
   15   other recruiting activities, the competitor would already know the particular
   16   employees that it needs to recruit, what those employees are working on, and which
   17   other employees work as a team with those recruiting targets.
   18         50.    As with Trade Secrets, Karma’s Confidential Information is valuable
   19   to Karma, and its value lies primarily in being kept secret and not generally known.
   20   For that reason, Karma has taken steps reasonable under the circumstances to
   21   maintain the secrecy of its Confidential Information, such as: (a) requiring, as a
   22   condition of employment or contractual engagement, that all employees and
   23   contractors promise not to use or disclose this information, except in the
   24   performance of their duties for Karma; (b) having employees and contractors
   25   execute confidentiality and non-disclosure agreements, which instruct Karma’s
   26   employees and contractors not to disclose, reproduce, or use this information
   27   without Karma’s consent; (c) emphasizing to employees and contractors Karma’s
   28   need to keep this information secret; (d) limiting access and/or restricting access to
                                                 17
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 18 of 228 Page ID
                                  #:1628


    1   this information by employees and contractors on a need-to-know basis; (e)
    2   requiring unique usernames and passwords to access this information on Karma’s
    3   computer systems; and (f) implementing a number of physical and electronic
    4   security measures, including restricting access to databases and network space,
    5   assigning passwords and user-level permissions to access information on Karma’s
    6   computer system, servers, and networks, requiring that Confidential Information
    7   be kept in secure locations when not in use, and requiring dual-factor authentication
    8   for remote access and VPN access to Karma’s systems.
    9         51.    Karma has also implemented a policy of disabling all USB ports on
   10   all Karma computers to prevent anyone from plugging in any flash drives or
   11   external drives or devices through any USB port. While certain employees were
   12   granted a special exception to enable them to use the USB ports on their Karma
   13   computers, this exception was limited to employees who required frequent USB
   14   access on their Karma computers for purposes of an ongoing and frequent job task.
   15   Requests for an exception were evaluated on an individual case-by-case basis and
   16   required approval from a Karma executive level officer responsible for the
   17   employee’s department. A request for an exception would be approved if (a) the
   18   job task cannot be completed by any other approved means, and (b) the job task
   19   was frequent enough that it required ongoing access. The request for an exception
   20   would be denied if the desired data exchange or transfer could happen by a different
   21   approved venue like a network drive, OneDrive, or SharePoint. It would also be
   22   denied if the need was temporary.
   23         52.    The Former Employee Defendants were each granted an exception to
   24   the USB access policy described above because their particular engineering jobs
   25   involved frequent and ongoing need to transfer data via the USB port.
   26         53.    In the course and scope of their duties as senior engineering
   27   employees, managers, or contractors of Karma, each of the Former Employee
   28   Defendants had access to, regularly used, and were responsible for maintaining and
                                                 18
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 19 of 228 Page ID
                                  #:1629


    1   safeguarding Karma’s Confidential Information for the purpose of performing their
    2   job duties and services for Karma.
    3         54.    While the MNDA between Karma and LMC was still in effect, LMC
    4   and the LMC Individual Defendants had access to, regularly used, and were
    5   responsible for maintaining and safeguarding Karma’s Confidential Information
    6   from use and disclosure for a competitive purpose.
    7      The Former Employee Defendants’ Contractual Obligations to Karma
    8         55.    As a condition of their assignment and placement at Karma, the
    9   Former Employee Defendants were given access to Karma’s Trade Secrets and
   10   Confidential Information (as defined above) in order to perform their contractual
   11   duties for Karma. The Former Employee Defendants knew or should have known
   12   of the confidential nature of this information and the fact that this information was
   13   the property of Karma and was not to be used or disclosed without Karma’s express
   14   consent.
   15         56.    Specifically, the Former Employee Defendants (except PEI, which
   16   signed a separate agreement) each executed a Confidentiality Agreement with
   17   Karma that prohibits the unauthorized disclosure and use of Karma’s confidential
   18   and trade secret information including, but not limited to, Karma’s source code,
   19   including source code written or developed by the Former Employee Defendants
   20   in the course of performing services for Karma. True and correct copies of the
   21   Confidentiality Agreements signed by the Former Employee Defendants are
   22   attached hereto as Exhibits 1 (Durre), 2 (Huan), 3 (Qin), 4 (Punak), 5 (Kim),
   23   and 6 (Huang) and are incorporated herein by reference.
   24         57.    Before joining LMC in December of 2019, Defendant Post was also
   25   employed by LMC as its Chief Engineer. In that position, Post also executed a
   26   Confidentiality Agreement with Karma that prohibits the unauthorized disclosure
   27   and use of Karma’s confidential and trade secret information including, but not
   28   limited to, Karma’s source code and technical specifications. A true and correct
                                                 19
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 20 of 228 Page ID
                                  #:1630


    1   copy of the Confidentiality Agreement signed Post is attached hereto as Exhibit 7
    2   and is incorporated herein by reference.
    3         58.    Punak’s employment with Karma was terminated in 2016, but Punak,
    4   through his company PEI, continued to provide engineering services to Karma as
    5   an independent contractor through May 8, 2020. PEI’s Independent Contractor
    6   Agreement, which governed Punak’s independent contractor work for Karma,
    7   contained similar confidentiality restrictions as Punak’s Confidentiality
    8   Agreement, and also specifically stated that any source code or other materials that
    9   Punak developed for Karma in the course of his work for it would be the sole
   10   property of Karma, and that neither Punak or PEI would not use or disclose those
   11   materials without Karma’s authorization. See Exhibit 8 at pp. 2-3, §§ 2.1, 2.4.
   12         59.    The Confidentiality Agreements and the PEI Independent Contractor
   13   Agreement require that the Former Employee Defendants: (1) hold Karma’s Trade
   14   Secrets and Confidential Information in the strictest confidence; (2) use Karma’s
   15   Trade Secrets and Confidential Information only while working at Karma in
   16   furtherance of performing services for Karma; (3) not use Karma’s Trade Secrets
   17   and Confidential Information for the Former Employee Defendants’ own benefit
   18   or the benefit of any other party (including a competitor of Karma); (4) not copy
   19   Karma’s Trade Secrets and Confidential Information; (5) not transmit or share
   20   Karma’s Trade Secrets and Confidential Information in any manner to anyone; and
   21   (6) return all Karma’s Trade Secrets and Confidential Information and property at
   22   the conclusion of their assignment at Karma. Specifically, each Confidentiality
   23   Agreement and the PEI Independent Contractor Agreement requires the Former
   24   Employee Defendants to return all Karma property upon the termination of their
   25   employment or independent contractor relationship with Karma.
   26      LMC’s Contractual Obligations to Karma and the Endurance Project
   27         60.    Defendant Darren Post resigned as Karma’s Chief Engineer in
   28   December of 2019, then joined LMC as its Chief Technology Officer. Shortly
                                                   20
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 21 of 228 Page ID
                                  #:1631


    1   thereafter, in early February 2020, Post contacted Defendant Durre, who at the time
    2   was Karma’s Director of Engineering. Post contacted Durre to discuss developing
    3   the infotainment system for LMC’s new fleet of electric pick-up trucks, referred to
    4   as “Endurance.” Specifically, Post proposed that LMC and Karma explore a
    5   potential agreement whereby Karma would develop an infotainment system for
    6   LMC for use in the Endurance.
    7         61.    Infotainment refers to the in-vehicle entertainment systems, as well as
    8   the connectivity equipment and systems of the entertainment, which include the
    9   hardware, software, and cloud-based systems and services. Among some of the
   10   cutting-edge and unique features Karma has developed are a sophisticated cloud
   11   system to send new software and software updates to the consumer over the air, as
   12   well as a system to deliver messages that communicate vehicle event actions
   13   automatically to drivers.
   14         62.    In 2020, LMC, was already behind schedule and desperately needed
   15   to start producing working vehicles, as Defendant Burns had made public
   16   statements that LMC had already received tens of thousands of “pre-orders” for the
   17   Endurance. Before reaching out to Karma, LMC had already approached other
   18   electronics manufacturers about developing an infotainment system for the
   19   Endurance, but those other manufacturers either refused to work with LMC or
   20   could not meet LMC’s required development timeline. Put simply, LMC made
   21   public representations, which are now the subject of an SEC investigation, about
   22   the public demand for a product that LMC had not yet completed, and for which it
   23   needed to develop a working product in very short order.
   24         63.    On February 7, 2020, Karma entered into a Mutual Non-Disclosure
   25   Agreement (“MNDA”) with LMC. The MNDA allowed the parties to exchange
   26   confidential and trade secret information as part of due diligence for the proposed
   27   development deal, whereby Karma would develop the infotainment system for
   28   LMC’s new fleet of electric vehicles (hereinafter, “the Endurance Project”).
                                                21
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 22 of 228 Page ID
                                  #:1632


    1   Among other things, the MNDA specifically prohibited the use or disclosure of the
    2   parties’ confidential or trade secret information. A true and correct copy of the
    3   MNDA is attached hereto as Exhibit 9.
    4         64.   For several months after the MNDA was signed, Karma’s
    5   infotainment development team worked with Post (Chief Technology Officer), Zak
    6   Stelmaszek (LMC’s Director of Electrical Engineering), Jonathan Wood (LMC’s
    7   Purchasing Manager), and other LMC employees in an effort to identify what LMC
    8   needed in an infotainment system and the capabilities and technologies that LMC
    9   could offer for the Endurance Project. This due diligence process necessarily
   10   involved Karma providing LMC access to some of Karma’s Trade Secrets and
   11   Confidential Information, including limited access to Karma’s computer source
   12   code, designs, cost and pricing information, vendor and supplier relationships, the
   13   human capital and skills capabilities of Karma’s software engineers, and other
   14   sensitive and proprietary information. All of the access that Karma afforded to
   15   LMC, and all of the Trade Secrets and Confidential Information that Karma shared
   16   with LMC, were subject to the MNDA.
   17         65.   Joe Durre was appointed to lead the Endurance Project on behalf of
   18   Karma. After two months of discussions around the parameters of the Endurance
   19   Project, Karma submitted a Statement of Work for the project in April 2020, which
   20   included a rough quote. At the time, Karma was unaware that LMC, through Post,
   21   had already started to scheme with Durre to potentially cut out Karma, as more
   22   fully described below. In fact, even as he was supervising the Statement of Work
   23   submitted to LMC, Durre was communicating with Post about LMC’s potential
   24   hiring of several Karma engineering employees who reported to Durre, all of whom
   25   would be involved in the Endurance Project.
   26         66.   In June 2020, LMC informed Karma that it had selected Karma for
   27   the Endurance Project. On June 11, 2020, Karma and LMC entered into a Letter of
   28   Intent (“Letter of Intent”) that detailed the infotainment system development
                                                22
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 23 of 228 Page ID
                                  #:1633


    1   services that Karma would provide for the Endurance Project. The Letter of Intent
    2   represented the parties’ intent to work together in good faith to negotiate, prepare,
    3   execute, and deliver definitive agreements governing the scope of the Endurance
    4   Project. The Letter of Intent specifically emphasized that the MNDA remained in
    5   full force and effect. A true and correct copy of the Letter of Intent, without
    6   exhibits, is attached hereto as Exhibit 10.
    7         67.    In the Letter of Intent, LMC agreed that it would negotiate with Karma
    8   in good faith if any disputes arose, but that if such disputes could not be resolved
    9   that LMC would submit to the jurisdiction of the state or federal court in Los
   10   Angeles County with respect to “any action with respect to the subject matter of
   11   this Letter of Intent.” LMC further agreed that any such disputes “shall be governed
   12   by the laws of the State of California without regard to the conflicts of law
   13   provisions thereof.”
   14         68.    On or about June 24, 2020, Durre (as Karma’s project lead) submitted
   15   an updated quote for Karma’s services to LMC.
   16         69.    On July 9, 2020, LMC informed Karma that it would be moving
   17   forward with the Endurance Project and would issue its initial payment “shortly.”
   18         70.    Throughout the months of June and July 2020, and in virtually every
   19   interaction with Karma since February of 2020, LMC and the LMC Individual
   20   Defendants repeatedly represented to Karma that it intended to move forward with
   21   utilizing Karma’s services.
   22    The Scheme to Steal Karma’s Trade Secrets and Confidential Information
   23                             and Raid Karma’s Employees
   24         71.    On August 6, 2020, and without any prior indication that it was even
   25   considering as much, LMC terminated the Letter of Intent, stating to Karma that
   26   LMC “decided to move in a different direction with respect to [Karma’s] current
   27   offering.” In its letter terminating the Letter of Intent, LMC stated it would “return,
   28   destroy, and/or erase any confidential information received from Karma.” A true
                                                  23
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 24 of 228 Page ID
                                  #:1634


    1   and correct copy of the email and letter that LMC sent to Karma on August 6, 2020
    2   terminating the Letter of Intent is attached hereto as Exhibit 11.
    3         72.     As is now abundantly clear, the “different direction” referenced in
    4   Karma’s notice of termination was the outright theft of Karma’s Trade Secrets and
    5   Confidential Information, and a scheme to raid Karma’s key employees. Almost
    6   overnight, LMC set up its own, in-house “LMC Infotainment Group” in California,
    7   staffed largely with the Karma engineers who were assigned to work on the
    8   Endurance Project.
    9         73.     What Karma later discovered is that LMC’s plans to steal Karma’s
   10   Trade Secrets and Confidential Information—largely through Durre—were a long
   11   time in the making.
   12   LMC Uses Durre to Plan the Theft of Karma’s Trade Secrets and Confidential
   13   Information
   14         74.     On March 26, less than two months after LMC and Karma entered
   15   into the MNDA, and while Durre was overseeing the Endurance Project as Karma’s
   16   Director of Engineering, Defendant Post emailed Durre with a presentation
   17   referencing a “Joe Durre LLC” that could lead LMC’s west coast infotainment
   18   team. Four days later, Durre began to communicate with a real estate agent about
   19   Southern California commercial office space, using a personal email account
   20   accessed through his Karma-owned computer. Upon information and belief, the
   21   real estate that Durre was searching for was to be the California headquarters of the
   22   LMC Infotainment Group that Durre and LMC already planned to form. Indeed,
   23   months later Durre would connect the same real estate agent to LMC’s Chief
   24   Operating Officer, Defendant LeFleur, to help LMC finalize the deal for that
   25   commercial space. Durre had no legitimate business purpose for engaging in this
   26   correspondence or looking for commercial office space in connection with his job
   27   at Karma or with the Endurance Project. True and correct copies of these email
   28   exchanges, which were recovered from Durre’s Karma computer, are collectively
                                                 24
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 25 of 228 Page ID
                                  #:1635


    1   attached hereto as Exhibit 12.
    2         75.    On April 2, 2020, again while employed as Karma’s Director of
    3   Engineering, Durre discussed an internal LMC organization chart with Post and
    4   how the structure would “sell[] well with investors.” This email exchange was
    5   conducted on Durre’s personal Gmail account instead of his Karma email account,
    6   and had no legitimate purpose in connection with the Endurance Project. A true
    7   and correct copy of this email exchange, also recovered from Durre’s Karma-
    8   owned computer, is attached hereto as Exhibit 13.
    9         76.    On April 16, 2020, LMC’s executives internally discussed how they
   10   planned to hire several of the Former Employee Defendants as part of the new west
   11   coast infotainment team to be headed by Durre, and created an organizational chart
   12   showing Durre, Qin, Punak, Huan, and other former Karma employees as part of
   13   that new team.
   14         77.    Durre continued to oversee the Endurance Project on behalf of Karma
   15   throughout April, May, June, and July of 2020, while hiding his relationship with
   16   LMC from Karma. On April 24, 2020, Durre texted Defendant Post, letting him
   17   know that business development employees at Karma would be reaching out to
   18   LMC regarding the Endurance Project. Durre stated to Post that “he did not want
   19   [Karma employees] to know we have already been working on this.”
   20         78.    On July 21, 2020, just a few weeks before LMC terminated the Letter
   21   of Intent and the Endurance Project, Post emailed Schmidt, LMC’s Chief
   22   Production Officer, to “propose hiring Joe Durre and his furloughed team as our
   23   west coast infotainment / connectivity team to develop Endurance’s system,” that
   24   “this is the opportune time to hire Joe and his furloughed team,” and that Post and
   25   “Steve [Burns]” had “discussed this strategy to instantly build our software /
   26   hardware team and get our infotainment team for ½ the cost (labor without Karma
   27   costs or licensing fee). Now is the decision time before the [sic] get snapped up by
   28   Rivian and other companies.” Schmidt responded to Post almost immediately:
                                                25
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 26 of 228 Page ID
                                  #:1636


    1   “Sounds good please set up the interview, as well let’s discuss the team and
    2   location.”
    3         79.    Post wrote to Schmidt again on July 24, 2020, forwarding Durre’s
    4   resume and stating, “Per our previous discussions, [Durre] will be leaving Karma
    5   and is that genius who can deliver the system for us. We would own the IP and
    6   avoid spending $5-6 million with Karma. Also attached is his organization
    7   structural proposal, which I developed with him. He has candidates lined up, who
    8   were key individuals from his team who are permanently on furtlough [sic]. These
    9   are rare birds with uncanny capabilities.”
   10         80.    On July 26, 2020, Durre emailed Post attaching the “resumes of the
   11   furloughed team” with a “synopsis” for each person, along with, upon information
   12   and belief, salary information for the Karma employees whom he intended to solicit
   13   to start the LMC Infotainment Group.
   14         81.    On July 28, 2020, Post had a chat message exchange with Durre in
   15   which he asked Durre to “send me the leanest organization needed to execute the
   16   program. I would have both unemployed/furloughed plus those you think you can
   17   get – asterisk names of furloughed people.” Excited by their own illicit work, Post
   18   and Durre conspired that, if “LMC owns all of the IP…it tallies into the billions.”
   19         82.    On July 30, 2020, seven days before LMC notified Karma that it was
   20   terminating the Letter of Intent, Post sent an email to Durre with the subject
   21   “Endurance Infotainment Systems Cost Savings Estimate: justify LMC
   22   Infotainment - West.” At the time of this email, LMC did not have any infotainment
   23   development operations or employees on the west coast of the United States, and
   24   Durre was still employed by Karma as its Director of Engineering overseeing the
   25   Endurance Project. In his email, Post sought help from Durre to quantify the
   26   savings that LMC could realize by hiring Durre and his team and proceeding with
   27   project Endurance in-house by cutting out Karma. By Post’s own estimate, LMC
   28   would save $4.6 million by hiring Durre and his Karma team and taking advantage
                                                26
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 27 of 228 Page ID
                                  #:1637


    1   of all their work product, along with Karma’s Trade Secrets and Confidential
    2   Information. A true and correct copy of the July 30, 2020 email is attached hereto
    3   as Exhibit 14.
    4         83.    On August 1, 2020, Defendant Durre received an offer letter from
    5   LMC to become its Director of Software. By August 3, 2020, Durre was already
    6   enrolled in LMC’s payroll software. True and correct copies of Durre’s offer letter,
    7   and subsequent emails showing Durre’s enrollment in LMC’s payroll system, are
    8   attached collectively hereto as Exhibit 15.
    9         84.    LMC’s scheme—to use Durre to set up a competing engineering
   10   group while Durre still worked for Karma—involved senior executives at LMC all
   11   the way up to its Chief Executive Officer, Steve Burns. On August 4, 2020, two
   12   days before LMC canceled the deal with Karma, Burns and several other LMC
   13   executives (including Schmidt and Post) exchanged emails regarding the hiring of
   14   Durre, growing his new team quickly, and LMC’s need for commercial real estate
   15   space in Orange County. A true and correct copy of this email is attached hereto as
   16   Exhibit 16. Defendants obviously knew their actions were illegal: Post accidentally
   17   forwarded this email exchange to Durre’s Karma email account instead of Durre’s
   18   personal account, and Post immediately tried to “recall” the message. A true and
   19   correct copy of the recall message is attached hereto as Exhibit 17.
   20         85.    On August 6, 2020, the day that LMC terminated the Letter of Intent,
   21   Post emailed another LMC executive, Jonathan Wood, explaining: “I hired Joe
   22   Durre but it must never be mentioned to Karma. He is on vacation and technically
   23   still with Karma, so if he is on a call with Karma people involved, treat him like
   24   Karma. To avoid lawsuits, we must not let Karma know – they will find out on
   25   their own several months from now.” (emphasis added).
   26         86.    Durre was also intent on Karma remaining in the dark about his work
   27   for LMC. On August 7, 2020, Durre texted Post and asked him to pass along
   28   instructions to Jonathan Wood: “Darren, be sure that Jonathan doesn’t mention me
                                                27
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 28 of 228 Page ID
                                  #:1638


    1   being with LMC to anyone connected with Karma.” Post indicated in response that
    2   he had already done so.
    3         87.     In the same string of text messages, Durre congratulated Post on his
    4   use of an unrelated lawsuit against Karma as cover for terminating the Letter of
    5   Intent: “Darren, nice timing on the LOI cancellation to coincide with the lawsuit
    6   news release. It shows LMC distancing itself from bad PR in light of LMC IPO.”
    7   Three minutes later, Durre asked if LMC could “move quickly on Steve Punak and
    8   the other 3 guys.”
    9         88.     Despite being on LMC’s payroll as early as August 3, 2020, and
   10   working on its behalf for months before that, Durre did not submit a notice of
   11   resignation to Karma until August 27, 2020, and did not actually resign from Karma
   12   until September 1, 2020. Put differently, Durre had access to Karma’s Trade
   13   Secrets and Confidential Information for nearly a full month while he was officially
   14   on LMC’s payroll. A true and correct copy of Durre’s resignation letter is attached
   15   hereto as Exhibit 18.
   16         89.     Between July 28, 2020 and September 1, 2020, Defendant Durre
   17   utilized removable storage devices and cloud services to copy and download at
   18   least seven of Karma’s files or folders containing Karma’s Trade Secrets and
   19   Confidential Information, including, but not limited to, highly confidential and
   20   valuable information regarding Karma’s software development projects, including
   21   but not limited to the software Karma was developing for the Endurance Project.
   22         90.     On August 5, 2020—the day before LMC terminated the letter of
   23   intent, and while he was on the payroll of both Karma and LMC—Durre began
   24   using and accessing an LMC email account from his Karma laptop. Durre created
   25   bookmarks to at least two LMC SharePoint folders—cloud-based software that
   26   allows for the removal and dissemination of large data files—that same day:
   27               a. https://lordstownmotors.sharepoint.com/teams/InfotainmentandConn
   28                 ectedVehicle-Management.
                                                28
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 29 of 228 Page ID
                                  #:1639


    1               b. https://lordstownmotors.sharepoint.com/teams/InfotainmentandConn
    2                 ectedVehicle.
    3         91.     Specific examples of confidential and trade secret information Durre
    4   stole from Karma in this time frame include:
    5               a. July 28, 2020: H3 Karma eBOM _2018_07_024
    6                     i. This document is on a removable drive that was connected to
    7                       Durre’s computer via USB, an contains all of the cost structures
    8                       of different components of a brand-new electric SUV. This is
    9                       unrelated to any work on the LMC project.
   10                    ii. Karma spent approximately $32.3 million developing this
   11                       project in collaboration with a global auto manufacturer with
   12                       which Karma had entered into a mutual non-disclosure
   13                       agreement to protect this information.
   14                   iii. This document is extremely valuable to Karma and to
   15                       competitors because it provides a roadmap to Karma’s process
   16                       for building SUV components, as well as the cost of each
   17                       component. A competitor could utilize this document to bypass
   18                       18 months of time it would otherwise take to develop, build,
   19                       and price an electric SUV.
   20               b. August 5, 2020: Quote 7 BOM Breakdown
   21                     i. This document is on a Western Digital Book removable storage
   22                       device. The document contains the cost breakdown of the
   23                       infotainment system Karma was developing for LMC’s
   24                       Endurance project.
   25                    ii. Karma spent months developing the specifications and costs for
   26                       the various components for the Endurance project.
   27                   iii. This document is valuable to Karma because it represents
   28
                                                 29
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 30 of 228 Page ID
                                  #:1640


    1                   months of work for development of an infotainment service for
    2                   an electric SUV. This document would be used as a baseline for
    3                   potential future opportunities. This document is also
    4                   particularly valuable to LMC because it was internal to Karma
    5                   and was never supposed to be shared with LMC. This document
    6                   will allow LMC to replicate the exact cost structure of the
    7                   infotainment system Karma was to develop for LMC. This
    8                   helps advance LMC’s scheme of stealing Karma’s trade secrets
    9                   in order to build its own infotainment system in-house, without
   10                   Karma.
   11               iv. Access to this file was limited to only those Karma employees
   12                   who were involved in pricing quotes for the Endurance project
   13                   with LMC (several of whom have left employment with Karma
   14                   to join LMC).
   15          c. August 14, 2020: HC Planning Document for Engineering Team
   16                i. This document is on a Western Digital Book removable storage
   17                   device. The document contains the Karma engineering team’s
   18                   internal estimates and figures to develop the HC project,
   19                   including a breakdown of discrete tasks and projects to
   20                   complete and the amount of expected labor time and costs to
   21                   complete them.
   22                ii. Karma spent several months developing this document.
   23               iii. This document is extremely valuable to Karma and to
   24                   competitors because it provides a precise breakdown of the
   25                   discrete tasks, needs, and human capital to move forward on the
   26                   project. This would provide a competitor a months’ long head
   27                   start on its development and planning stages.
   28
                                            30
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 31 of 228 Page ID
                                  #:1641


    1          d. August 14, 2020: Specifications and Process Documents for KPDS
    2                i. This document is on a Western Digital Book removable storage
    3                   device. The document contains a roadmap for Karma’s internal
    4                   processes for developing a vehicle—from building a factory, to
    5                   how to synchronize suppliers, to Karma’s guidelines for quality
    6                   assurance.
    7                ii. This document is extremely valuable to Karma and to
    8                   competitors because it essentially constitutes Karma’s internal
    9                   model for building a vehicle from the ground floor to a finished
   10                   product. In the hands of a competitor, it would allow the
   11                   competitor to replicate Karma’s processes for building a vehicle
   12                   and quality assurance processes.
   13          e. August 19, 2020: Roadmaps Project Document
   14                i. This document is on a Western Digital Book removable storage
   15                   device.   The    document      contains    internal   development
   16                   information regarding Karma’s future designs for infotainment
   17                   technology      developments     and      other   future   vehicle
   18                   developments.
   19                ii. This document is extremely valuable to Karma and to
   20                   competitors because it provides direct insight into Karma’s
   21                   research and development for the core of its business—vehicle
   22                   development and vehicle technology development. This would
   23                   allow a competitor to learn the progress Karma has made
   24                   internally on new vehicle and technology innovations and copy
   25                   that work product.
   26          f. August 31, 2020: Licenses and Contracts with Vendor
   27                i. These documents are on a Western Digital My Book removable
   28                   storage device. These documents contain information on costs
                                             31
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 32 of 228 Page ID
                                  #:1642


    1                   and volumes of potential projects being collaborated on with a
    2                   vendor. These relate to future infotainment systems that the
    3                   vendor and Karma are developing together.
    4                ii. Both Karma and the vendor have entered into non-disclosure
    5                   agreements to protect this information.
    6               iii. These documents are extremely valuable to Karma and to
    7                   competitors because they evidence collaboration plans for
    8                   development of future infotainment technology. They contain
    9                   not only Karma’s internal development, but the vendor’s as
   10                   well.
   11          g. September 1, 2020: CGW Internal Projects
   12                i. This document is on a Western Digital My Book removable
   13                   storage device. The document contains internal project
   14                   information to develop hardware and software for an internal
   15                   gateway, which includes information on planning for the next
   16                   generation of vehicle infotainment systems.
   17                ii. This document is extremely valuable to Karma and to
   18                   competitors because it provides internal strategic planning for
   19                   future projects that are not even yet at market.
   20          h. September 1, 2020: Project Documents for the K1_2 Project
   21                i. This document is on a Western Digital Book removable storage
   22                   device. The document contains internal projects specifications
   23                   for Karma’s Revero GT vehicle, and development plans for
   24                   future models.
   25                ii. Karma has spent years developing this vehicle and continues to
   26                   spend    significant    labor     hours   in   developing   future
   27                   specifications for the vehicle.
   28               iii. These documents are extremely valuable to Karma because
                                               32
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 33 of 228 Page ID
                                  #:1643


    1                        they represent internal project documents for one of Karma’s
    2                        top-flight vehicles in the market. A competitor could utilize
    3                        these documents to duplicate the specifications for the Revero
    4                        GT vehicle and build their own competing vehicle.
    5         92.      Durre did not stop at merely stealing Trade Secrets and Confidential
    6   information from Karma—he also took steps to sabotage the work of Karma’s
    7   engineering department that he would soon leave behind. Between 11:23 p.m. on
    8   August 31, 2020 and 4:59 p.m. on September 1, 2020 (his last day of employment
    9   at Karma) Durre also intentionally deleted and “double deleted” thousands of files
   10   in Karma’s OneDrive SharePoint system and hard drive so that this information
   11   could not be recovered by Karma. Durre was never authorized or permitted to
   12   delete any of his work product or work files from Karma’s SharePoint, and he had
   13   no legitimate business reason for doing so. This intentional sabotage constitutes a
   14   criminal act and was done with the intent to cripple Karma’s ability to remain
   15   competitive in the marketplace against the new infotainment team Durre and other
   16   former Karma employees and contractors had established at LMC.
   17         93.      Separate and apart from his downloading and copying of Karma’s
   18   Trade Secrets and Confidential Information, Durre also forwarded from his Karma
   19   email account to his personal email account numerous emails containing sensitive
   20   vendor and pricing information, along with Endurance Project-related information
   21   (some of which contain Trade Secrets and/or Confidential Information). These
   22   downloads began prior to Durre giving his notice of resignation to Karma, but after
   23   he had received a formal job offer from LMC. Durre had no legitimate Karma-
   24   related business purpose to send these emails to his personal email account.
   25   Specifically, Durre forwarded the following emails from his Karma email account
   26   to his joe.durre@gmail.com or rjdurre@aol.com accounts:
   27               a. August 3, 2020 - re ‘Document 1,’ which is a list of positions that
   28                  would be part of an Infotainment Engineering Team.
                                                 33
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 34 of 228 Page ID
                                  #:1644


    1                 This document represents a blueprint of an infotainment
    2                   development or engineering department and closely follows the
    3                   Karma organizational structure, and therefore could be used as
    4                   a roster for LMC to use to raid Karma’s employees for an in-
    5                   house infotainment department. Durre had no legitimate
    6                   business purpose for sending this information to his personal
    7                   email account on the day he became employed by LMC.
    8          b. August 3, 2020 - re IVI PoC with GmbH, from Vendor
    9                 This document contains Confidential Information regarding
   10                   audio/video distribution in vehicles and a proposed specific
   11                   proof of concept designed for Karma’s use, received from a
   12                   software vendor subject to an NDA.
   13          c. August 3, 2020 - re Hydra and LiDAR, from Vendor
   14                 This document contains Confidential Information regarding
   15                   Lidar Sensors received from a Lidar sensor vendor subject to an
   16                   NDA. Lidar Sensors are used to enable autonomous driving—
   17                   cutting edge feature being developed by several electric vehicle
   18                   manufacturers.
   19          d. August 3, 2020 - re Sales Deck, from Vendor
   20                 This document contains Confidential Information regarding
   21                   Connected Vehicle Services received from a Connected
   22                   Vehicle Service vendor subject to an NDA.
   23          e. August 3, 2020 - re Telematic Reference, from Vendor
   24                 This document contains Confidential Information on the design
   25                   of a telematics control device received from a communications
   26                   and positioning module solutions and u-blox vendor subject to
   27                   an NDA.
   28
                                             34
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 35 of 228 Page ID
                                  #:1645


    1          f. August 3, 2020 - re WELLS schematic, from Karma internal team
    2                 This document contains non-public operational and cost
    3                   projection information for an internal Karma project. This can
    4                   be used by a competitor to duplicate Karma’s blueprints and
    5                   cost preparations for a similar project. This is the next
    6                   generation of DIS/Cluster hardware and software for Karma
    7                   vehicles and was intended to be sold to LMC under the original
    8                   Letter of Intent.
    9          g. August 4, 2020 - re NDA_List with prospective vendors
   10                 This document contains Confidential Information in the form
   11                   of Karma’s prospective vendor list, which Karma does not
   12                   share outside the company. This document has taken years for
   13                   Karma to develop through its work with vendors and would
   14                   allow a competitor to know exactly which vendors Karma
   15                   prefers for its projects. This is a hand-picked and vetted list of
   16                   vendors that would take a competitor time and effort to vet, and
   17                   is the complete list of vendors that comprise the Karma
   18                   Infotainment system.
   19          h. August 5, 2020 - re ACU6 Pro Auto mechanical file, from Vendor
   20                 This document contains Confidential Information regarding a
   21                   new global telematics control device received from a telematics
   22                   control vendor subject to an NDA.
   23          i. August 5, 2020 - re Benchmark pricing for a TCU, from internal
   24             teammate
   25                 This document contains non-public pricing information that
   26                   Karma intended to use for the Endurance project that was never
   27                   previously shared with LMC. Durre had no legitimate business
   28                   purpose to send this information to his personal email account.
                                             35
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 36 of 228 Page ID
                                  #:1646


    1                   This information could easily be used by LMC to skip the steps
    2                   of soliciting pricing information, and instead use Karma’s
    3                   efforts that were never shared with LMC.
    4          j. August 12, 2020 - re PR SP Contract Extension 200214
    5                 This document contains the terms of a contract extension with
    6                   one of Karma’s key contracted vendors. This information
    7                   identifies one of Karma’s preferred vendors (which Karma does
    8                   not share outside the company) along with the terms of
    9                   engagement between the two companies. This could be used by
   10                   a competitor to bid against Karma for this particular vendor’s
   11                   services, or to simply bring this vendor on board with the
   12                   LMC’s new infotainment team.
   13          k. August 15, 2020 - re Global High-End Auto Manufacturer
   14             Infotainment System
   15                 This document contains non-public information regarding
   16                   Karma’s work for Porsche in providing an infotainment system
   17                   for one of its vehicles. It contains a high-level summary of the
   18                   construction and pricing of the infotainment system, which
   19                   would be valuable to a competitor to use either to create its own
   20                   infotainment system by copying Karma’s information, or to use
   21                   to compete with Karma to offer similar infotainment services to
   22                   Karma’s business partners at a lower price.
   23          l. August 19, 2020 - re SDK Evaluation concerning Vendor
   24                 This document contains Confidential Information regarding
   25                   Automotive Artificial Intelligence received from an automotive
   26                   artificial intelligence vendor subject to an NDA.
   27          m. August 19, 2020 - re ESM Charging, from Vendor
   28                 This document contains Confidential Information regarding
                                             36
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 37 of 228 Page ID
                                  #:1647


    1                   CAN communication protocol and design received from an
    2                   external sound module vendor subject to an NDA. This
    3                   document pertains to a system that was to be sold to LMC under
    4                   the Letter of Intent or as a component to the marketplace.
    5          n. August 19, 2020 - re Quotes needed for new audio system
    6                 This document contains Confidential Information regarding
    7                   product features and designs received from an audio amplifier
    8                   and speaker vendor subject to an NDA.
    9          o. August 19, 2020 - re Forms, from Vendor
   10                 This document contains Confidential Information regarding
   11                   human perception artificial intelligence received from a human
   12                   perception artificial intelligence vendor subject to an NDA.
   13          p. August 19, 2020 - re Vendor information
   14                 This document contains Confidential Information infotainment
   15                   system design received from an infotainment system vendor
   16                   subject to an NDA.
   17          q. August 19, 2020 - re NDA and W-9, from Vendor
   18                 This document contains non-public information regarding one
   19                   of Karma’s preferred vendors, which Karma does not share
   20                   outside the company. Karma has developed its preferred
   21                   vendors through years of working with different vendors, and
   22                   this information would allow a competitor to know exactly
   23                   which vendors Karma prefers for its projects.
   24          r. August 20, 2020 - re K---- and Geo, from Vendor
   25                 This document contains Confidential Information regarding
   26                   flash memory technology received from a memory chip
   27                   electronics vendor subject to an NDA.
   28          s. August 31, 2020 - internal presentation with targeted list of suppliers
                                              37
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 38 of 228 Page ID
                                  #:1648


    1                      This document contains the identity of several of Karma’s
    2                        preferred suppliers, which Karma does not share outside the
    3                        company. This information has taken years for Karma to
    4                        develop through its work with various suppliers. This
    5                        information would enable a competitor to know exactly which
    6                        suppliers Karma prefers for its projects. Combined with the
    7                        schematics for each of the proposed suppliers’ systems, which
    8                        Durre forwarded to himself or downloaded, LMC would be able
    9                        to quickly establish a relationship with Karma’s targeted
   10                        suppliers and continue with Karma’s designs.
   11               t. August 31, 2020 - re Solution Design, from Huan to internal team
   12                      This document contains architectural designs for an aspect of
   13                        the infotainment system Karma was developing for the
   14                        Endurance project. This document, which was never shared
   15                        with LMC, would allow a competitor to copy Karma’s designs
   16                        for a portion of the infotainment system. This is highly
   17                        confidential and Karma spent significant resources developing
   18                        it. It could also be used to harm Karma as it can be used to hack
   19                        the Karma FOTA system.
   20               u. September 1, 2020 - re Q2/2020 Update WayRay, from internal team.
   21                      This document contains Confidential Information regarding
   22                        display technology received from an electronics vendor subject
   23                        to an NDA.
   24         94.      Incredibly, Durre now claims that he sent these highly confidential
   25   files to his personal email account as a favor to Karma so that he would be able to
   26   assist Karma employees after the end of his employment. However, Durre provided
   27   no such assistance since leaving and has instead proceeded full speed ahead with
   28   developing an infotainment system for LMC, the very system that Karma would
                                                  38
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 39 of 228 Page ID
                                  #:1649


    1   have developed for LMC if not for Durre’s and Post’s efforts to sabotage the deal.
    2         95.   On Durre’s last day of employment with Karma, September 1, 2020,
    3   his access to Karma’s systems and email was deactivated.
    4         96.   When Durre became employed by LMC on August 3, 2020, and
    5   especially because he was hired by LMC into a managerial position, Durre no
    6   longer had proper authorization from Karma to access Karma’s computer systems.
    7   Karma never consented to or authorized any LMC employee or manager to access
    8   its computer systems. To the extent Durre continued to access Karma’s system after
    9   he became employed by LMC, such access was in his capacity as an LMC
   10   employee and for the benefit of LMC, and therefore his access was unauthorized,
   11   or he obtained authorization under false pretenses. Thereafter, Durre lied to Karma
   12   and concealed material information from Karma to enable himself to continue to
   13   gain access to Karma’s systems and steal its Trade Secrets and Confidential
   14   Information. Karma would not have allowed Durre to maintain access to its
   15   computer systems if it knew that he started employment with LMC on August 3,
   16   2020 in a managerial position.
   17   LMC and Durre Involve Other Karma Employees for Their Scheme
   18         97.   LMC’s scheme to hire Karma employees while they continued to
   19   work for Karma was not limited to Durre. On September 21, 2020, Durre used his
   20   LMC email account to send a message to Brian Green. Green is another former
   21   Karma engineer who was assigned to the Endurance Project before his resignation
   22   on August 21, 2020. A true and correct copy of this email is attached hereto as
   23   Exhibit 19. This email appears to have been accidentally sent by Durre to Green’s
   24   old Karma email account, as Green did not have access to that account after his
   25   employment with Karma ended on August 21, 2020. Durre’s September 21 email
   26   revealed an earlier email in the same email chain from August 24, 2020, wherein
   27   Durre (while still employed by Karma) used his LMC email account to
   28   communicate regarding LMC business with five current or former Karma
                                                39
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 40 of 228 Page ID
                                  #:1650


    1   employees or contractor: Durre, Punak, Huan, Brian Green, and Bradley
    2   Westerhof. All five individuals had LMC email accounts, even though Durre and
    3   Huan were still employed by Karma on August 24.
    4         98.      Defendants took steps to cover their tracks, and specifically to create
    5   the impression that LMC was not specifically poaching members of Karma’s
    6   infotainment team. After terminating the Letter of Intent, LMC posted job
    7   descriptions online for its infotainment team. Behind the scenes, Post and Durre
    8   were coordinating to make sure that the Former Defendant Employees submitted
    9   their resumes as soon as those postings went up, and that offers would be issued by
   10   LMC immediately thereafter. On August 3, 2020, Defendant Post explained to
   11   another LMC employee that the job postings were a ruse meant to avoid litigation:
   12   “We have people in mind, but I also want to post the positions externally. This will
   13   protect us from any issues with Karma, given that individuals applying for the
   14   positions will be of their own accord if challenged.” Durre instructed Defendant
   15   Hong Xin “George” Huan that, if anyone from Karma asked, he should not disclose
   16   where he was going after his resignation.
   17         99.      Durre took a leading role in passing along LMC’s instructions to
   18   Karma employees to keep Karma in the dark about those employees going to LMC.
   19   On August 19, 2020, Durre instructed Huan not to tell Karma that he was going to
   20   LMC. Another Karma employee texted Durre the same day letting him know that
   21   Post sent the employee an email on his Karma address, but carbon copied Durre at
   22   his new LMC address—Durre instructed the employee to the delete the email.
   23         100. Nor was Durre the only Karma employee assigned to the Endurance
   24   Project who downloaded sensitive information before joining LMC. After his
   25   resignation, Karma investigated Huan’s use of his Karma-issued computer. That
   26   investigation revealed:
   27               a. On June 2, 2020, Huan utilized a removable storage device connected
   28                  to his Karma computer to copy and download to external locations at
                                                  40
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 41 of 228 Page ID
                                  #:1651


    1             least five Karma files containing Trade Secrets and Confidential
    2             Information, including, but not limited to, highly confidential and
    3             valuable software information, component costs, supply chain
    4             information, and documents and data containing specifications and
    5             blueprints for speaker systems, video systems, and software code.
    6             Huan had no legitimate business reason in connection with any work
    7             he may have been performing for Karma at the time to be downloading
    8             any of these files to an external location outside Karma’s control.
    9          b. On June 2, 2020, Huan created a folder on an external storage device
   10             called: D:\ghuan_ca\Karma\NewOrg\lmc. Included within that folder
   11             were documents relating to the Karma Infotainment Connected
   12             System, such as Karma’s investment rate of return calculations and
   13             feature content and timing. Huan never turned over this external
   14             storage device to Karma. Thus, there is no question he is currently in
   15             possession of files containing Karma’s Trade Secrets and Confidential
   16             Information, unless he destroyed it.
   17          c. Huan copied and downloaded an additional five files to his removable
   18             storage device from August 14 through 27, 2020, after LMC had
   19             cancelled the project, after he had given notice of his resignation, and
   20             after he had begun working for LMC and using an LMC email
   21             account. These additional files included documents relating to
   22             Karma’s Infotainment Connected System and its system architecture.
   23             Huan had no legitimate business reason in connection with any work
   24             he may have been performing for Karma at the time to be downloading
   25             these files to an external device outside Karma’s control.
   26          d. On August 31, 2020, three days after Huan’s employment with Karma
   27             ended and his access to Karma systems and email was suspended, and
   28             the day before he returned the Karma laptop to the company, Huan
                                              41
        FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                         DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 42 of 228 Page ID
                                  #:1652


    1               attempted to delete all 57,000-plus files and folders located in his
    2               ‘C:\ghuan_ca’ base folder. Huan had no authorization to access any
    3               Karma computer after August 28, 2020.
    4            e. Also, on August 31, 2020, Huan accessed several Karma-related
    5               folders on his Karma laptop. Huan did not have authorization to access
    6               this Karma computer after August 28, 2020.
    7         101. After Defendant Bei Qin resigned from Karma, Karma also undertook
    8   a forensic investigation of Qin’s use of his Karma-owned computers. That
    9   investigation revealed the following:
   10            a. Qin accepted an offer of employment from LMC on September 11,
   11               2020, and provided written notice of his resignation to Karma on
   12               September 14, 2020. His last day at Karma was September 18, 2020.
   13            b. On September 2, 2020, Qin conducted a search for “linux boot usb,”
   14               using his Karma-owned computer. Upon information and belief,
   15               “linux boot usb” refers to code that allows a Linux-based computer to
   16               create and use a general USB storage device. One of the devices that
   17               Karma issued to Qin was a Linux-based computer;
   18            c. On September 4, 2020, Qin conducted a search for “Karma lawsuit”
   19               on Google;
   20            d. Qin connected several USB external storage devices to his Karma-
   21               owned computers, all the way up through his last day on September
   22               18, 2020; and
   23            e. There is an inexplicable absence of any work product from Qin on his
   24               Karma-owned computers for the six months leading up to his
   25               resignation. Specifically, despite the fact that he was assigned to work
   26               on Karma’s Next Gen Infotainment system, the computers used by
   27               Qin have absolutely no documents indicating that Qin did any work
   28               on that project. Upon information and belief, Qin deleted that work
                                                42
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 43 of 228 Page ID
                                  #:1653


    1                 product before resigning from Karma.
    2           102. During the course of discovery in this matter, Karma also undertook a
    3   forensic investigation of LMC’s source code. That investigation confirmed that the
    4   Former Employee Defendants stole considerable amounts of Karma’s source code
    5   for the Endurance Project and then copied that source code into LMC’s source
    6   code.
    7           103. Before they left Karma, Defendants Huan, Punak, Kim, Qin, and
    8   Huang were responsible for creating Karma’s source code for the Endurance
    9   Project. Defendants Huan, Punak, Kim, Qin, and Huang were also responsible for
   10   developing LMC’s source code once they accepted employment at LMC.
   11           104. Writing source code for an infotainment system used in an electric
   12   vehicle is a painstaking process, since any defects in the code carry the risk of a
   13   failure of the vehicle. The amount of source code created on a daily basis, under
   14   the best of circumstances, is a few dozen lines of code.
   15           105. Immediately after they joined LMC, Huan, Punak, Kim, Qin, and
   16   Huang began depositing hundreds, and sometimes thousands, of lines of source
   17   code in LMC’s source code repository on a daily basis. Creating that volume of
   18   source code is impossible unless the source code had already been created
   19   somewhere else.
   20           106. Karma’s investigation confirmed that the source code that Huan,
   21   Punak, Kim, Qin, and Huang deposited in LMC’s source code repository originated
   22   at Karma. Huge sections of source code were copied verbatim from Karma to
   23   LMC’s source code repository. In some instances, the copying of source code was
   24   so blatant that the only thing that Huan, Punak, Qin, and Huang changed in the
   25   source code file was the identification of the copyright owner: from Karma to LMC.
   26           107. Defendant Punak acted even more blatantly when copying Karma’s
   27   source code. In several instances, Punak used his Karma email address when
   28   logging into LMC’s repository and source code. Karma’s investigation also
                                                43
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 44 of 228 Page ID
                                  #:1654


    1   revealed the following with regard to Punak’s involvement in LMC’s scheme:
    2            a. LMC’s source code files contain several files that are exact copies of
    3               Karma’s source code files, where copying cannot be attributed to
    4               sources outside of Karma’s source code. Several of these instances of
    5               copied files include information showing that Punak himself was
    6               directly involved in the insertion of Karma source code into LMC’s
    7               files. Upon information and belief, Punak knowingly used Karma
    8               source code as part of his development work for LMC’s infotainment
    9               system.
   10            b. On July 22, 2020—over two months following the termination of his
   11               contract with Karma on May 8, 2020—Punak accessed a Karma
   12               organizational    chart   embodied     in     a   file    located   at,
   13               https:\\karmaautomotive.sharepoint.com\sites\hr\Organizational
   14               Charts\FINAL_Karma        Organizational    Structure    (High   Level)
   15               20200720 v1.7 (modified version).pptx. Punak had no legitimate
   16               business need to access Karma’s organizational chart, and no
   17               authorization from Karma to do so.
   18            c. Upon information and belief, after Karma terminated Punak’s contract
   19               with Karma and, in contravention of explicit instructions from Karma,
   20               Durre continued to direct Punak to work on projects ostensibly for
   21               Karma, thus providing Punak cover to continue to access Karma’s
   22               systems.
   23         108. In other instances, and beyond the theft of source code, Defendants’
   24   theft of Karma’s stolen information was even more brazen. Karma developed a key
   25   technical specification for Vehicle Level Power Moding. The Vehicle Level Power
   26   Moding specification guides how power is routed through an electric automobile
   27   at startup—it is one of the most central components to Karma’s development
   28   process and a Trade Secret that was developed only through substantial time and
                                               44
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 45 of 228 Page ID
                                  #:1655


    1   investment. In preliminary discovery in this matter, LMC produced a technical
    2   specification that has entire sections copied verbatim from Karma’s 70-page
    3   specification. In many instances, the only changes that LMC made were to replace
    4   “Vehicle Level Power Moding” with “Vehicle Level Power Mode Management,”
    5   replace “Karma” with “Lordstown Endurance,” and change some of the paragraph
    6   numbering.
    7         109. If there were any remaining doubt about the origin of LMC’s “Vehicle
    8   Level Power Mode Management” after comparing the two documents, Defendants’
    9   mistakes in their attempts to cover their tracks should dispel it. In graphics that are
   10   embedded in LMC’s specification—which would not be caught if one simply used
   11   the “find and replace” feature in Microsoft Word—Defendants neglected to remove
   12   the references to “Fisker Karma” (a predecessor of Karma).
   13         110. Defendants’ blatant theft of and use of Karma’s confidential,
   14   proprietary, and trade secret information did not stop with Karma’s source code,
   15   infotainment system, and electronic subsystem, however. Defendants stole and
   16   then copied and pasted into their strategic pricing and profitability analyses entire
   17   sections of Karma’s product development plans, software and hardware
   18   development project plans and timelines, hardware development specifications for
   19   individual vehicle and infotainment system components, including USB hubs,
   20   gateways, battery chargers, advanced driver assistance systems (“ADAS”), and
   21   brake systems, design documents for electric vehicle communication systems,
   22   electric vehicle network architecture diagrams, full and complete bills of materials
   23   identifying the components and pricing for components of electric vehicles, and
   24   even secret plans for a new Karma vehicle. Defendants further stole and used
   25   Karma’s production processes and tools, including, without limitation, electric
   26   vehicle testing and validation documents, including crash testing documentation,
   27   mobile    device   application    product        requirements,   process   improvement
   28   methodologies, supplier information, strategic pricing and profitability analyses,
                                                    45
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 46 of 228 Page ID
                                  #:1656


    1   and project budgets. Sometimes the copying was so obvious, Defendants forgot to
    2   fix the typos from the original Karma documents and even sometimes failed to
    3   remove the word “Karma” from the text of the document itself.
    4         111. Several of the documents stolen by Defendants indicate that
    5   Defendant Post is the custodian of the documents, indicating that Post is also still
    6   in possession of documents that he misappropriated from his time as an employee
    7   of Karma.
    8         112. Upon information and belief, LMC continues to use Karma’s stolen
    9   information to develop its new fleet of electric pickup trucks, to raid Karma’s
   10   employees to further its scheme of bringing over Karma information with new
   11   employees, and to hinder Karma’s ability to develop its own cutting-edge
   12   technology. Specifically, LMC has used Karma’s source code and numerous other
   13   Karma Trade Secrets and Confidential Information in the development of the
   14   electronic systems that are the foundation of its own vehicles.
   15         113. LMC has not engaged in any efforts to prevent the employees it hired
   16   from Karma from using Karma’s Trade Secrets and Confidential Information. Post
   17   has oversight responsibility for the development of the infotainment system, but he
   18   has done nothing to ensure that the employees in his organization do not use
   19   Karma’s Trade Secrets and Confidential Information. In fact, LMC encouraged
   20   those employees to use Karma’s Trade Secrets and Confidential Information.
   21         114. After being sued in this matter, certain Defendants took steps to
   22   destroy highly-relevant information.
   23         115. Specifically, on receipt of the Original Complaint, Durre deleted
   24   dozens of files from one external storage device and reformatted a second device
   25   such that all information from it would be rendered unrecoverable, and lost forever.
   26         116. Likewise, on receipt of the Original Complaint, Huan deleted
   27   hundreds of Karma files from an external storage device, and took steps to ensure
   28   that the device would not contain any record of the files that had once existed on
                                                46
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 47 of 228 Page ID
                                  #:1657


    1   it.
    2         117. Files that are “deleted” from an external storage device that utilizes
    3   flash memory still remain on the device, and can often still be recovered in a
    4   forensic examination. However, those files become permanently deleted and
    5   unrecoverable when new data is saved to the device, thus overwriting the old,
    6   “deleted” files. After deleting hundreds of Karma files from an external storage
    7   device, Huan overwrote those files by copying two large virtual machine images
    8   onto the device. Huan’s actions, by design, permanently deleted all of the Karma
    9   files from the device and made them unrecoverable. There is no explanation for
   10   Huan’s actions other than that he intended to permanently delete files from his
   11   device. Again, Huan did so after he learned of the filing of Karma’s Original
   12   Complaint in this matter.
   13         118. Durre’s and Huan’s actions have left Karma without a sizeable
   14   number of the files that Durre and Huan had taken, as many of the files cannot be
   15   restored from the devices from which they were deleted and do not otherwise exist
   16   at Karma. Those actions not only deprived Karma of its Trade Secrets and
   17   Confidential Information, but destroyed critical evidence in this matter.
   18         119. Because LMC continues to retain and use Karma’s Trade Secrets and
   19   Confidential Information—and continues in its scheme to raid Karma’s employees
   20   and damage Karma’s ability to compete in the marketplace—Karma’s damages are
   21   ongoing and significant. First, the loss of the Endurance project with LMC
   22   represents an anticipated loss of over $3 billion in anticipated future revenue for
   23   Karma through 2024.
   24         120. LMC also currently retains significant amounts of Karma’s Trade
   25   Secrets and Confidential Information and can use that information to compete with
   26   Karma and develop the infotainment system for Endurance pickup trucks “in-
   27   house”—at a significant cost savings, using cutting-edge technology developed by
   28   Karma. The damages in lost business opportunities are significant.
                                                47
          FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                           DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 48 of 228 Page ID
                                  #:1658


    1         121. In addition, some of the files taken by Durre and LMC are subject to
    2   non-disclosure agreements between Karma and third parties. The taking of these
    3   files may expose Karma to potential claims under those third-party NDAs. Durre
    4   and the other former Karma employees did not have authorization from any of
    5   those third parties to take and retain possession of those files outside of the course
    6   of their employment with Karma, and LMC certainly had no authorization to use
    7   Durre and others to acquire possession of those files.
    8         122. Moreover, as an electronic hardware engineering contractor for
    9   Karma, Kim was involved in all aspects of Karma’s in-house hardware design
   10   under Durre’s direction, and had access to all of Karma’s design documents and
   11   files on a Karma-issued laptop. When Kim returned his Karma-issued laptop to
   12   Karma, Karma discovered that Kim had deleted Karma’s hardware design files,
   13   including the hardware design files archived on OneDrive.
   14                                        COUNT I
   15     Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.
   16                (Against LMC and the LMC Individual Defendants)
   17         123. Plaintiff realleges and incorporates by this reference the allegations
   18   set forth in Paragraphs 1 through 122.
   19         124. Karma’s computers used by the Former Employee Defendants are
   20   “protected computers” within the meaning of 18 U.S.C. § 1030(e) of the Computer
   21   Fraud and Abuse Act (“CFAA”) because they are computers purchased by Karma,
   22   and then issued to the Former Employee Defendants, who used the computers for
   23   the purposes of performing services for Karma. Similarly, Karma’s SharePoint
   24   drive and other repositories of Karma’s data reside on protected computers under
   25   Karma’s exclusive control.
   26         125. Karma is informed and believes, and thereon alleges, that the Former
   27   Employee Defendants were acting as agents of LMC prior to their resignations
   28   from, and termination of their contracted work at, Karma in August 2020.
                                                 48
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 49 of 228 Page ID
                                  #:1659


    1          126. Therefore, Karma is informed and believes that LMC and the LMC
    2   Individual Defendants, acting through the Former Employee Defendants,
    3   knowingly, intentionally, and with the intent to defraud Karma, accessed Karma’s
    4   computers without authorization in an effort to download and transfer files
    5   containing Karma’s Confidential Information and Trade Secrets, as well as to
    6   delete and purge files from Karma’s computer systems. Karma never authorized
    7   any employee or agent of LMC to access Karma’s computer systems.
    8          127. As a result, LMC and the LMC Individual Defendants furthered their
    9   intended fraud upon Karma and caused Karma damages and loss to Karma’s
   10   computer systems in excess of $5,000.
   11          128. As a consequence of the foregoing, Karma has suffered and will
   12   continue to suffer irreparable harm and loss, and has sustained damages including,
   13   but not limited to, loss of the stolen property, loss of the work product the Former
   14   Employee Defendants were expected to produce for Karma, and the cost of
   15   Karma’s investigation of the Former Employee Defendants’ retention and access
   16   of Karma’s Confidential Information and Trade Secrets after they became
   17   employed by LMC, in an amount to be determined at trial, which damages are
   18   ongoing and continue unabated at the time of the filing of this First Amended
   19   Complaint.
   20          129. Karma has no adequate remedy at law for these injuries unless and
   21   until LMC and the LMC Individual Defendants are ordered to return Karma’s
   22   property, Trade Secrets, and Confidential Information and restrained from using
   23   Karma’s Trade Secrets and Confidential Information in the future, because
   24   calculations of damages will be difficult, and Karma will be compelled to bring
   25   multiple suits to protect its interest.
   26          130. Karma, therefore, is entitled to preliminary and permanent
   27   injunctions, as prayed for herein, ordering LMC and the LMC Individual
   28   Defendants to return the property and information they stole from Karma and
                                                  49
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 50 of 228 Page ID
                                  #:1660


    1   prohibiting LMC and the LMC Individual Defendants from further acts of misuse
    2   and disclosure of Karma’s Trade Secrets and Confidential Information, as alleged
    3   herein.
    4                                      COUNT II
    5     Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.
    6                     (Against the Former Employee Defendants)
    7         131. Plaintiff realleges and incorporates by this reference the allegations
    8   set forth in Paragraphs 1 through 130.
    9         132. Karma’s computers used by the Former Employee Defendants are
   10   “protected computers” within the meaning of 18 U.S.C. § 1030(e) because they are
   11   computers purchased by Karma, and then issued to the Former Employee
   12   Defendants, who used the computers for the purposes of performing services for
   13   Karma.
   14         133. Karma is informed and believes, and thereon alleges, that the Former
   15   Employee Defendants knowingly, intentionally, and with the intent to defraud
   16   Karma accessed Karma’s computers either without authorization or with
   17   authorization they obtained under false pretenses and based on lies,
   18   misrepresentations, and failure to disclose material facts that the Former Employee
   19   Defendants were legally and contractually obligated to disclose to Karma, in an
   20   effort to download and transfer files containing Karma’s Confidential Information
   21   and Trade Secrets, as well as to delete and purge files from Karma’s computer
   22   systems. While the Former Employee Defendants previously were granted access
   23   to Karma’s computers in connection with their employment with Karma, such
   24   access and authorization became null and void when the Former Employee
   25   Defendants became employed by LMC. Karma never authorized or consented to
   26   the Former Employee Defendants accessing Karma’s computer systems in their
   27   capacity as agents and employees of LMC.
   28         134. As a result, the Former Employee Defendants furthered their intended
                                                 50
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 51 of 228 Page ID
                                  #:1661


    1   fraud upon Karma and caused Karma damages and loss to Karma’s computer
    2   systems in excess of $5,000.
    3         135. As a consequence of the foregoing, Karma has suffered and will
    4   continue to suffer irreparable harm and loss, and has sustained damages including,
    5   but not limited to, loss of capital, loss of the stolen property, loss and disclosure of
    6   the work product the Former Employee Defendants were engaged to produce for
    7   Karma, and the cost of Karma’s investigation of the Former Employee Defendants
    8   retention and access of Karma’s computers after they become employed by LMC,
    9   in an amount to be determined at trial, which damages are ongoing and continue
   10   unabated at the time of the filing of this First Amended Complaint.
   11         136. Karma has no adequate remedy at law for these injuries unless and
   12   until the Former Employee Defendants are ordered to return Karma’s property,
   13   Trade Secrets, and Confidential Information and restrained from using Karma’s
   14   Trade Secrets and Confidential Information in the future, because calculations of
   15   damages will be difficult, and Karma will be compelled to bring multiple suits to
   16   protect its interests every time that its Trade Secrets and Confidential Information
   17   is misused in future development projects.
   18         137. Karma, therefore, is entitled to preliminary and permanent
   19   injunctions, as prayed for herein, ordering the Former Employee Defendants to
   20   return the property they stole from Karma and prohibiting the Former Employee
   21   Defendants from further acts of misuse and disclosure of Karma’s Trade Secrets
   22   and Confidential Information, as alleged herein.
   23                                        COUNT III
   24   Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets
   25                              Act, 18 U.S.C. § 1836, et seq.
   26                                (Against All Defendants)
   27         138. Plaintiff realleges and incorporates by this reference the allegations
   28   set forth in Paragraphs 1 through 137.
                                                  51
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 52 of 228 Page ID
                                  #:1662


    1          139. Karma’s Trade Secrets alleged above constitute trade secrets under the
    2   Defend Trade Secrets Act, 18 U.S.C. § 1836.
    3          140. Karma’s Trade Secrets are valuable because they are not generally
    4   known or readily accessible, through proper means, to others who can profit from
    5   use of the Trade Secrets.
    6          141. Karma has taken more than adequate measures under the
    7   circumstances to maintain the secrecy of this information, including requiring
    8   unique usernames, passwords, and dual-factor authentication to access Karma’s
    9   computer systems and records, restricting access to the most sensitive trade secret
   10   information to only those with a business need to know or access the information
   11   for purposes of performing their job for Karma, and having employees, contractors,
   12   and third parties sign agreements which expressly prohibit the use, removal and
   13   disclosure of such information.
   14          142. The foregoing conduct of the Defendants constitutes an actual and
   15   threatened misappropriation and misuse of Karma’s trade secret information in
   16   violation of the Defend Trade Secrets Act, 18 U.S.C. §1836.
   17          143. The Defendants’ actions with respect to Karma’s Trade Secrets, as
   18   alleged above, were a deliberate scheme and plan to deprive Karma of the benefits
   19   of Karma’s own substantial investment and efforts and steal the fruits of years of
   20   Karma’s labor.
   21          144. As a proximate result of the Defendants’ actions as alleged above,
   22   Karma to date has suffered, and will continue to suffer, actual damages, including,
   23   but not limited to, loss of capital, loss of valuable business, loss of profits and future
   24   profits, and loss of goodwill, in an amount to be proven at trial. As a further
   25   proximate result of the misappropriation, Karma is informed and believes that the
   26   Defendants have been unjustly enriched as a result of the misappropriation of
   27   Karma’s Trade Secrets. The amount of this unjust enrichment cannot presently be
   28   ascertained.
                                                   52
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 53 of 228 Page ID
                                  #:1663


    1         145. Karma is informed and believes that the Defendants continue to
    2   possess, use, and disclose Karma’s misappropriated Trade Secrets. The conduct of
    3   the Defendants therefore threatens further wrongful misappropriation, use,
    4   disclosure, and destruction of Karma’s Trade Secrets.
    5         146. As a proximate result of the Defendants’ actions as alleged above,
    6   Karma will continue to suffer actual damages in an amount to be proven at trial
    7   unless the Defendants are enjoined.
    8         147. Karma has no adequate remedy at law for these injuries unless and
    9   until the Defendants are restrained from using Karma’s misappropriated Trade
   10   Secrets in the future and ordered to return such information and property to Karma,
   11   because calculations of damages will be difficult, and Karma will be compelled to
   12   bring multiple suits to protect its interests every time that its Trade Secrets and
   13   Confidential Information is misused in future development projects. Karma’s
   14   damages are not easily quantified but include, and are not limited to, its lost profits
   15   and productivity as a result of damage to its reputation, goodwill, disruption of its
   16   operations, and time and resources spent investigating the unlawful conduct of the
   17   Defendants, in an amount to be proven at trial.
   18         148. Karma, therefore, is entitled to preliminary and permanent
   19   injunctions, as prayed for herein, prohibiting the Defendants from further acts of
   20   misuse and disclosure of Karma’s misappropriated Trade Secrets and ordering the
   21   Defendants to return such Trade Secrets to Karma immediately.
   22         149. Karma is informed and believes that the conduct of the Defendants
   23   was, and is, malicious, fraudulent, deliberate, and willful, as revealed by their
   24   conduct described above. Karma is therefore entitled to recover from the
   25   Defendants exemplary damages in an amount twice the total of the damages
   26   recovered for actual loss as permitted by 18 U.S.C. § 1836(b)(3)(C).
   27         150. Karma is also entitled to an award of attorneys’ fees pursuant to 18
   28   U.S.C. §1836(b)(3)(D).
                                                  53
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 54 of 228 Page ID
                                  #:1664


    1                                        COUNT IV
    2     Misappropriation of Trade Secrets in Violation of the California Uniform
    3                    Trade Secrets Act, Cal. Civ. Code § 3426.1 et seq.
    4                                 (Against All Defendants)
    5            151. Plaintiff realleges and incorporates by this reference the allegations
    6   set forth in Paragraphs 1 through 150.
    7            152. Karma’s Trade Secrets alleged above constitute trade secrets under the
    8   California Uniform Trade Secrets Act (California Civil Code section 3426 et seq.)
    9   and contain information which is not generally known to the public or to Karma’s
   10   competitors, who can obtain economic value from its disclosure and use it in their
   11   own interest since it was compiled based on Karma’s years of experience in
   12   business. This information is a valuable asset in that it provides Karma a
   13   competitive advantage over others. As set forth herein, Karma has made reasonable
   14   efforts to keep this information secret, including having employees execute
   15   confidentiality agreements, establishing confidentiality rules and policies, and
   16   implementing security systems on its computer system to prevent unauthorized
   17   access or disclosure of its Trade Secrets.
   18            153. Defendants’ actions with respect to Karma’s Trade Secrets, as alleged
   19   above, were a deliberate scheme and plan to deprive Karma of the benefits of its
   20   own substantial investment and efforts and steal the fruits of years of Karma’s
   21   labor.
   22            154. As a proximate result of the Defendants’ actions as alleged above,
   23   Karma to date has suffered, and will continue to suffer, actual damages in an
   24   amount to be proven at trial. As a further proximate result of the misappropriation,
   25   upon information and belief, the Defendants have been unjustly enriched as a result
   26   of the misappropriation of Karma’s Trade Secrets. The amount of this unjust
   27   enrichment cannot presently be ascertained.
   28
                                                  54
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 55 of 228 Page ID
                                  #:1665


    1         155. Upon information and belief, the Defendants continue to use and
    2   disclose Karma’s misappropriated Trade Secrets. The conduct of the Defendants
    3   therefore threatens further wrongful misappropriation, use, and disclosure of
    4   Karma’s Trade Secrets.
    5         156. As a proximate result of the acts of the Defendants as alleged above,
    6   Karma will continue to suffer actual damages in an amount to be proven at trial
    7   unless the Defendants are enjoined.
    8         157. Karma has no adequate remedy at law for these injuries unless and
    9   until the Defendants are restrained from using Karma’s misappropriated Trade
   10   Secrets in the future and ordered to return such information and property to Karma,
   11   because calculations of damages will be difficult, and Karma will be compelled to
   12   bring multiple suits to protect its interest every time that its Trade Secrets are
   13   misused in future development projects. Karma’s damages are not easily quantified
   14   but include, and are not limited to, its lost profits and productivity as a result of
   15   damage to its reputation, goodwill, disruption of its operations, and time and
   16   resources spent investigating the unlawful conduct of Defendants, in an amount to
   17   be proven at trial.
   18         158. Karma, therefore, is entitled to preliminary and permanent
   19   injunctions, as prayed for herein, prohibiting the Defendants from further acts of
   20   misuse and disclosure of Karma’s misappropriated Trade Secrets and ordering
   21   them to return such information and property to Karma immediately.
   22         159. Upon information and belief, the conduct of the Defendants was, and
   23   is, malicious, fraudulent, deliberate, and willful, as revealed by their conduct
   24   described above. Karma is therefore entitled to recover from the Defendants
   25   exemplary damages in an amount twice the total of the damages recovered for
   26   actual loss as permitted by California Civil Code section 3426.3.
   27         160. Karma is also entitled to an award of attorneys’ fees pursuant to
   28   California Civil Code section 3426.4.
                                                 55
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 56 of 228 Page ID
                                  #:1666


    1                                      COUNT V
    2                      Breach of the Confidentiality Agreement
    3                                   (Against Durre)
    4         161. Plaintiff realleges and incorporates by this reference the allegations
    5   set forth in Paragraphs 1 through 160.
    6         162. Karma and Durre are parties to the Confidentiality Agreement that
    7   Durre executed, attached hereto as Exhibit 1.
    8         163. Karma has performed all of the terms and conditions required of it
    9   under Durre’s Confidentiality Agreement.
   10         164. Durre’s obligations under the Confidentiality Agreement are valid,
   11   enforceable, and binding upon him.
   12         165. Despite his contractual obligations, Durre materially breached the
   13   Confidentiality Agreement based on the conduct described in the preceding
   14   paragraphs by, among other things, (a) taking, disclosing, transferring, removing,
   15   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
   16   Information; (b) accepting employment with LMC, which created a conflict of
   17   interest with Karma; and (c) soliciting, recruiting, or inducing Karma’s employees
   18   to leave Karma and join LMC.
   19         166. Karma has been damaged by Durre’s breaches of the Confidentiality
   20   Agreement in an amount to be proven at trial.
   21                                      COUNT VI
   22                      Breach of the Confidentiality Agreement
   23                                    (Against Huan)
   24         167. Plaintiff realleges and incorporates by this reference the allegations
   25   set forth in Paragraphs 1 through 166.
   26         168. Karma and Huan are parties to the Confidentiality Agreement that
   27   Huan executed, attached hereto as Exhibit 2.
   28
                                                 56
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 57 of 228 Page ID
                                  #:1667


    1         169. Karma has performed all of the terms and conditions required of it
    2   under Huan’s Confidentiality Agreement.
    3         170. Huan’s obligations under the Confidentiality Agreement are valid,
    4   enforceable, and binding upon him.
    5         171. Despite his contractual obligations, Huan materially breached the
    6   Confidentiality Agreement based on the conduct described in the preceding
    7   paragraphs by, among other things, (a) taking, disclosing, transferring, removing,
    8   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
    9   Information; (b) accepting employment with LMC, which created a conflict of
   10   interest with Karma; and (c) soliciting, recruiting, or inducing Karma’s employees
   11   to leave Karma and join LMC.
   12         172. Karma has been damaged by Huan’s breaches of the Confidentiality
   13   Agreement in an amount to be proven at trial.
   14                                     COUNT VII
   15                      Breach of the Confidentiality Agreement
   16                                     (Against Qin)
   17         173. Plaintiff realleges and incorporates by this reference the allegations
   18   set forth in Paragraphs 1 through 172.
   19         174. Karma and Qin are parties to the Confidentiality Agreement that Qin
   20   executed, attached hereto as Exhibit 3.
   21         175. Karma has performed all of the terms and conditions required of it
   22   under Qin’s Confidentiality Agreement.
   23         176. Qin’s obligations under the Confidentiality Agreement are valid,
   24   enforceable, and binding upon him.
   25         177. Despite his contractual obligations, Qin materially breached the
   26   Confidentiality Agreement based on the conduct described in the preceding
   27   paragraphs by, among other things, (a) taking, disclosing, transferring, removing,
   28   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
                                                  57
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 58 of 228 Page ID
                                  #:1668


    1   Information; (b) accepting employment with LMC, which created a conflict of
    2   interest with Karma; and (c) soliciting, recruiting, or inducing Karma’s employees
    3   to leave Karma and join LMC.
    4         178. Karma has been damaged by Qin’s breaches of the Confidentiality
    5   Agreement in an amount to be proven at trial.
    6                                     COUNT VIII
    7                      Breach of the Confidentiality Agreement
    8                                   (Against Punak)
    9         179. Plaintiff realleges and incorporates by this reference the allegations
   10   set forth in Paragraphs 1 through 178.
   11         180. Karma and Punak are parties to the Confidentiality Agreement that
   12   Punak executed, attached hereto as Exhibit 4.
   13         181. Karma has performed all of the terms and conditions required of it
   14   under Punak’s Confidentiality Agreement.
   15         182. Punak’s obligations under the Confidentiality Agreement are valid,
   16   enforceable, and binding upon him.
   17         183. Despite his contractual obligations, Punak materially breached the
   18   Confidentiality Agreement based on the conduct described in the preceding
   19   paragraphs by, among other things, (a) taking, disclosing, transferring, removing,
   20   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
   21   Information; (b) accepting employment with LMC, which created a conflict of
   22   interest with Karma; and (c) soliciting, recruiting, or inducing Karma’s employees
   23   to leave Karma and join LMC.
   24         184. Karma has been damaged by Punak’s breaches of the Confidentiality
   25   Agreement in an amount to be proven at trial.
   26

   27

   28
                                                 58
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 59 of 228 Page ID
                                  #:1669


    1                                      COUNT IX
    2    Breach of the Punak Engineering, Inc. Independent Contractor Agreement
    3                                     (Against PEI)
    4         185. Plaintiff realleges and incorporates by this reference the allegations
    5   set forth in Paragraphs 1 through 184.
    6         186. Karma and PEI are parties to the Independent Contractor Agreement
    7   that PEI executed, attached hereto as Exhibit 8.
    8         187. Karma has performed all of the terms and conditions required of it
    9   under the Independent Contractor Agreement.
   10         188. PEI’s obligations under the Independent Contractor Agreement are
   11   valid, enforceable, and binding upon it.
   12         189. Despite its contractual obligations, PEI materially breached the
   13   Independent Contractor Agreement based on the conduct described in the
   14   preceding paragraphs by, among other things, taking, disclosing, transferring,
   15   removing, misusing, and/or misappropriating Karma’s Trade Secrets and
   16   Confidential Information.
   17         190. Karma has been damaged by PEI’s breaches of the Independent
   18   Contractor Agreement in an amount to be proven at trial.
   19                                       COUNT X
   20                      Breach of the Confidentiality Agreement
   21                                     (Against Kim)
   22         191. Plaintiff realleges and incorporates by this reference the allegations
   23   set forth in Paragraphs 1 through 190.
   24         192. Karma and Kim are parties to the Confidentiality Agreement that Kim
   25   executed, attached hereto as Exhibit 5.
   26         193. Karma has performed all of the terms and conditions required of it
   27   under Kim’s Confidentiality Agreement.
   28
                                                   59
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 60 of 228 Page ID
                                  #:1670


    1         194. Kim’s obligations under the Confidentiality Agreement are valid,
    2   enforceable, and binding upon him.
    3         195. Despite his contractual obligations, Kim materially breached the
    4   Confidentiality Agreement based on the conduct described in the preceding
    5   paragraphs by, among other things, (a) taking, disclosing, transferring, removing,
    6   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
    7   Information; (b) accepting employment with LMC while performing contractual
    8   work for Karma, which created a conflict of interest with Karma; and (c) soliciting,
    9   recruiting, or inducing Karma’s employees to leave Karma and join LMC.
   10         196. Karma has been damaged by Kim’s breaches of the Confidentiality
   11   Agreement in an amount to be proven at trial.
   12                                      COUNT XI
   13                      Breach of the Confidentiality Agreement
   14                                   (Against Huang)
   15         197. Plaintiff realleges and incorporates by this reference the allegations
   16   set forth in Paragraphs 1 through 196.
   17         198. Karma and Huang are parties to the Confidentiality Agreement that
   18   Kim executed, attached hereto as Exhibit 6.
   19         199. Karma has performed all of the terms and conditions required of it
   20   under Huang’s Confidentiality Agreement.
   21         200. Huang’s obligations under the Confidentiality Agreement are valid,
   22   enforceable, and binding upon him.
   23         201. Despite his contractual obligations, Huang materially breached the
   24   Confidentiality Agreement based on the conduct described in the preceding
   25   paragraphs by, among other things, (a) taking, disclosing, transferring, removing,
   26   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
   27   Information; (b) accepting employment with LMC, which created a conflict of
   28   interest with Karma; and (c) soliciting, recruiting, or inducing Karma’s employees
                                                 60
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 61 of 228 Page ID
                                  #:1671


    1   to leave Karma and join LMC.
    2         202. Karma has been damaged by Huang’s breaches of the Confidentiality
    3   Agreement in an amount to be proven at trial.
    4                                     COUNT XII
    5                      Breach of the Confidentiality Agreement
    6                                    (Against Post)
    7         203. Plaintiff realleges and incorporates by this reference the allegations
    8   set forth in Paragraphs 1 through 202.
    9         204. Karma and Post are parties to the Confidentiality Agreement that Post
   10   executed, attached hereto as Exhibit 7.
   11         205. Karma has performed all of the terms and conditions required of it
   12   under Post’s Confidentiality Agreement.
   13         206. Post’s obligations under the Confidentiality Agreement are valid,
   14   enforceable, and binding upon him.
   15         207. Despite his contractual obligations, Post materially breached the
   16   Confidentiality Agreement based on the conduct described in the preceding
   17   paragraphs by, among other things, taking, disclosing, transferring, removing,
   18   misusing, and/or misappropriating Karma’s Trade Secrets and Confidential
   19   Information.
   20         208. Karma has been damaged by Post’s breaches of the Confidentiality
   21   Agreement in an amount to be proven at trial.
   22                                     COUNT XIII
   23                  Breach of the Mutual Nondisclosure Agreement
   24                                    (Against LMC)
   25         209. Plaintiff realleges and incorporates by this reference the allegations
   26   set forth in Paragraphs 1 through 208.
   27         210. Karma and LMC are parties to the MNDA, attached hereto as Exhibit
   28   9.
                                                  61
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 62 of 228 Page ID
                                  #:1672


    1         211. Karma has performed all of the terms and conditions required of it
    2   under the MNDA.
    3         212. LMC’s obligations under the MNDA are valid, enforceable, and
    4   binding on LMC.
    5         213. Despite its contractual obligations, LMC materially breached the
    6   MNDA based on the conduct described in the preceding paragraphs by, among
    7   other things, taking, disclosing, transferring, removing, misusing, and/or
    8   misappropriating Karma’s Trade Secrets and Confidential Information.
    9         214. LMC also breached the duty of good faith and fair dealing under the
   10   MNDA by engaging under false pretenses in talks with Karma for Karma to
   11   provide services to LMC only to make a side deal with Karma’s infotainment team
   12   to hire them directly for the project and cut out Karma from the deal.
   13         215. Karma has been damaged by LMC’s breaches of the MNDA in an
   14   amount to be proven at trial.
   15         216. Because LMC expressly consented to injunctive relief in section 13 of
   16   the MNDA, and because damages alone may not provide Karma with a complete
   17   or adequate remedy, Karma is also entitled to preliminary and permanent injunctive
   18   relief prohibiting LMC from directly or indirectly breaching the MNDA.
   19                                     COUNT XIV
   20                            Breach of the Letter of Intent
   21                                    (Against LMC)
   22         217. Plaintiff realleges and incorporates by this reference the allegations
   23   set forth in Paragraphs 1 through 216.
   24         218. Karma and LMC are both parties to the Letter of Intent, which is a
   25   valid and binding contract.
   26         219. The Letter of Intent contractually required LMC to “work together in
   27   good faith to negotiate, prepare, execute and deliver definitive agreements
   28   governing the Transactions” contemplated therein.
                                                 62
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 63 of 228 Page ID
                                  #:1673


    1         220. Karma has performed all of the terms and conditions required of it
    2   under the Letter of Intent.
    3         221. LMC’s obligations under the Letter of Intent are valid, enforceable,
    4   and binding on LMC.
    5         222. Despite its contractual obligations, LMC materially breached the
    6   Letter of Intent by refusing to work with Karma in good faith to negotiate definitive
    7   agreements.
    8         223. LMC negotiated with Karma in bad faith and in breach of the Letter
    9   of Intent by engaging in talks with Karma under false pretenses. LMC’s only
   10   objective was for Karma to reveal its Confidential Information and Trade Secrets
   11   to LMC, so that LMC could misappropriate that information. LMC’s conduct also
   12   constitutes a breach by LMC of its duty of good faith and fair dealing under the
   13   Letter of Intent.
   14         224. Further, LMC negotiated with Karma in bad faith and in breach of the
   15   Letter of Intent by carrying out its scheme to steal and misappropriate Karma’s
   16   Trade Secrets and Confidential Information and key employees to enable LMC to
   17   develop the infotainment system for the Endurance project in-house and to start its
   18   own “LMC Infotainment Group” in California. This conduct also constitutes a
   19   breach by LMC of its duty of good faith and fair dealing under the Letter of Intent.
   20         225. Karma relied on LMC’s promise to negotiate in good faith.
   21         226. Karma has been damaged by LMC’s breaches of the Letter of Intent
   22   in an amount to be proven at trial.
   23                                         COUNT XV
   24                          Tortious Interference with Contract
   25                 (Against LMC and the LMC Individual Defendants)
   26         227.    Plaintiff realleges and incorporates by this reference the allegations
   27   set forth in Paragraphs 1 through 33, 44 through 122, and 161-226 only.
   28         228.    Karma has valid and enforceable confidentiality agreements with its
                                                 63
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 64 of 228 Page ID
                                  #:1674


    1   employees and contractors, including, but not limited to, the Former Employee
    2   Defendants. LMC and the LMC Individual Defendants knew or should have known
    3   of these former employees’ contracts with Karma.
    4        229.    LMC and the LMC Individual Defendants willfully and intentionally
    5   interfered with these agreements, without privilege to do so, by aiding, abetting,
    6   and assisting the Former Employee Defendants in breaching their contractual
    7   obligations to Karma, including, but not limited to, their obligations to immediately
    8   return all of Karma’s Confidential Information upon the end of their employment;
    9   to not use or disclose Karma’s Confidential Information for their own benefit or
   10   outside the scope of their employment with Karma; to not solicit Karma’s
   11   employees; and to not work for another employer in a position with similar duties
   12   to their job at Karma or that would create a conflict with their work for Karma.
   13        230.    LMC and the LMC Individual Defendants’ misconduct was
   14   independently tortious and unlawful because it involved the conspiracy to recruit
   15   and hire Karma’s infotainment team and have them work as double agents for
   16   Karma and LMC at the same time, and involved the misappropriation of Karma’s
   17   Confidential Information.
   18        231.    As a direct and proximate cause of the above-alleged misconduct by
   19   LMC and the LMC Individual Defendants, Karma suffered injuries, including, but
   20   not limited to, actual damages, direct damages, indirect damages, incidental
   21   damages, consequential damages, special damages, lost profits, costs of mitigation,
   22   and irreparable damage to Karma’s employment relationships, vendor
   23   relationships, and supplier relationships. Because the tortious conduct of LMC and
   24   the LMC Individual Defendants was willful and malicious, Karma seeks exemplary
   25   damages.
   26        232.    This cause of action for unfair competition is not based on the
   27   misappropriation of any Trade Secrets. Rather, Karma bases this cause of action on
   28   LMC’s and the LMC Individual Defendants’ breach of contract, breach of the duty
                                                 64
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 65 of 228 Page ID
                                  #:1675


    1   of good faith and fair dealing, and unlawful raiding of Karma’s workforce while at
    2   the same time promising Karma that the Endurance project deal was going through.
    3                                      COUNT XVI
    4            Tortious Interference with Prospective Economic Advantage
    5                     (Against the Former Employee Defendants)
    6         233. Plaintiff realleges and incorporates by this reference the allegations
    7   set forth in Paragraphs 1 through 33, 44 through 122, and 161-232 only.
    8         234. Based upon the Letter of Intent and LMC’s assurances that payment
    9   was to be made “shortly,” Karma had a reasonable expectation of receiving the
   10   benefits of its relationship with LMC for the production of infotainment systems
   11   for the Endurance Project.
   12         235. The Former Employee Defendants knew or should have known of
   13   Karma’s relationship with LMC.
   14         236. One or more of the Former Employee Defendants willfully and
   15   intentionally interfered with that relationship, without privilege to do so, by aiding,
   16   abetting, and assisting LMC in ending its relationship obligations to Karma.
   17         237. The Former Employee Defendants’ misconduct was independently
   18   tortious and unlawful because the Former Employee Defendants breached their
   19   duty of loyalty by making a side deal with LMC while they were employed by
   20   Karma, which resulted in LMC ending its relationship obligations to Karma.
   21         238. The Former Employee Defendants’ conduct was a substantial factor
   22   in causing Karma’s harm.
   23         239. As a direct and proximate cause of the Former Employee Defendants’
   24   misconduct, Karma suffered injuries, including, but not limited to, actual damages,
   25   direct damages, indirect damages, incidental damages, consequential damages,
   26   special damages, lost profits, costs of mitigation, and irreparable damage to
   27   Karma’s goodwill, business reputation, confidential information, trade secrets,
   28   employment relationships, vendor relationships, and customer relationships.
                                                  65
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 66 of 228 Page ID
                                  #:1676


    1   Because the Former Employee Defendants’ tortious conduct was willful and
    2   malicious, Karma seeks exemplary damages.
    3         240. This cause of action for unfair competition is not based on the
    4   misappropriation of any Trade Secrets. Rather, Karma bases this cause of action on
    5   (a) the actions of the Former Employee Defendants while they were still employed
    6   by Karma in breach of their duty of loyalty and/or contract with Karma including,
    7   but not limited to, being employed by and working for LMC while still employed
    8   by Karma, sabotaging and undermining the Endurance Project, recruiting or
    9   supporting the recruiting of Karma employees for the benefit of LMC, and
   10   conspiring with LMC; (b) the Former Employee Defendants’ conversion of a
   11   separate category of information defined above as Confidential Information, which
   12   excludes by definition any trade secrets, and in which Karma has a separate, legally
   13   cognizable property interest; and (c) the Former Employee Defendants’ other
   14   deceptive and unfair business practices that are alleged in this First Amended
   15   Complaint.
   16                                     COUNT XVII
   17     Unfair Competition in Violation of Cal. Business and Professions Code §
   18                                      17200 et seq.
   19                               (Against All Defendants)
   20         241. Plaintiff realleges and incorporates by this reference the allegations
   21   set forth in Paragraphs 1 through 33, 44 through 122, and 161-240 only.
   22         242. This is a cause of action for unfair business practices arising under
   23   California Business and Professions Code section 17200 et seq., which prohibits
   24   unfair competition.
   25         243. This cause of action for unfair competition is not based on the
   26   misappropriation of any Trade Secrets. Rather, Karma bases this cause of action on
   27   (a) the actions of the Former Employee Defendants while they were still employed
   28   by Karma in breach of their duty of loyalty and/or contract with Karma including,
                                                66
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 67 of 228 Page ID
                                  #:1677


    1   but not limited to, being employed by and working for LMC while still employed
    2   by Karma, sabotaging and undermining the Endurance Project, recruiting or
    3   supporting the recruiting of Karma employees for the benefit of LMC, and
    4   conspiring with LMC; (b) LMC’s and the LMC Individual Defendants’ breach of
    5   contract, breach of the duty of good faith and fair dealing, and unlawful raiding of
    6   Karma’s workforce while at the same time promising Karma that the Endurance
    7   project deal is going through; (c) the Former Employee Defendants’ conversion of
    8   a separate category of information defined above as Confidential Information,
    9   which excludes by definition any trade secrets, and in which Karma has a separate,
   10   legally cognizable property interest; and (d) the Former Employee Defendants’
   11   other deceptive and unfair business practices that are alleged in this First Amended
   12   Complaint.
   13         244. On information and belief and in violation of California Business and
   14   Professions Code section 17200 et seq., Defendants improperly misappropriated,
   15   removed, retained, and/or began using Karma’s Confidential Information that
   16   Karma owns in accordance with Labor Code section 2860, as alleged above.
   17         245. Defendants’ actions are part of a deliberate scheme and plan to deprive
   18   Karma of the benefits of its own substantial investment and efforts and to steal the
   19   fruits of several years of its labor, and to give Defendants an unfair competitive
   20   advantage.
   21         246. As a proximate result of Defendants’ acts as alleged above, Karma to
   22   date has suffered, and will continue to suffer, damages unless Defendants are
   23   enjoined from using Karma’s Confidential Information that each of them has
   24   misappropriated. Thus, as a proximate result of Defendants’ wrongful acts, Karma
   25   is entitled to restitution as provided for by California Business and Professions
   26   Code section 17200 et seq. and a constructive trust in which Defendants, as
   27   constructive trustees, hold their income, profits, commissions, fees, revenues, or
   28   other funds, received as a result of their wrongful acts alleged herein, for Karma’s
                                                67
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 68 of 228 Page ID
                                  #:1678


    1   benefit.
    2         247. Defendants’ wrongful conduct in using and/or disclosing and/or
    3   threatening to use or disclose Karma’s Confidential Information will continue
    4   unless and until enjoined and restrained by order of this Court. Without such
    5   involvement, Defendants’ conduct in stealing the fruits of Karma’s business
    6   investments will cause great and irreparable injury to Karma’s business in that
    7   Karma will lose and/or is at risk of losing employees by virtue of the Confidential
    8   Information that Defendants have obtained and misappropriated wrongfully.
    9         248. Karma has no adequate remedy at law for the injuries currently being
   10   suffered in that Defendants will continue to wrongfully use and/or disclose, or be a
   11   threat to use or disclose, Karma’s Confidential Information that was wrongfully
   12   misappropriated, including, but not limited to, any information concerning
   13   Karma’s employees that is not generally available to the public at large. Karma is
   14   entitled to preliminary and permanent injunctions against Defendants, as prayed
   15   herein.
   16         249. Defendants’ conduct was willful and malicious, oppressive,
   17   fraudulent, despicable, and in conscious disregard of the rights of Karma, and the
   18   resulting harm to Karma. Defendants acted with the intent to cause injury and to
   19   obtain an unfair competitive advantage over Karma in the marketplace. Therefore,
   20   Defendants are liable for restitution and exemplary and/or punitive damages in an
   21   amount to be established according to proof at trial for unfair competition, and a
   22   permanent injunction against Defendants is warranted enjoining their unfair
   23   competition as alleged in the prayer below.
   24         250. The rights invoked herein petition for, implicate, invoke, and demand
   25   the enforcement of important rights affecting the public interest. Furthermore,
   26   because the relief sought will provide a significant benefit to the general public at
   27   large, Karma is entitled to an award of attorneys’ fees to reimburse Karma for
   28   attorneys’ fees incurred by undergoing the burden of seeking the private
                                                 68
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 69 of 228 Page ID
                                  #:1679


    1   enforcement of statutes vindicating important public rights, including the right of
    2   the public to be free from illegal restraints of trade, unfair competition, and
    3   violations of the California Business and Professions Code.
    4                                     COUNT XVIII
    5                               Breach of Duty of Loyalty
    6                           (Against Durre, Huan, and Qin)
    7         251. Plaintiff realleges and incorporates by this reference the allegations
    8   set forth in Paragraphs 1 through 33, 44 through 122, and 161-250 only.
    9         252. As employees of Karma, Durre, Huan, and Qin had a duty of loyalty
   10   to Karma by virtue of their duty to act for the benefit of Karma in matters connected
   11   with their contractual and employment relationship with Karma, and by the special
   12   confidence reposed in them by Karma in connection with their exposure and access
   13   to Karma’s Confidential Information.
   14         253. This cause of action is not based on the misappropriation of any Trade
   15   Secrets. Rather, Karma bases this cause of action on (a) the actions of Durre, Huan,
   16   and Qin while they were still employed by Karma in breach of their duty of loyalty
   17   and/or contract with Karma including, but not limited to, being employed by and
   18   working for LMC while still employed by Karma, sabotaging and undermining the
   19   Endurance Project, recruiting or supporting the recruiting of Karma employees for
   20   the benefit of LMC, and conspiring with LMC; (b) Durre’s, Huan’s, and Qin’s
   21   conversion and misappropriation of a separate category of information defined
   22   above as Confidential Information, which excludes by definition any trade secrets,
   23   and in which Karma has a separate, legally cognizable property interest; and (c) the
   24   other breaches of their duty of loyalty by Durre, Huan, and Qin that are alleged in
   25   this First Amended Complaint.
   26         254. Durre, Huan, and Qin breached their duty of loyalty owed to Karma
   27   by working for LMC while still employed by Karma and by supporting LMC’s
   28   conspiracy to sabotage the LMC-Karma deal and enable LMC to recruit and hire
                                                 69
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 70 of 228 Page ID
                                  #:1680


    1   Karma’s infotainment team in-house and proceed with the Endurance Project
    2   without Karma.
    3         255. Durre’s, Huan’s, and Qin’s breaches of the duty of loyalty have
    4   directly and proximately caused Karma to suffer damages.
    5         256. The actions of Durre, Huan, and Qin were and are willful and
    6   malicious and demonstrate a complete indifference to or a conscious disregard for
    7   the rights of Karma, entitling Karma to an award of punitive damages.
    8         257. But for an exercise of the equitable powers of this Court, Karma will
    9   be irreparably injured and harmed by Durre’s, Huan’s, and Qin’s continuing
   10   breaches of their duty of loyalty to Karma.
   11                                      COUNT XIX
   12                               Breach of Fiduciary Duty
   13                           (Against Durre, Huan, and Qin)
   14         258. Plaintiff realleges and incorporates by this reference the allegations
   15   set forth in Paragraphs 1 through 33, 44 through 122, and 161-257 only.
   16         259. As employees of Karma, Durre, Huan, and Qin owed a fiduciary duty
   17   to Karma by virtue of their duty to act for the benefit of Karma in matters connected
   18   with their contractual and employment relationship with Karma, and by the special
   19   confidence reposed in them by Karma in connection with their exposure and access
   20   to Karma’s Confidential Information.
   21         260. This cause of action is not based on the misappropriation of any Trade
   22   Secrets. Rather, Karma bases this cause of action on (a) the actions of Durre, Huan,
   23   and Qin while they were still employed by Karma in breach of their fiduciary duties
   24   to and/or contract with Karma including, but not limited to, being employed by and
   25   working for LMC while still employed by Karma, sabotaging and undermining the
   26   Endurance Project, recruiting or supporting the recruiting of Karma employees for
   27   the benefit of LMC, and conspiring with LMC; (b) Durre’s, Huan’s, and Qin’s
   28   conversion and misappropriation of a separate category of information defined
                                                 70
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 71 of 228 Page ID
                                  #:1681


    1   above as Confidential Information, which excludes by definition any trade secrets,
    2   and in which Karma has a separate, legally cognizable property interest; and (c) the
    3   other breaches of their fiduciary duties by Durre, Huan, and Qin that are alleged in
    4   this First Amended Complaint.
    5         261. Durre, Huan, and Qin breached their fiduciary duties owed to Karma
    6   by working for LMC while still employed by Karma and by supporting LMC’s
    7   conspiracy to sabotage the LMC-Karma deal and enable LMC to recruit and hire
    8   Karma’s infotainment team in-house and proceed with the Endurance Project
    9   without Karma.
   10         262. Durre’s, Huan’s, and Qin’s breaches of their fiduciary duties to Karma
   11   have directly and proximately caused Karma to suffer damages.
   12         263. The actions of Durre, Huan, and Qin were and are willful and
   13   malicious and demonstrate a complete indifference to or a conscious disregard for
   14   the rights of Karma, entitling Karma to an award of punitive damages.
   15         264. But for an exercise of the equitable powers of this Court, Karma will
   16   be irreparably injured and harmed by Durre’s, Huan’s, and Qin’s continuing
   17   breaches of their fiduciary duties to Karma.
   18                                      COUNT XX
   19                    Aiding & Abetting Breach of Duty of Loyalty
   20                               (Against LMC and Post)
   21         265. Plaintiff realleges and incorporates by this reference the allegations
   22   set forth in Paragraphs 1 through 33, 44 through 122, and 161-264 only.
   23         266. At all times alleged herein, LMC and Post knew that Durre, Huan, and
   24   Qin each owed duties of loyalty to Karma.
   25         267.   At all times alleged herein, LMC and Post were aware of the conduct
   26   of Durre, Huan, and Qin alleged above.
   27         268. At all times alleged herein, LMC and Post knew that the conduct of
   28   Durre, Huan, and Qin, alleged above, constituted a breach of their duties of loyalty
                                                 71
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 72 of 228 Page ID
                                  #:1682


    1   owed to Karma.
    2         269. At all times alleged herein, LMC and Post knowingly provided
    3   substantial assistance to Durre, Huan, and Qin so they each could accomplish the
    4   unlawful results alleged above. LMC and Post did so through conduct that, itself,
    5   amounted to a breach of obligations that LMC and Post, themselves, owed directly
    6   to Karma.
    7         270. LMC’s and Post’s conduct in assisting the above-alleged breaches of
    8   duty of loyalty was a substantial factor in causing the harm suffered by Karma.
    9         271. LMC and Post knowingly and substantially participated, aided, and
   10   abetted the above-alleged breaches of the duties of loyalty committed by Durre,
   11   Huan, and Qin.
   12         272. LMC’s and Post’s conduct has been willful and malicious and
   13   demonstrates a complete indifference to or a conscious disregard for the rights of
   14   Karma, entitling Karma to an award of punitive damages.
   15         273. But for an exercise of the equitable powers of this Court, Karma will
   16   be irreparably injured and harmed by LMC’s and Post’s aiding and abetting of
   17   Durre’s, Huan’s, and Qin’s breaches of their duty of loyalty to Karma.
   18                                     COUNT XXI
   19                    Aiding & Abetting Breach of Fiduciary Duty
   20                               (Against LMC and Post)
   21         274. Plaintiff realleges and incorporates by this reference the allegations
   22   set forth in Paragraphs 1 through 33, 44 through 122, and 161-273 only.
   23         275. This cause of action is not based on the misappropriation of any Trade
   24   Secrets. Rather, Karma bases this cause of action on (a) the actions of the Former
   25   Employee Defendants while they were still employed by Karma in breach of their
   26   duty of loyalty and/or contract with Karma including, but not limited to, being
   27   employed by and working for LMC while still employed by Karma, sabotaging and
   28   undermining the Endurance Project, recruiting or supporting the recruiting of
                                                72
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 73 of 228 Page ID
                                  #:1683


    1   Karma employees for the benefit of LMC, and conspiring with LMC; (b) LMC’s
    2   and the LMC Individual Defendants’ breach of contract, breach of the duty of good
    3   faith and fair dealing, and unlawful raiding of Karma’s workforce while at the same
    4   time promising Karma that the Endurance project deal is going through; (c) the
    5   Former Employee Defendants’ conversion of a separate category of information
    6   defined above as Confidential Information, which excludes by definition any trade
    7   secrets, and in which Karma has a separate, legally cognizable property interest;
    8   and (d) the Former Employee Defendants’ other deceptive and unfair business
    9   practices that are alleged in this First Amended Complaint.
   10         276. At all times alleged herein, LMC and Post knew that Durre, Huan, and
   11   Qin each owed fiduciary duties to Karma.
   12         277.   At all times alleged herein, LMC and Post were aware of the conduct
   13   of Durre, Huan, and Qin alleged above.
   14         278. At all times alleged herein, LMC and Post knew that the conduct of
   15   Durre, Huan, and Qin, alleged above, constituted a breach of their fiduciary duties
   16   owed to Karma.
   17         279. At all times alleged herein, LMC and Post knowingly provided
   18   substantial assistance to Durre, Huan, and Qin so they each could accomplish the
   19   unlawful results alleged above. LMC and Post did so through conduct that, itself,
   20   amounted to a breach of obligations that LMC and Post, themselves, owed directly
   21   to Karma.
   22         280. LMC’s and Post’s conduct in assisting the above-alleged breaches
   23   fiduciary duties was a substantial factor in causing the harm suffered by Karma.
   24         281. LMC and Post knowingly and substantially participated, aided, and
   25   abetted the above-alleged breaches of the fiduciary duties committed by Durre,
   26   Huan, and Qin.
   27         282. LMC’s and Post’s conduct has been willful and malicious and
   28   demonstrates a complete indifference to or a conscious disregard for the rights of
                                                 73
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 74 of 228 Page ID
                                  #:1684


    1   Karma, entitling Karma to an award of punitive damages.
    2         283. But for an exercise of the equitable powers of this Court, Karma will
    3   be irreparably injured and harmed by LMC’s and Post’s aiding and abetting of
    4   Durre’s, Huan’s, and Qin’s breaches of their fiduciary duties owed to Karma.
    5                                     COUNT XXII
    6                                      Conspiracy
    7                               (Against All Defendants)
    8         284. Plaintiff realleges and incorporates by this reference the allegations
    9   set forth in Paragraphs 1 through 1 through 33, 44 through 122, and 161-283.
   10         285. This cause of action for conspiracy is not based on the
   11   misappropriation of any Trade Secrets. Rather, Karma bases this cause of action on
   12   Defendants’ sabotaging and undermining of the Endurance Project, recruiting or
   13   supporting the recruiting of Karma employees for the benefit of LMC, and
   14   Defendants misappropriation of a separate category of information defined above
   15   as Confidential Information.
   16         286. Defendants, a group of two or more persons, agreed to a common plan
   17   to commit a tortious act—specifically, to misappropriate Karma’s confidential
   18   information, sabotage the Endurance Project, tortuously interfere with the fiduciary
   19   duties and duty of loyalty owed to Karma by the Former Employee Defendants,
   20   and tortiously interfere with Karma’s prospective economic advantage from the
   21   Endurance Project.
   22         287. Pursuant to their common plan, Defendants did misappropriate
   23   Karma’s confidential information, sabotage the Endurance Project, tortuously
   24   interfere with the fiduciary duties and duty of loyalty owed to Karma by the Former
   25   Employee Defendants, and tortiously interfere with Karma’s prospective economic
   26   advantage from the Endurance Project.
   27         288. Defendants’ common plan to commit a tortious act, as alleged above,
   28   directly and proximately caused Karma to suffer damages in an amount to be
                                                74
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 75 of 228 Page ID
                                  #:1685


    1   determined at trial.
    2                                    COUNT XXIII
    3                                         Fraud
    4                                    (Against LMC)
    5         289. Plaintiff realleges and incorporates by this reference the allegations
    6   set forth in Paragraphs 1 through 33, 44 through 122, and 161-288.
    7         290. This cause of action for fraud is not based on the misappropriation of
    8   any Trade Secrets. Rather, Karma bases this cause of action on LMC’s
    9   misrepresentations throughout the due diligence period for the Endurance Project,
   10   and in the Letter of Intent, that LMC wished to enter into an agreement with Karma
   11   for the Endurance Project and would “work together in good faith to negotiate,
   12   prepare, execute and deliver definitive agreements governing the transactions
   13   contemplated therein.”
   14         291. LMC’s misrepresentations and its Letter of Intent contained
   15   representations that were false and misleading as set forth herein.
   16         292. LMC misrepresented that it wished to enter into an agreement with
   17   Karma for the Endurance Project, and that it would work with Karma in good faith
   18   to negotiate definitive agreements for the Endurance Project. Contrary to its
   19   representations, LMC never had any intent to enter into a joint development
   20   agreement with Karma to provide services to LMC. On the contrary, LMC’s only
   21   objective was for Karma to reveal its Confidential Information to LMC, so that
   22   LMC could misappropriate that information.
   23         293. LMC knew or believed that its representations as stated above were
   24   false at the time that those representations were made.
   25         294. LMC’s misrepresentations were intended to induce Karma to rely on
   26   them by promising Karma that LMC was interested in entering into an agreement
   27   for the Endurance Project. In reality, LMC was only interested in gaining and
   28   keeping access to Karma’s Confidential Information, while at the same time
                                                 75
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 76 of 228 Page ID
                                  #:1686


    1   unlawfully raiding Karma’s workforce.
    2         295. Karma reasonably and justifiably relied on LMC’s representations that
    3   it wished to enter into an agreement with Karma for the Endurance Project, and
    4   would negotiate in good faith to reach that agreement. On the basis of those
    5   representations, Karma engaged in a five-month due diligence period with LMC,
    6   without knowing that LMC’s deceptions were merely a ruse to poach and onboard
    7   key Karma employees while misappropriating Karma’s Confidential Information.
    8         296. As a direct and proximate cause of the above-alleged misconduct by
    9   LMC, Karma suffered injuries, including, but not limited to actual damages, direct
   10   damages, indirect damages, incidental damages, consequential damages, special
   11   damages, lost profits, costs of mitigation, and irreparable damage to Karma’s
   12   employment relationships, vendor relationships, and supplier relationships.
   13   Because LMC’s misconduct was willful and malicious, Karma seeks exemplary
   14   damages.
   15                                     COUNT XXIV
   16                           RICO, 18 U.S.C. § 1962(c) et seq.
   17                               (Against All Defendants)
   18         297.   Plaintiff realleges and incorporates by this reference the allegations
   19   set forth in Paragraphs 1 through 226.
   20         298. As set forth above, Defendants were involved in a scheme to defraud
   21   Karma by committing a series of unlawful acts over a prolonged period of time—
   22   in excess of several months—and multiple nefarious bad acts in several short spans
   23   during that same prolonged timeframe.
   24         299. During this lengthy scheme to defraud Karma, Defendants committed
   25   predicate acts of racketeering activity, as defined in 18 U.S.C. § 1961(1), on
   26   multiple occasions and in violation of various federal statutes, including the Defend
   27   Trade Secrets Act, 18 U.S.C. §§ 1832, 1836, et seq., and the federal Wire Fraud
   28   statutes, 18 U.S.C. § 1343, et seq.
                                                 76
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 77 of 228 Page ID
                                  #:1687


    1         300. For several months and in a plan which is ongoing, LMC and the LMC
    2   Individual Defendants worked in concert with one another and with the Former
    3   Employee Defendants, committing numerous and repeated violations of the above
    4   federal statutes to harm Karma economically.
    5         301. At various points in time, Defendants misappropriated Confidential
    6   Information and Trade Secrets of Karma through unlawful means, in violation of
    7   the DTSA.
    8         302. Specifically, LMC and the LMC Individual Defendants took and/or
    9   conspired with the Former Employee Defendants to take Karma’s Confidential
   10   Information and Trade Secrets by downloading, stealing, copying without access,
   11   and sending it by electronic media—all in violation of the DTSA.
   12         303. As part of this scheme, LMC acted as a RICO legal-entity enterprise,
   13   and the LMC Individual Defendants and Former Employee Defendants conducted
   14   the affairs of LMC in an unlawful way, specifically by misappropriating Karma’s
   15   Trade Secrets, conspiring with others to do so, all with the purpose of develop
   16   competing products at LMC using Karma’s Trade Secrets.
   17         304. Alternatively, the LMC Individual Defendants, LMC, and the Former
   18   Employee Defendants created an association-in-fact to accomplish their illegal
   19   goals and stole or utilized Karma’s computers and computerized protected
   20   Confidential Information and Trade Secrets, and provided them to LMC. This
   21   association in fact had the purpose of developing competing products at LMC by
   22   using LMC’s Trade Secrets for illegal gain and usurpation of business
   23   opportunities. Post and Durre acted as the leaders of this association-in-fact, with
   24   each Former Employee Defendant and LMC Defendant providing assistance.
   25   These members of the association in fact communicated via electronic mail in
   26   furtherance of their common scheme and prior to their departure from Karma, and
   27   they later associated directly as employees at LMC. This association continued over
   28   several months with each Former Employee Defendant adding to the association in
                                                77
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 78 of 228 Page ID
                                  #:1688


    1   fact, and it continues today.
    2         305. In perpetrating this scheme, Defendants used the internet and mails to
    3   accomplish many of their goals in several states.
    4         306. Specifically, in violation of the federal Wire Fraud statutes, Durre
    5   conspired with others to email or upload onto a cloud-based platform Karma’s
    6   Confidential Information and Trade Secrets.
    7         307. In turn, this information was sent and/or used by Defendants for their
    8   advantage and to the disadvantage of Karma.
    9         308. Defendants further used the mails and wires to transfer and download
   10   Karma’s Confidential Information and Trade Secrets to usurp Karma’s business
   11   opportunities, existing and prospective contracts, and otherwise harm Karma.
   12         309. These transmissions were intentionally concealed from Karma in
   13   order to defraud Karma and to successfully deprive it of its proprietary information
   14   and harm it economically.
   15         310. Further, Durre and Post schemed and conspired with LMC and the
   16   LMC Individual Defendants to facilitate the Former Employee Defendants working
   17   to further LMC’s interests while still employed by Karma.
   18         311. During this time, these same Defendants communicated with one
   19   another by electronic means and across state lines not only to recruit the Former
   20   Employee Defendants, but also to take proprietary information from Karma’s
   21   computers and Karma’s information system.
   22         312. These acts were also perpetrated through the use of the wires, in
   23   violation of federal Wire Fraud statutes.
   24         313. Defendants engaged in numerous unlawful, overt, predicate acts to
   25   create an illegal pattern of racketeering, which included, but is not limited to,
   26   (1) Durre’s initial misappropriation of Karma’s Trade Secrets in July 2020, in
   27   violation of the DTSA; (2) each Former Employee Defendant’s misappropriation
   28   of Karma’s Trade Secrets at, near, or around the time of his departure date
                                                    78
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 79 of 228 Page ID
                                  #:1689


    1   (specifically identified above); (3) each Former Employee Defendant’s use of
    2   Karma’s protected computer systems beyond their authorization for a non-work
    3   related purpose, and specifically to transfer Karma’s Trade Secrets to LMC, in
    4   violation of CFAA; and (4) each time Defendants used Karma’s Trade Secrets to
    5   develop a competing product. This pattern of racketeering has been ongoing since
    6   the time leading up to the Former Employee Defendants’ departures from Karma
    7   specified above and continues to this day, thereby posing a threat of continued
    8   criminal activity. Indeed, Defendants predicate acts are so numerous and pervasive
    9   that they constitute an open-ended scheme and are part of the normal course of how
   10   Defendants regularly conduct business.
   11         314. Each of the predicate acts perpetrated by these same Defendants in
   12   furtherance of the scheme to defraud Karma was performed by these same
   13   Defendants while participating in the conduct of the affairs of the legal enterprise
   14   and association-in-fact enterprises identified above in violation of 18 U.S.C. §
   15   1962(c)—whether that enterprise be LMC, or an association-in-fact comprised of
   16   the LMC Individual Defendants, LMC, and the Former Employee Defendants.
   17         315. As a direct and proximate result of the pattern of racketeering activity,
   18   by and through each of the unlawful acts recited herein, Karma has been injured in
   19   its business and property, including, but not limited to, loss of trade secrets,
   20   drawings, intellectual property, protected business information, equipment,
   21   business opportunities, reputation, and profits.
   22                                     COUNT XXV
   23                    RICO Conspiracy, 18 U.S.C. § 1962(d) et seq.
   24                               (Against All Defendants)
   25         316. Plaintiff realleges and incorporates by this reference the allegations
   26   set forth in Paragraphs 1 through 226 and 297-315.
   27         317. Defendants knowingly agreed to facilitate a scheme, a conspiracy, to
   28   defraud Karma through a pattern of interstate racketeering activity, which included
                                                 79
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 80 of 228 Page ID
                                  #:1690


    1   the operation and/or management of a RICO enterprise. This conspiracy included
    2   the following agreements:
    3         a.     At, near, or around April 2020, LMC and the LMC Individual
    4   Defendants and Durre conspired and agreed that Durre would (1) leave Karma and
    5   misappropriate Karma’s Confidential Information and Trade Secrets for use in
    6   developing LMC’s infotainment operations on the west coast of the U.S.; (2) assist
    7   LMC in recruiting Karma’s employees to work at LMC, in violation of Durre’s
    8   obligations to Karma; and (3) assist LMC in encouraging and entering into further
    9   agreements with the other Former Employee Defendants to misappropriate
   10   Karma’s Confidential Information and Trade Secrets through access to Karma’s
   11   computer systems that exceed these departing employees’ authority, for a non-work
   12   related purpose, and specifically for use in developing competing products at LMC.
   13         b.     LMC and the LMC Individual Defendants conspired with each other
   14   and with the Former Employee Defendants at, near, or around the time of their
   15   departure dates from Karma (specifically identified above) that the Former
   16   Employee Defendants would (1) quit working at Karma and go to work for LMC,
   17   (2) assist in the recruitment of Karma’s other employees; (3) use Karma’s computer
   18   systems beyond their level of authorization prior to departure from Karma for a
   19   non-work related purpose, and specifically to take with them to LMC Karma’s
   20   Confidential Information and Trade Secrets for use in developing competing
   21   products at LMC; and (4) assist and encourage other Departing Employees to take
   22   with them Karma’s Confidential Information and Trade Secrets for use in
   23   developing competing products at LMC.
   24         318.   As set forth above, Defendants were involved in a scheme to defraud
   25   Karma by committing a series of unlawful acts which constitute predicate
   26   racketeering acts under 18 U.S.C. § 1962(c) over a prolonged period of time—in
   27   excess of several months—and multiple nefarious bad acts in several short spans
   28   during that same prolonged timeframe.
                                                80
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 81 of 228 Page ID
                                  #:1691


    1         319. During this lengthy scheme to defraud Karma, Defendants committed
    2   predicate acts of racketeering activity, as defined in 18 U.S.C. § 1961(1), on
    3   multiple occasions and in violation of various federal statutes, including the Defend
    4   Trade Secrets Act, 18 U.S.C. §§ 1832, 1836, et seq., and the federal Wire Fraud
    5   statutes, 18 U.S.C. § 1343. These predicate acts included, but were not limited to,
    6   (1) Durre’s initial misappropriation of Karma’s Trade Secrets in July 2020, in
    7   violation of the DTSA; (2) each Former Employee Defendant’s misappropriation
    8   of Karma’s Trade Secrets at, near, or around the time of their respective departure
    9   date (specifically identified above); (3) each Former Employee Defendant’s use of
   10   Karma’s protected computer systems beyond their authorization to transfer
   11   Karma’s Trade Secrets to LMC, in violation of CFAA; and (4) each time
   12   Defendants use Karma’s Trade Secrets to develop a competing product. This
   13   pattern of racketeering has been ongoing since the time leading up to the Former
   14   Employee Defendants’ departures from Karma specified above and continues to
   15   this day, thereby posing a threat of continued criminal activity. Indeed, Defendants
   16   predicate acts are so numerous and pervasive that they constitute an open-ended
   17   scheme and are part of the normal course of how Defendants regularly conduct
   18   business.
   19         320. For several months between April and September 2020 and in a plan
   20   which is ongoing, Defendants worked in concert with one another, committing
   21   numerous and repeated violations of the above federal statutes to harm Karma
   22   economically.
   23         321. At various points in time, in furtherance and as unlawful overt acts in
   24   support of the conspiracies, Defendants misappropriated trade secrets of Karma
   25   through unlawful means, in violation of the DTSA.
   26         322. In perpetrating this scheme, Defendants used the internet to
   27   accomplish many of their goals.
   28         323. Specifically, in violation of the federal Wire Fraud statutes,
                                                 81
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 82 of 228 Page ID
                                  #:1692


    1   Defendants e-mailed or uploaded onto a cloud-based platform countless Karma
    2   proprietary data.
    3         324. In turn, this information was sent and/or used by Defendants for their
    4   advantage and to the disadvantage of Karma.
    5         325. Defendants used the wires to transfer and download Karma’s
    6   Confidential Information and Trade Secrets to usurp Karma’s business
    7   opportunities, existing and prospective contracts, and otherwise harm Karma.
    8         326. Further, Defendants schemed to hire away numerous employees of
    9   Karma in an effort to compete against them.
   10         327. During this time, these same Defendants communicated with one
   11   another by electronic means and across state lines not only to recruit Karma’s
   12   employees, but also to take proprietary information from Karma’s computers and
   13   information system.
   14         328. Each of the predicate acts perpetrated by these same Defendants in
   15   furtherance of the scheme to defraud Karma was performed by these same
   16   Defendants while participating in the conduct of the affairs of an enterprise—
   17   whether that enterprise be LMC or an association-in-fact comprised of
   18   Defendants—through a pattern of racketeering activity described herein, in
   19   violation of 18 U.S.C. § 1962(c).
   20         329. As a direct and proximate result of the pattern of racketeering activity,
   21   by and through each of the unlawful acts recited herein, Karma has been injured in
   22   its business and property, including, but not limited to, loss of trade secrets,
   23   drawings, intellectual property, protected business information, equipment,
   24   business opportunities, reputation, and profits.
   25                                       COUNT XXVI
   26                       Unfair Competition Under Lanham Act
   27                               (Against All Defendants)
   28         330. Plaintiff realleges and incorporates by this reference the allegations
                                                 82
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 83 of 228 Page ID
                                  #:1693


    1   set forth in Paragraphs 1 through 1 through 226 and 297-329.
    2         331. The acts and omissions of Defendants described above constitute
    3   unfair competition in violation of 15 U.S.C. § 1125(a).
    4         332. Defendants have used in commercial advertisements or promotions in
    5   interstate commerce false designations of origin, and/or false or misleading
    6   representations of fact—namely, branding products as LMC when they depend
    7   upon the use of Karma’s Trade Secrets—which are likely to cause confusion, or to
    8   cause mistake, or to deceive in a material way as to the affiliation, connection, or
    9   association of Defendants to the origin, sponsorship, or approval of the technology
   10   the subject of this lawsuit, the fruits thereof, and the commercial activities
   11   associated therewith.
   12         333. Defendants also organized a scheme to raid Karma’s employees as a
   13   means to improperly and illegally acquire Karma’s workforce, its customers, its
   14   goodwill, and its confidential, proprietary, and trade secret information, in order to
   15   harm Karma in the marketplace so that Defendants could unfairly compete against
   16   Karma. This scheme, including solicitation of Karma’s employees, was undertaken
   17   with unlawful and improper purpose, and employed unlawful and improper means.
   18   Defendants’ conduct was contrary to honest practices in industrial or commercial
   19   matters.
   20         334. Until Defendants carried out their scheme, Karma maintained valid
   21   relationships with its employees and maintained the intellectual capital contained
   22   within Karma’s work force through training and experience. Karma reasonably
   23   expected that these relationships, their work force, and their intellectual capital
   24   would continue and would not be unjustifiably disrupted.
   25         335. Karma has been competitively and commercially damaged as a
   26   proximate result of the acts and omissions of unfair competition committed by
   27   Defendants.
   28
                                                 83
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 84 of 228 Page ID
                                  #:1694


    1         336. Defendants’ conduct has been willful and in bad faith, making this an
    2   exceptional case under 15 U.S.C. § 1117.
    3         337. Defendants’ conduct has caused and is causing irreparable injury to
    4   Karma, including through the threat of losing the value of its confidential,
    5   proprietary, and trade secret information and certain customer relationships, along
    6   with income and goodwill. Unless enjoined by this Court, Defendants will continue
    7   to damage Karma and to deceive the public. Karma has no adequate remedy at law
    8   with respect to Defendants’ acts of unfair competition.
    9                                    COUNT XXVII
   10                    Violation of the California Penal Code § 502
   11                (Against LMC and the LMC Individual Defendants)
   12         338.   Plaintiff realleges and incorporates by this reference the allegations
   13   set forth in Paragraphs 1 through 1 through 226 and 297-337.
   14         339.   Karma maintains and owns a computer network, computer programs
   15   or software, and a computer system as those terms are defined in California Penal
   16   Code section 502 (collectively “Computer System”), and which includes the
   17   computers and network access provided by Karma to the Former Employee
   18   Defendants while they were employed or contracted by Karma. Karma maintains
   19   its data, including its Trade Secrets and Confidential Information, on its Computer
   20   System,
   21         340. Karma is informed and believes, and thereon alleges, that the Former
   22   Employee Defendants were acting as agents of LMC prior to their respective
   23   resignations from Karma in or around August 2020.
   24         341. Therefore, Karma is informed and believes that LMC and the LMC
   25   Individual Defendants, acting through the Former Employee Defendants,
   26   knowingly and without permission, accessed Karma’s Computer System, including
   27   its computer and external devices, and the property and data contained therein; used
   28   and/or caused to be used Karma’s Computer System, including its computer and
                                                84
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 85 of 228 Page ID
                                  #:1695


    1   external device, and the data contained therein; and took, copied, and thereafter
    2   made use of and destruction of data and supporting documentation from Karma’s
    3   Computer System. LMC and the LMC Individual Defendants did these acts
    4   knowingly and without permission, within the meaning of California Penal Code
    5   section 502.
    6          342. Karma is informed and believes and thereon alleges that LMC and the
    7   LMC Individual Defendants engaged in these acts knowingly and intentionally,
    8   and for the purposes of wrongfully obtaining and controlling Karma’s property and
    9   data, and destroying Karma’s files.
   10          343. Karma is informed and believes and thereon alleges that the Former
   11   Employee Defendants, as agents of LMC and the LMC Individual Defendants,
   12   knowingly and without permission accessed and wiped the data on their company-
   13   owned laptops. They did these acts knowingly and without permission, within the
   14   meaning of California Penal Code section 502. Later, the Former Employee
   15   Defendants, as agents of LMC and the LMC Individual Defendants, deleted and
   16   purged Karma files contained on Karma’s external devices that they wrongfully
   17   took and accessed without permission, as well as Karma files on their personal
   18   laptops that they wrongfully transferred, accessed, and then destroyed without
   19   permission.
   20          344. Karma is informed and believes and thereon alleges that LMC and the
   21   LMC Individual Defendants, acting through the Former Employee Defendants,
   22   engaged in these acts knowingly and intentionally, and for the purposes of
   23   concealing their wrongful conduct and wrongfully depriving Karma of its property
   24   and data.
   25          345. Karma is informed and believes and thereon alleges that the conduct
   26   of LMC and the LMC Individual Defendants violates California Penal Code section
   27   502, including, without limitation, California Penal Code section 502(c)(1), (2),
   28   (3), (4), (6), and (7).
                                               85
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 86 of 228 Page ID
                                  #:1696


    1         346. As an actual and proximate result of the conduct of LMC and the LMC
    2   Individual Defendants, Karma has suffered actual and/or consequential damages.
    3         347. As an actual and proximate result of the conduct of LMC and the LMC
    4   Individual Defendants, Karma has suffered, loss, including, but not limited to, the
    5   internal and external investigation costs associated with identifying the extent of
    6   their wrongful conduct and attempting to recover the deleted, wrongfully
    7   transferred, and copied data, including by hiring computer forensic investigators
    8   and attorneys, among other losses. Karma continues to suffer these losses.
    9         348. Karma is informed and believes and thereon alleges that after
   10   knowingly accessing Karma’s Computer System and removing Karma’s data
   11   without authorization or permission, LMC and the LMC Individual Defendants,
   12   acting through the Former Employee Defendants, retained some or all of the
   13   property and data and other information that they obtained from their unlawful
   14   conduct. Accordingly, Karma is entitled to injunctive relief and other equitable
   15   relief, including, without limitation, permanent injunctive relief and restitution and
   16   disgorgement of any and all profits or other benefits that LMC and the LMC
   17   Individual Defendants have obtained in connection with their illegal conduct.
   18         349. Karma is informed and believes and thereon alleges that LMC and the
   19   LMC Individual Defendants did each of the aforementioned acts willfully and
   20   maliciously, with the deliberate intent to injure Karma and with conscious
   21   disregard of Karma’s rights, thus entitling Karma to an award of punitive damages
   22   in an amount commensurate with Karma’s conduct and appropriate to deter others
   23   from engaging in similar misconduct.
   24                                    COUNT XXVIII
   25                     Violation of the California Penal Code § 502
   26                     (Against the Former Employee Defendants)
   27         350.    Plaintiff realleges and incorporates by this reference the allegations
   28   set forth in Paragraphs 1 through 226 and 297-349.
                                                 86
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 87 of 228 Page ID
                                  #:1697


    1         351. Karma maintains and owns a computer network, computer programs
    2   or software, and a computer system as those terms are defined in California Penal
    3   Code section 502 (collectively “Computer System”), and which includes the
    4   computers and network access provided by Karma to the Former Employee
    5   Defendants while they were employed or contracted by Karma. Karma maintains
    6   its data, including its Trade Secrets and Confidential Information, n its Computer
    7   System,.
    8         352. Karma is informed and believes and thereon alleges that the Former
    9   Employee Defendants, knowingly and without permission, accessed Karma’s
   10   Computer System, including its computer and external devices, and the property
   11   and data contained therein; used and/or caused to be used Karma’s Computer
   12   System, including its computer and external device, and the data contained therein;
   13   and took, copied, and thereafter made use of and destruction of data and supporting
   14   documentation from Karma’s Computer System. The Former Employee
   15   Defendants did these acts knowingly and without permission, within the meaning
   16   of California Penal Code section 502.
   17         353. Karma is informed and believes and thereon alleges that the Former
   18   Employee Defendants engaged in these acts knowingly and intentionally, and for
   19   the purposes of wrongfully obtaining and controlling Karma’s property and data,
   20   and destroying Karma’s files.
   21         354. Karma is informed and believes and thereon alleges that the Former
   22   Employee Defendants, knowingly and without permission, accessed and wiped the
   23   data on their company-owned laptops. They did these acts knowingly and without
   24   permission, within the meaning of California Penal Code section 502. Later, the
   25   Former Employee Defendants deleted and purged Karma files contained on
   26   Karma’s external devices that they wrongfully took and accessed without
   27   permission, as well as Karma files on their personal laptops that they wrongfully
   28   transferred, accessed, and then destroyed without permission.
                                                87
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 88 of 228 Page ID
                                  #:1698


    1         355. Karma is informed and believes and thereon alleges that the Former
    2   Employee Defendants engaged in these acts knowingly and intentionally, and for
    3   the purposes of concealing their wrongful conduct and wrongfully depriving
    4   Karma of its property and data.
    5         356. Karma is informed and believes and thereon alleges that the conduct
    6   of the Former Employee Defendants violates California Penal Code section 502,
    7   including, without limitation, California Penal Code section 502(c)(1), (2), (3), (4),
    8   (6), and (7).
    9         357. As an actual and proximate result of the Former Employee
   10   Defendants’ conduct, Karma has suffered actual and/or consequential damages.
   11         358. As an actual and proximate result of the Former Employee
   12   Defendants’ conduct, Karma has suffered, loss, including, but not limited to, the
   13   internal and external investigation costs associated with identifying the extent of
   14   the Former Employee Defendants’ wrongful conduct and attempting to recover the
   15   deleted, wrongfully transferred, and copied data, including by hiring computer
   16   forensic investigators and attorneys, among other losses. Karma continues to suffer
   17   these losses.
   18         359. Karma is informed and believes and thereon alleges that after
   19   knowingly accessing Karma’s Computer System and removing Karma’s data
   20   without authorization or permission, the Former Employee Defendants retained
   21   some or all of the property and data and other information that they obtained from
   22   their unlawful conduct. Accordingly, Karma is entitled to injunctive relief and other
   23   equitable relief, including, without limitation, permanent injunctive relief and
   24   restitution and disgorgement of any and all profits or other benefits that the Former
   25   Employee Defendants have obtained in connection with their illegal conduct.
   26         360. Karma is informed and believes and thereon alleges that the Former
   27   Employee Defendants did each of the aforementioned acts willfully and
   28   maliciously, with the deliberate intent to injure Karma and with conscious
                                                 88
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 89 of 228 Page ID
                                  #:1699


    1   disregard of Karma’s rights, thus entitling Karma to an award of punitive damages
    2   in an amount commensurate with Karma’s conduct and appropriate to deter others
    3   from engaging in similar misconduct.
    4            REQUEST FOR PRELIMINARY INJUNCTIVE RELIEF
    5         361. Plaintiff realleges and incorporates by this reference the allegations
    6   set forth in Paragraphs 1 through __.
    7         362. Karma demonstrated, and the evidence to be presented at a hearing
    8   and/or trial will show, that Karma has a likelihood of success on the merits of one
    9   or more of its claims set forth in its First Amended Complaint.
   10         363. The CFAA, 18 U.S.C. § 1030(g), authorizes and provides an adequate,
   11   independent basis for the preliminary injunctive relief sought by Karma.
   12         364. Karma will be irreparably harmed without preliminary injunctive
   13   relief that restores the status quo ante between Karma and Defendants before
   14   Defendants committed one or more of the wrongful acts described in this First
   15   Amended Complaint.
   16         365. A balancing of the equities favors the entry of preliminary injunctive
   17   relief upon a hearing before the Court, in favor of Karma and, without the entry of
   18   such relief, Karma will suffer a greater hardship than Defendants would suffer if
   19   such relief were entered.
   20         366. Karma has no adequate remedy at law.
   21         367. It is in the public interest that confidential information remain
   22   protected and that the integrity of protected computers remains intact, rather than
   23   the alternative: unabated breaches of confidentiality agreements, disclosures of
   24   confidential and trade secret information, and the hacking of computers by
   25   individuals and entities who are not authorized to access such computers or who
   26   access such computers in excess of their authorized access for the purposes of
   27   committing fraud, transferring information, and/or destroying information that
   28   resides on protected computers.
                                                89
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 90 of 228 Page ID
                                  #:1700


    1                                   PRAYER FOR RELIEF
    2         WHEREFORE, for the wrongful acts of Defendants complained of in the
    3   foregoing causes of action, Karma respectfully requests the following relief:
    4         A.     Judgment in its favor and against Defendants;
    5         B.     Preliminary and permanent injunctive relief prohibiting any further
    6   wrongful possession, disclosure, and/or misuse of Karma’s Trade Secrets and
    7   Confidential Information, and preventing Defendants from profiting or benefiting
    8   from their wrongful conduct;
    9         C.     An order that Defendants return to Karma, and purge from their
   10   possession, custody, and control, any and all documents, computer-based files or
   11   data, or information in any form, whether originals, copies, compilations, or
   12   derivations, which were removed from Karma or Karma-owned computers issued
   13   to the Former Employee Defendants by Karma, or which were obtained by
   14   Defendants or anyone acting on their behalf or in concert with them;
   15         D.     An order that Defendants return any and all of Karma’s Trade Secrets
   16   and Confidential Information, and an order prohibiting any further use or benefit
   17   from the use of such information;
   18         E.     An award of compensatory, consequential, economic, general, and
   19   special damages, as alleged above, in an amount and nature to be proven after the
   20   discovery of all relevant evidence and trial, including, without limitation:
   21                a. actual damages,
   22                b. lost profits,
   23                c. disgorgement of profits and other ill-gotten gains,
   24                d. reasonable royalties,
   25                e. established royalties,
   26                f. loss of value of the trade secrets,
   27                g. head-start damages,
   28
                                                 90
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 91 of 228 Page ID
                                  #:1701


    1                h. sweat equity damages,
    2                i. avoided development costs, and/or
    3                j. unjust enrichment;
    4         F.     An award of compensatory damages to Karma in an amount to be
    5   determined at a hearing and/or trial including, but not limited to, the attorneys’ fees,
    6   computer forensic fees, and costs Karma has incurred to investigate and address
    7   Defendants’ unauthorized access and improper use of Karma’s computers;
    8         G.     An order directing Defendants to disgorge all gross revenues and
    9   profits that they or anyone acting in concert or participation with them received as
   10   a result of their wrongful conduct, in an amount to be determined at trial;
   11         H.     An award in favor of Karma for its costs associated with this action,
   12   including, without limitation, its attorneys’ fees pursuant to the common law and
   13   under the Defend Trade Secrets Act, California Uniform Trade Secrets Act,
   14   California Penal Code § 502, and California Business and Professions Code section
   15   17203;
   16         I.     An award in favor of Karma for its costs, damages, and computer
   17   forensics and related investigation fees and costs pursuant to the Computer Fraud
   18   and Abuse Act, 18 U.S.C. § 1030, et seq., and California Penal Code § 502;
   19         J.     An award of exemplary damages in an amount twice the total of the
   20   damages recovered for actual loss as permitted by 18 U.S.C. § 1836(b)(3)(C) and
   21   California Civil Code § 3426.3;
   22         K.     An award of punitive damages in an amount to be determined at trial;
   23         L.     An award of attorneys’ fees pursuant to 18 U.S.C. § 1836(b)(3)(D)
   24   and California Civil Code § 3426.4;
   25         M.     Compensation to Karma for any unjust enrichment enjoyed by
   26   Defendants, including restitution of all revenues, gains, profits, and advantages
   27   obtained by Defendants as a result of their wrongful and unlawful conduct, in an
   28
                                                  91
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 92 of 228 Page ID
                                  #:1702


    1   amount to be determined at a hearing and/or trial;
    2          N.      An award of pre-judgment and post-judgment interest as permitted by
    3   law;
    4          O.      An order imposing a constructive trust;
    5          P.      An order that each of the Former Employee Defendants comply with
    6   the Confidentiality Agreement;
    7          Q.      An order that LMC comply with the MNDA; and
    8          R.      Any such other legal and equitable relief as the Court deems
    9   appropriate.
   10

   11   Dated: April 16, 2021                   SEYFARTH SHAW LLP
   12
                                             By:/s/ Michael D. Wexler
   13                                          ROBERT B. MILLIGAN
                                               MICHAEL D. WEXLER
   14                                          JESSE M. COLEMAN
   15                                          KEVIN J. MAHONEY
                                               KATELYN R. MILLER
   16                                          DANIEL JOSHUA SALINAS
                                               SIERRA J. CHINN-LIU
   17                                          Attorneys for Plaintiff
                                               KARMA AUTOMOTIVE LLC
   18

   19
   20                             DEMAND FOR JURY TRIAL
   21          Karma demands trial by jury to the fullest extent as allowed by law.
   22

   23

   24

   25

   26

   27

   28
                                                  92
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 93 of 228 Page ID
                                  #:1703


    1   Dated: April 16, 2021               SEYFARTH SHAW LLP
    2
                                         By:/s/ Michael D. Wexler
    3
                                            ROBERT B. MILLIGAN
    4                                       MICHAEL D. WEXLER
    5                                       JESSE M. COLEMAN
                                            KEVIN J. MAHONEY
    6                                       KATELYN R. MILLER
                                            DANIEL JOSHUA SALINAS
    7                                       SIERRA J. CHINN-LIU
                                            Attorneys for Plaintiff
    8                                       KARMA AUTOMOTIVE LLC
    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             93
         FIRST AMENDED COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND
                                          DAMAGES
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 94 of 228 Page ID
                                  #:1704




                            Exhibit 1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 95 of 228 Page ID
                                  #:1705




                                                                           Exhibit_1
                                                                           Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 96 of 228 Page ID
                                  #:1706




                                                                           Exhibit_1
                                                                           Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 97 of 228 Page ID
                                  #:1707




                                                                           Exhibit_1
                                                                           Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 98 of 228 Page ID
                                  #:1708




                                                                           Exhibit_1
                                                                           Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 99 of 228 Page ID
                                  #:1709




                                                                           Exhibit_1
                                                                           Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 100 of 228 Page ID
                                   #:1710




                                                                            Exhibit_1
                                                                            Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 101 of 228 Page ID
                                   #:1711




                                                                            Exhibit_1
                                                                            Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 102 of 228 Page ID
                                   #:1712




                                                                            Exhibit_1
                                                                            Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 103 of 228 Page ID
                                   #:1713




                                                                            Exhibit_1
                                                                            Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 104 of 228 Page ID
                                   #:1714




                                                                            Exhibit_1
                                                                            Page_10
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 105 of 228 Page ID
                                   #:1715




                                                                            Exhibit_1
                                                                            Page_11
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 106 of 228 Page ID
                                   #:1716




                                                                            Exhibit_1
                                                                            Page_12
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 107 of 228 Page ID
                                   #:1717




                            Exhibit 2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 108 of 228 Page ID
                                   #:1718




                                                                          Exhibit_2
                                                                          Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 109 of 228 Page ID
                                   #:1719




                                                                          Exhibit_2
                                                                          Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 110 of 228 Page ID
                                   #:1720




                                                                          Exhibit_2
                                                                          Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 111 of 228 Page ID
                                   #:1721




                                                                          Exhibit_2
                                                                          Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 112 of 228 Page ID
                                   #:1722




                                                                          Exhibit_2
                                                                          Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 113 of 228 Page ID
                                   #:1723




                                                                          Exhibit_2
                                                                          Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 114 of 228 Page ID
                                   #:1724




                                                                          Exhibit_2
                                                                          Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 115 of 228 Page ID
                                   #:1725




                                                                          Exhibit_2
                                                                          Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 116 of 228 Page ID
                                   #:1726




                                                                          Exhibit_2
                                                                          Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 117 of 228 Page ID
                                   #:1727




                                                                          Exhibit_2
                                                                          Page_10
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 118 of 228 Page ID
                                   #:1728




                                                                          Exhibit_2
                                                                          Page_11
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 119 of 228 Page ID
                                   #:1729




                                                                          Exhibit_2
                                                                          Page_12
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 120 of 228 Page ID
                                   #:1730




                                                                          Exhibit_2
                                                                          Page_13
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 121 of 228 Page ID
                                   #:1731




                            Exhibit 3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 122 of 228 Page ID
                                   #:1732




                                                                            Exhibit_3
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 123 of 228 Page ID
                                   #:1733




                                                                            Exhibit_3
                                                                            Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 124 of 228 Page ID
                                   #:1734




                                                                            Exhibit_3
                                                                            Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 125 of 228 Page ID
                                   #:1735




                                                                            Exhibit_3
                                                                            Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 126 of 228 Page ID
                                   #:1736




                                                                            Exhibit_3
                                                                            Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 127 of 228 Page ID
                                   #:1737




                                                                            Exhibit_3
                                                                            Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 128 of 228 Page ID
                                   #:1738




                                                                            Exhibit_3
                                                                            Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 129 of 228 Page ID
                                   #:1739




                                                                            Exhibit_3
                                                                            Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 130 of 228 Page ID
                                   #:1740




                                                                            Exhibit_3
                                                                            Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 131 of 228 Page ID
                                   #:1741




                                                                            Exhibit_3
                                                                            Page_10
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 132 of 228 Page ID
                                   #:1742




                                                                            Exhibit_3
                                                                            Page_11
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 133 of 228 Page ID
                                   #:1743




                                                                            Exhibit_3
                                                                            Page_12
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 134 of 228 Page ID
                                   #:1744




                                                                            Exhibit_3
                                                                            Page_13
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 135 of 228 Page ID
                                   #:1745




                            Exhibit 4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 136 of 228 Page ID
                                   #:1746




                                                                            Exhibit_4
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 137 of 228 Page ID
                                   #:1747




                                                                            Exhibit_4
                                                                            Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 138 of 228 Page ID
                                   #:1748




                                                                            Exhibit_4
                                                                            Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 139 of 228 Page ID
                                   #:1749




                                                                            Exhibit_4
                                                                            Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 140 of 228 Page ID
                                   #:1750




                                                                            Exhibit_4
                                                                            Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 141 of 228 Page ID
                                   #:1751




                                                                            Exhibit_4
                                                                            Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 142 of 228 Page ID
                                   #:1752




                                                                            Exhibit_4
                                                                            Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 143 of 228 Page ID
                                   #:1753




                                                                            Exhibit_4
                                                                            Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 144 of 228 Page ID
                                   #:1754




                                                                            Exhibit_4
                                                                            Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 145 of 228 Page ID
                                   #:1755




                            Exhibit 5
DocuSign Envelope ID: 8D54AD87-A456-4CC2-B871-130B792572CC
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 146 of 228 Page ID
                                            #:1756




                                                                                     Exhibit_5
                                                                                     Page_1
DocuSign Envelope ID: 8D54AD87-A456-4CC2-B871-130B792572CC
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 147 of 228 Page ID
                                            #:1757




                                                                                     Exhibit_5
                                                                                     Page_2
DocuSign Envelope ID: 8D54AD87-A456-4CC2-B871-130B792572CC
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 148 of 228 Page ID
                                            #:1758




                                                                                     Exhibit_5
                                                                                     Page_3
DocuSign Envelope ID: 8D54AD87-A456-4CC2-B871-130B792572CC
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 149 of 228 Page ID
                                            #:1759




                                                              Shirley Xue

                                                               Sr.HR Director




                                                                                     Exhibit_5
                                                                                     Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 150 of 228 Page ID
                                   #:1760




                            Exhibit 6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 151 of 228 Page ID
                                   #:1761




                                                                            Exhibit_6
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 152 of 228 Page ID
                                   #:1762




                                                                            Exhibit_6
                                                                            Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 153 of 228 Page ID
                                   #:1763




                                                                            Exhibit_6
                                                                            Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 154 of 228 Page ID
                                   #:1764




                                                                            Exhibit_6
                                                                            Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 155 of 228 Page ID
                                   #:1765




                                                                            Exhibit_6
                                                                            Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 156 of 228 Page ID
                                   #:1766




                                                                            Exhibit_6
                                                                            Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 157 of 228 Page ID
                                   #:1767




                                                                            Exhibit_6
                                                                            Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 158 of 228 Page ID
                                   #:1768




                                                                            Exhibit_6
                                                                            Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 159 of 228 Page ID
                                   #:1769




                                                                            Exhibit_6
                                                                            Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 160 of 228 Page ID
                                   #:1770




                                                                            Exhibit_6
                                                                            Page_10
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 161 of 228 Page ID
                                   #:1771




                                                                            Exhibit_6
                                                                            Page_11
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 162 of 228 Page ID
                                   #:1772




                                                                            Exhibit_6
                                                                            Page_12
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 163 of 228 Page ID
                                   #:1773




                                                                            Exhibit_6
                                                                            Page_13
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 164 of 228 Page ID
                                   #:1774




                            Exhibit 7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 165 of 228 Page ID
                                   #:1775




                                                                            Exhibit_7
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 166 of 228 Page ID
                                   #:1776




                                                                            Exhibit_7
                                                                            Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 167 of 228 Page ID
                                   #:1777




                                                                            Exhibit_7
                                                                            Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 168 of 228 Page ID
                                   #:1778




                                                                            Exhibit_7
                                                                            Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 169 of 228 Page ID
                                   #:1779




                                                                            Exhibit_7
                                                                            Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 170 of 228 Page ID
                                   #:1780




                                                                            Exhibit_7
                                                                            Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 171 of 228 Page ID
                                   #:1781




                                                                            Exhibit_7
                                                                            Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 172 of 228 Page ID
                                   #:1782




                                                                            Exhibit_7
                                                                            Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 173 of 228 Page ID
                                   #:1783




                                                                            Exhibit_7
                                                                            Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 174 of 228 Page ID
                                   #:1784




                                                                            Exhibit_7
                                                                            Page_10
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 175 of 228 Page ID
                                   #:1785




                                                                            Exhibit_7
                                                                            Page_11
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 176 of 228 Page ID
                                   #:1786




                            Exhibit 8
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 177 of 228 Page ID
                                            #:1787




                                       INDEPENDENT CONTRACTOR AGREEMENT

                     This Independent Contractor Agreement (“Agreement”) is entered into as of September 6th
            2018, by and between Karma Automotive, LLC with a principal place of business at 9950 Jeronimo
            Rd., Irvine CA 92618 (“Company”), and Punak Engineering, Inc. with a principal place of business at
            63 Via Pico Plaza #223, San Clemente, CA 92672 (“Contractor”).

                     1.      Services.

                             1.1     Nature of Services. Contractor will perform the services, as more specifically
            described on Exhibit A, for Company as an independent contractor (the “Services”). The Services
            have been specially ordered and commissioned by Company. Included in the Services being provided
            by Contractor is a schedule of work items to be performed by Company employees. Such schedule is
            an ongoing work in progress, and will be periodically modified by Contractor as agreed to by
            Company. To the extent the Services include materials subject to copyright, Contractor agrees that
            the Services are done as “work made for hire” as that term is defined under U.S. copyright law, and
            that as a result, Company will own all copyrights in the Services. Contractor will perform such
            services in a diligent and workmanlike manner and in accordance with ordinary business custom and
            usage as well as any statutes, regulations, ordinances or contracts applicable to the Services. The
            content, style, form and format of any work product of the Services shall be completely satisfactory
            to Company and shall be consistent with Company’s standards. As the Services include analysis,
            scheduling, and co-ordination of Company projects, Contractor’s services will typically be rendered
            at Company’s business locations.

                            1.2     Relationship of the Parties. Contractor enters into this Agreement as, and
            shall continue to be, an independent contractor. All Services shall be performed only by Contractor
            and Contractor's employees. Under no circumstances shall Contractor, or any of Contractor's
            employees, look to Company as his/her employer, or as a partner, agent or principal. Neither
            Contractor nor any of Contractor's employees shall be entitled to any benefits accorded to Company's
            employees, including without limitation worker's compensation, disability insurance, vacation or
            sick pay. Contractor shall be responsible for providing, at Contractor's expense, and in Contractor's
            name, unemployment, disability, worker's compensation and other insurance, as well as licenses and
            permits usual or necessary for conducting the Services.

                              1.3    Compensation and Reimbursement. Contractor shall be compensated and
            reimbursed for the ongoing Services as set forth on Exhibit B. Contractor agrees to make revisions,
            additions, deletions or alterations as requested by Company. Since it is more convenient for Company
            to have Contractor perform many of the Services at its Company locations, as described in Section
            1.2, or at other locations determined by Company, Company will reimburse Contractor for customary
            and reasonable travel and overnight accommodations. No other fees and/or expenses will be paid to
            Contractor, unless such fees and/or expenses have been approved in advance by the appropriate
            Company executive in writing. Contractor shall be solely responsible for any and all taxes, Social
            Security contributions or payments, disability insurance, unemployment taxes, and other payroll
            type taxes applicable to such compensation. Contractor hereby indemnifies and holds Company




                                                                                                                 Exhibit_8
                                                                                                                 Page_1
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 178 of 228 Page ID
                                            #:1788




            harmless from, any claims, losses, costs, fees, liabilities, damages or injuries suffered by Company
            arising out of Contractor's failure with respect to its obligations in this Section 1.3.

                           1.4     Personnel. Contractor represents and warrants to Company that its
            employees performing Services hereunder will have (a) sufficient expertise, training and experience
            to accomplish the Services; and (b) executed agreements which state that (i) all work done by the
            employee will be a work made for hire, as that term is defined under U.S. copyright law, and will
            owned by Contractor; and (ii) the employee assigns all rights in and to all work done by the employee
            to Contractor. Contractor agrees that all its personnel shall be compensated, taxes withheld, and
            other benefits made available as required by applicable law and regulations. Contractor shall require
            all employees who perform Services and/or have performed Services hereunder to sign a copy of the
            form attached hereto as Exhibit C and Contractor shall forward copies of all of such forms to Company
            within five (5) days of executing the Agreement and/or within five (5) days of assigning a new
            employee to perform Services hereunder.

                             1.5    Equipment. Contractor will supply and utilize his own equipment for
            performance of Services. Company will provide access to materials, and processes, such as email or
            document repositories for Contractor in accordance with Company’s standard procedures.
            Contractor can store Company information and documents on Contractor’s equipment and promises
            best efforts to keep such information secure and confidential.

                     2.      Protection of Company's Confidential Information.

                             2.1     Confidential Information. Company now owns and will hereafter develop,
            compile and own certain proprietary techniques, trade secrets, and confidential information which
            have great value in its business (collectively, “Company Information”). Company will be disclosing
            Company Information to Contractor during Contractor's performance of the Services. Company
            Information includes not only information disclosed by Company, but also information developed or
            learned by Contractor during Contractor's performance of the Services. Company Information is to
            be broadly defined and includes all information which has or could have commercial value or other
            utility in the business in which Company is engaged or contemplates engaging or the unauthorized
            disclosure of which could be detrimental to the interests of Company, whether or not such
            information is identified by Company. By way of example and without limitation, Company
            Information includes any and all information concerning discoveries, developments, designs,
            improvements, inventions, formulas, software programs, processes, techniques, know-how, data,
            research techniques, customer and supplier lists, marketing, sales or other financial or business
            information, scripts, and all derivatives, improvements and enhancements to any of the above.
            Company Information also includes like third-party information which is in Company's possession
            under an obligation of confidential treatment.

                           2.2     Protection of Company Information. Contractor agrees that at all times
            during or subsequent to the performance of the Services, Contractor will keep confidential and not
            divulge, communicate, or use Company Information, except for Contractor's own use during the Term
            of this Agreement to the extent necessary to perform the Services. Contractor further agrees not to
            cause the transmission, removal or transport of tangible embodiments of, or electronic files




                                                                                                               Exhibit_8
                                                                                                               Page_2
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 179 of 228 Page ID
                                            #:1789




            containing, Company Information from Company's principal place of business, without prior written
            approval of Company.

                            2.3     Exceptions. Contractor's obligations with respect to any portion of the
            Company Information as set forth above shall not apply when Contractor can document that (i) it
            was in the public domain at the time it was communicated to Contractor by Company; (ii) it entered
            the public domain subsequent to the time it was communicated to Contractor by Company through
            no fault of Contractor; (iii) it was in Contractor's possession free of any obligation of confidence at
            the time it was communicated to Contractor by Company; or (iv) it was rightfully communicated to
            Contractor free of any obligation of confidence subsequent to the time it was communicated to
            Contractor by Company.

                            2.4     Company Property. All materials, including without limitation documents,
            drawings, drafts, notes, designs, computer media, electronic files and lists, including all additions to,
            deletions from, alterations of, and revisions in the foregoing (together the “Materials”), which are
            furnished to Contractor by Company or which are developed in the process of performing the
            Services, or embody or relate to the Services, the Company Information or the Innovations (as
            defined below), are the property of Company, and shall be returned by Contractor to Company
            promptly at Company's request together with any copies thereof, and in any event promptly upon
            expiration or termination of this Agreement for any reason. Contractor is granted no rights in or to
            such Materials, the Company Information or the Innovations, except as necessary to fulfill its
            obligations under this Agreement. Contractor shall not use or disclose the Materials, Company
            Information or Innovations to any third party.

                     3.      Prior Knowledge and Relationships.

                            3.1     Prior Inventions and Innovations. Contractor has disclosed on Exhibit C, a
            complete list of all inventions or innovations made by Contractor prior to commencement of the
            Services for Company and which Contractor desires to exclude from the application of this
            Agreement. Contractor will disclose to Company such additional information as Company may
            request regarding such inventions or innovations to enable Company to assess their extent and
            significance. Company agrees to receive and hold all such disclosures in confidence.

                            3.2     Other Commitments. Except as disclosed on Exhibit C to this Agreement,
            Contractor has no other agreements, relationships or commitments to any other person or entity
            which conflict with Contractor's obligations to Company under this Agreement. Contractor agrees
            not to enter into any agreement, either written or oral, in conflict with this Agreement.

                     4.      Assignment of Contractor's Inventions and Copyrights.

                           4.1     Disclosure. Contractor will promptly disclose in writing to Company all
            works, products, discoveries, developments, designs, innovations, improvements, inventions,
            formulas, processes, techniques, know-how and data (whether or not patentable, and whether or not
            at a commercial stage, or registrable under copyright or similar statutes) which are authored, made,
            conceived, reduced to practice or learned by Contractor (either alone or jointly with others) during




                                                                                                                   Exhibit_8
                                                                                                                   Page_3
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 180 of 228 Page ID
                                            #:1790




            the period Contractor provides the Services as a result of performing the Services including any
            concepts, ideas, suggestions and approaches related thereto or contained therein (collectively, the
            “Innovations”).

                             4.2    Assignment. Contractor hereby assigns and agrees to assign to Company,
            without royalty or any other consideration except as expressly set forth herein, all worldwide right,
            title and interest Contractor may have or acquire in and to (i) all Materials; (ii) all Innovations (iii) all
            worldwide patents, patent applications, copyrights, mask work rights, trade secrets rights and other
            intellectual property rights in any Innovations; and (iv) any and all “moral rights” or right of “droit
            moral” (collectively “Moral Rights”), that Contractor may have in or with respect to any Innovations.
            To the extent any Moral Rights are not assignable, Contractor waives, disclaims and agrees that
            Contractor will not enforce such Moral Rights. Contractor agrees that such assignment shall extend
            to all languages and including the right to make translations of the Materials and Innovations.
            Additionally, Contractor agrees, at Company's sole expense, to sign and deliver to Company (either
            during or subsequent to Contractor's performance of the Services) such documents as Company
            considers desirable to evidence the assignment of all rights of Contractor, if any, described above to
            Company and Company's ownership of such rights and to do any lawful act and to sign and deliver to
            Company any document necessary to apply for, register, prosecute or enforce any patent, copyright
            or other right or protection relating to any Innovations in any country of the world.

                            4.3      Power of Attorney. Contractor hereby irrevocably designates and appoints
            each of Company and its Secretary as Contractor's agent and attorney-in-fact, to act for and in
            Contractor's behalf and stead, for the limited purpose of executing and filing any such document and
            doing all other lawfully permitted acts to further the prosecution, issuance and enforcement of
            patents, copyrights or other protections which employ or are based on Innovations with the same
            force and effect as if executed and delivered by Contractor.

                            4.4     Representations and Warranties. Contractor represents and warrants to
            Company that (a) Contractor has full power and authority to enter into this Agreement including all
            rights necessary to make the foregoing assignments to Company; that in performing under the
            Agreement; (b) Contractor will not violate the terms of any agreement with any third party; and (c)
            the Services and any work product thereof are the original work of Contractor, do not and will not
            infringe upon, violate or misappropriate any patent, copyright, trade secret, trademark, contract, or
            any other publicity right, privacy right, or proprietary right of any third party. Contractor shall
            defend, indemnify and hold Company and its successors, assigns and licensees harmless from any
            and all claims, actions and proceedings, and the resulting losses, damages, costs and expenses
            (including reasonable attorneys' fees) arising from any claim, action or proceeding based upon or in
            any way related to Contractor's, or Contractor’s employees, breach or alleged breach of any
            representation, warranty or covenant in this Agreement, and/or from the acts or omissions of
            Contractor or Contractor’s employees.

                     5.      Termination of Agreement.

                           5.1     Term. This Agreement shall be effective from the date first listed above for
            the period set forth on Exhibit A, or until completion of the Services, as applicable, unless sooner




                                                                                                                       Exhibit_8
                                                                                                                       Page_4
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 181 of 228 Page ID
                                            #:1791




            terminated by either party in accordance with the terms and conditions of this Agreement (“Term”).
            This Agreement is terminable by either party at any time, with or without cause, effective upon one
            month’s notice to the other party. If Company exercises its right to terminate the Agreement, any
            obligation it may otherwise have under this Agreement shall cease 1 month after such notification,
            except that Company shall be obligated to compensate Contractor for work performed up to the time
            of termination. If Contractor exercises its right to terminate the Agreement, any obligation it may
            otherwise have under this Agreement shall cease 1 month after such notification. Additionally, this
            Agreement shall automatically terminate upon Contractor’s death. In such event, Company shall be
            obligated to pay Contractor’s estate or beneficiaries only the accrued but unpaid compensation and
            expenses due as of the date of death.

                             5.2    Continuing Obligations of Contractor. The provisions of Sections 1.1 (as
            relates to creation and ownership of copyright), 1.2, 1.3, 2, 3, 4, 5.2, and 6 shall survive expiration or
            termination of this Agreement for any reason.

                     6.      Additional Provisions.

                            6.1    Governing Law and Attorney’s Fees. This Agreement shall be governed by
            and construed in accordance with the laws of the State of California, without regard to its choice of
            law principles. The parties consent to exclusive jurisdiction and venue in the federal and state courts
            sitting in Orange County, California. In any action or suit to enforce any right or remedy under this
            Agreement or to interpret any provision of this Agreement, the prevailing party shall be entitled to
            recover its reasonable attorney’s fees, costs and other expenses.

                             6.2    Binding Effect. This Agreement shall be binding upon, and inure to the
            benefit of, the successors, executors, heirs, representatives, administrators and permitted assigns of
            the parties hereto. Contractor shall have no right to (a) assign this Agreement, by operation of law or
            otherwise; or (b) subcontract or otherwise delegate the performance of the Services without
            Company’s prior written consent which may be withheld as Company determines in its sole
            discretion. Any such purported assignment shall be void.

                            6.3      Severability. If any provision of this Agreement shall be found invalid or
            unenforceable, the remainder of this Agreement shall be interpreted so as best to reasonably effect
            the intent of the parties.

                            6.4     Entire Agreement. This Agreement, including the Exhibits, constitutes the
            entire understanding and agreement of the parties with respect to its subject matter and supersedes
            all prior and contemporaneous agreements or understandings, inducements or conditions, express
            or implied, written or oral, between the parties.

                            6.5    Injunctive Relief. Contractor acknowledges and agrees that in the event of a
            breach or threatened breach of this Agreement by Contractor, Company will suffer irreparable harm
            and will therefore be entitled to injunctive relief to enforce this Agreement.




                                                                                                                    Exhibit_8
                                                                                                                    Page_5
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 182 of 228 Page ID
                                            #:1792




                            6.6    Contractor’s Remedy. Contractor’s remedy, if any, for any breach of this
            Agreement shall be solely in damages and Contractor shall look solely to Company for recover of such
            damages. Contractor waives and relinquishes any right Contractor may otherwise have to obtain
            injunctive or equitable relief against any third party with respect to any dispute arising under this
            Agreement. Contractor shall look solely to Company for any compensation which may be due to
            Contractor hereunder.

                            6.7    Agency. Contractor is not Company’s agent or representative and has no
            authority to bind or commit Company to any agreements or other obligations.

                            6.8     Amendment and Waivers. Any term or provision of this Agreement may be
            amended, and the observance of any term of this Agreement may be waived, only by a writing signed
            by the party to be bound. The waiver by a party of any breach or default in performance shall not be
            deemed to constitute a waiver of any other or succeeding breach or default. The failure of any party
            to enforce any of the provisions hereof shall not be construed to be a waiver of the right of such party
            thereafter to enforce such provisions.

                             6.9     Time. Contactor agrees that time is of the essence in this Agreement.

                              6.10   Notices. Any notice, demand, or request with respect to this Agreement shall
            be in writing and shall be effective only if it is delivered by personal service, by air courier with
            receipt of delivery, or mailed, certified mail, return receipt requested, postage prepaid, to the address
            set forth above. Such communications shall be effective when they are received by the addressee; but
            if sent by certified mail in the manner set forth above, they shall be effective five (5) days after being
            deposited in the mail. Any party may change its address for such communications by giving notice to
            the other party in conformity with this section.

                  CAUTION: THIS AGREEMENT AFFECTS YOUR RIGHTS TO INNOVATIONS YOU MAKE
            PERFORMING YOUR SERVICES, AND RESTRICTS YOUR RIGHT TO DISCLOSE OR USE COMPANY’S
            CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO YOUR SERVICES.

                 CONTRACTOR HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS ITS TERMS.
            CONTRACTOR HAS COMPLETELY FILLED OUT EXHIBIT C TO THIS AGREEMENT.

            CONTRACTOR                                               COMPANY
             Stephen Punak                                                  Shen Zhang
                                                                     By:
            CONTRACTOR (Print Name)
                                                                     Its:


            SIGNATURE OF CONTRACTOR




                                                                                                                    Exhibit_8
                                                                                                                    Page_6
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 183 of 228 Page ID
                                            #:1793




                                                             EXHIBIT A

            Independent Contractor Agreement between Karma Automotive, LLC (“Company”), and Punak
            Engineering, Inc. (“Contractor”) dated as of September 6th, 2018.

            Services to be provided by Contractor:

                    Contribute to technical solutions from design through code, test, peer review, and
                     documentation.
                    Design, develop, and unit test applications in accordance with current state of the art best
                     practices, includes writing specs and unit tests, as well as contributing to testing automation
                     frameworks.
                    Participate in peer-reviews of solution designs and related code.
                    Review and improve on existing systems, making use of new technologies and
                     methodologies.
                    Mentor junior engineers.
                    Collaborate with internal cross functional teams, end users, and third party contacts to
                     design, develop, document and maintain software deliverables for various projects
                    Establish and maintain working relationships with technical, testing and hardware team
                     members across the technology organization.

            Term of Agreement:

            Work products to be delivered by Contractor:

                    Work as member of Karma development team, completed and deliver task assignments per
                     established schedule.
                    Maintain high standards of software quality by following industry best practices and Karma
                     processes.

            Schedule for Completion of Services:




                                                                                                                  Exhibit_8
                                                                                                                  Page_7
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 184 of 228 Page ID
                                            #:1794




                                                             EXHIBIT B
                                                              Payment

            Independent Contractor Agreement between Karma Automotive, LLC (“Company”), and Punak
            Engineering, Inc. (“Contractor”) dated as of September 9th, 2018.

            Compensation: $85.00 per hour. Over time billed at straight time rate.

            Expenses: All inclusive




                                                                                                Exhibit_8
                                                                                                Page_8
DocuSign Envelope ID: 5CB003E6-4FFF-4A32-B6E4-099DA2E329E9
                      A445F940-3E14-4433-933F-DB1447632360
         Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 185 of 228 Page ID
                                            #:1795




                                                             EXHIBIT C
                                       Prior Inventions and Conflicting Relationships

                     1.        Prior Innovations. Except as set forth below, I acknowledge at this time that I
                               have not made or reduced to practice (alone or jointly with others) any inventions
                               or innovations relevant to any Services under this Agreement (if none, so state):
                               NONE

                     2.        Conflicting Relationships. Except as set forth below, I acknowledge that I have
                               no other current or prior agreements, relationships or commitments which
                               conflict with my relationship with Company under this Agreement (if none, so
                               state): NONE




                     Dated: September 6th, 2018                          Stephen Punak
                                                                         CONTRACTOR (Print Name)


                                                     9/4/2018
                                                                         ____________________________________________
                                                                         SIGNATURE OF CONTRACTOR




                                                                                                                    Exhibit_8
                                                                                                                    Page_9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 186 of 228 Page ID
                                   #:1796




                            Exhibit 9
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 187 of 228 Page ID
                                   #:1797




                         OWVWCN PQP.FKUENQUWTG CITGGOGPV

          VJKU OWVWCN PQP.FKUENQUWTG CITGGOGPV )vjku Citggogpv* ku gpvgtgf kpvq
  dgvyggp Nqtfuvqyp Oqvqtu Eqtr/- c Fgncyctg eqtrqtcvkqp )NOE* cpf Mctoc Cwvqoqvkxg-
  NNE/ )vjg Eqorcp{ cpf vqigvjgt ykvj NOE- vjg Rctvkgu cpf gcej kpfkxkfwcnn{- c Rctv{* cu
  qh 1308031 )vjg Ghhgevkxg Fcvg*- vq rtqvgev vjg eqphkfgpvkcnkv{ qh egtvckp eqphkfgpvkcn kphqtocvkqp
  qh vjg Rctvkgu gzejcpigf kp eqppgevkqp ykvj uwrrn{kpi jctfyctg- uqhvyctg cpf eqpuwnvkpi
  ugtxkegu )vjg Rgtokvvgf Wug*/ Hqt rwtrqugu qh vjku Citggogpv- yjgp qpg Rctv{ ku fkuenqukpi
  Eqphkfgpvkcn Kphqtocvkqp vq vjg qvjgt Rctv{- vjg Rctv{ fkuenqukpi kvu Eqphkfgpvkcn Kphqtocvkqp ku
  tghgttgf vq cu vjg Fkuenqukpi Rctv{ cpf yjgp qpg Rctv{ ku tgegkxkpi Eqphkfgpvkcn Kphqtocvkqp
  htqo vjg qvjgt Rctv{- vjg Rctv{ tgegkxkpi vjg qvjgt Rctv{u Eqphkfgpvkcn Kphqtocvkqp ku tghgttgf vq
  cu vjg Tgegkxkpi Rctv{/

  2/     Cu wugf kp vjku Citggogpv- Eqphkfgpvkcn Kphqtocvkqp ogcpu cp{ cpf cnn pqp.rwdnke-
         eqphkfgpvkcn cpf0qt rtqrtkgvct{ kphqtocvkqp rtqxkfgf d{ vjg Fkuenqukpi Rctv{ vq vjg
         Tgegkxkpi Rctv{- yjgvjgt hwtpkujgf dghqtg- qp qt chvgt vjg fcvg qh vjku Citggogpv- kp cp{
         hqto qt ogfkwo- yjgvjgt qt pqv octmgf qt fgukipcvgf cu pqprwdnke- eqphkfgpvkcn qt
         rtqrtkgvct{- cpf tgictfnguu qh vjg rtgrctgt qt vjg ocppgt kp yjkej uwej kphqtocvkqp ku
         hwtpkujgf- kpenwfkpi cp{ cpf cnn pqvgu- cpcn{ugu- kpvgtrtgvcvkqpu- eqorkncvkqpu- ogoqtcpfc-
         tgrqtvu- uvwfkgu cpf qvjgt fqewogpvu qt ocvgtkcnu rtgrctgf d{ vjg Tgegkxkpi Rctv{ qt kvu
         tgrtgugpvcvkxgu vq vjg gzvgpv vjg{ eqpvckp- tghngev qt ctg qvjgtykug dcugf wrqp- kp yjqng qt
         kp rctv- cp{ uwej kphqtocvkqp/ Ykvjqwv nkokvkpi vjg hqtgiqkpi- Eqphkfgpvkcn Kphqtocvkqp
         kpenwfgu cp{ kphqtocvkqp vjcv vjg Tgegkxkpi Rctv{ mpqyu qt tgcuqpcdn{ ujqwnf mpqy- ku
         Eqphkfgpvkcn Kphqtocvkqp qh vjg Fkuenqukpi Rctv{- cpf cp{ kphqtocvkqp tgictfkpi vjg
         Fkuenqukpi Rctv{u cpf kvu chhknkcvgu< )c* rcvgpvu cpf rcvgpv crrnkecvkqpu= )d* vtcfg ugetgvu=
         cpf )e* kfgcu- vgejpkswgu- umgvejgu- ftcykpiu- yqtmu qh cwvjqtujkr- oqfgnu- kpxgpvkqpu-
         mpqy.jqy- rtqeguugu- crrctcvwugu- gswkrogpv- cniqtkvjou- uqhvyctg rtqitcou- uqhvyctg
         uqwteg fqewogpvu- cpf hqtowncg tgncvgf vq vjg ewttgpv- hwvwtg- cpf rtqrqugf rtqfwevu cpf
         ugtxkegu qh vjg Fkuenqukpi Rctv{ cpf kvu chhknkcvgu- kpenwfkpi ykvjqwv nkokvcvkqp vjg
         Fkuenqukpi Rctv{u cpf kvu chhknkcvgu kphqtocvkqp eqpegtpkpi tgugctej- gzrgtkogpvcn yqtm-
         fgxgnqrogpv- fgukip fgvcknu cpf urgekhkecvkqpu- gpikpggtkpi- hkpcpekcn kphqtocvkqp-
         rtqewtgogpv tgswktgogpvu- rwtejcukpi- ocpwhcevwtkpi- ewuvqogt nkuvu- kpxguvqtu-
         gornq{ggu- dwukpguu cpf eqpvtcevwcn tgncvkqpujkru- dwukpguu hqtgecuvu- ucngu cpf
         ogtejcpfkukpi- octmgvkpi rncpu cpf kphqtocvkqp vjg Fkuenqukpi Rctv{ qt kvu chhknkcvgu
         rtqxkfgu tgictfkpi cp{ vjktf rctv{ rgtuqp/ Cu wugf kp vjku Citggogpv- )c* vjg vgto rgtuqp
         ogcpu c pcvwtcn rgtuqp- eqtrqtcvkqp- nkokvgf nkcdknkv{ eqorcp{- rctvpgtujkr- cuuqekcvkqp-
         iqxgtpogpvcn cigpe{ qt qvjgt gpvkv{- cpf cp chhknkcvg qh c urgekhkgf rgtuqp ogcpu c
         rgtuqp vjcv fktgevn{ qt kpfktgevn{- vjtqwij qpg qt oqtg kpvgtogfkctkgu- eqpvtqnu- ku eqpvtqnngf
         d{ qt ku wpfgt eqooqp eqpvtqn ykvj vjg rgtuqp urgekhkgf cpf )d* vjg vgto tgrtgugpvcvkxg
         ogcpu cp{ fktgevqt- qhhkegt- gornq{gg- cigpv- ngpfgt- rctvpgt qt tgrtgugpvcvkxg- kpenwfkpi
         ykvjqwv nkokvcvkqp- cp{ ceeqwpvcpv- cvvqtpg{ qt hkpcpekcn cfxkuqt qh c rgtuqp/

  3/     Uwdlgev vq Ugevkqp 5- vjg Tgegkxkpi Rctv{ citggu vjcv cv cnn vkogu cpf pqvykvjuvcpfkpi cp{
         vgtokpcvkqp qt gzrktcvkqp qh vjku Citggogpv kv yknn jqnf cpf yknn ecwug kvu tgrtgugpvcvkxgu
         vq jqnf kp uvtkev eqphkfgpeg cpf pqv fkuenqug vq cp{ rgtuqp cp{ Eqphkfgpvkcn Kphqtocvkqp qh
         vjg Fkuenqukpi Rctv{- gzegrv cu crrtqxgf kp ytkvkpi d{ vjg Fkuenqukpi Rctv{- cpf vjg



                                                   2
                                                                                                      Exhibit_9
                                                                                                      Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 188 of 228 Page ID
                                   #:1798




           Tgegkxkpi Rctv{ yknn pqv wug qt rgtokv vjg wug qh )yjgvjgt d{ vjg Tgegkxkpi Rctv{u
           tgrtgugpvcvkxgu qt qvjgtykug* vjg Eqphkfgpvkcn Kphqtocvkqp qh vjg Fkuenqukpi Rctv{ hqt cp{
           rwtrqug qvjgt vjcp vjg Rgtokvvgf Wug/ Vjg Tgegkxkpi Rctv{ yknn cnuq rtqvgev vjg Fkuenqukpi
           Rctv{u Eqphkfgpvkcn Kphqtocvkqp ykvj cv ngcuv vjg ucog fgitgg qh ectg vjcv vjg Tgegkxkpi
           Rctv{ wugu vq rtqvgev kvu qyp Eqphkfgpvkcn Kphqtocvkqp- dwv kp pq ecug- nguu vjcp tgcuqpcdng
           ectg/ Vjg Tgegkxkpi Rctv{ yknn nkokv ceeguu vq vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn
           Kphqtocvkqp vq qpn{ vjqug qh kvu tgrtgugpvcvkxgu jcxkpi c pggf vq mpqy vjg Fkuenqukpi
           Rctv{u Eqphkfgpvkcn Kphqtocvkqp kp eqppgevkqp ykvj vjg Rgtokvvgf Wug cpf yjq jcxg
           ukipgf eqphkfgpvkcnkv{ citggogpvu eqpvckpkpi- qt ctg qvjgtykug dqwpf d{- eqphkfgpvkcnkv{
           qdnkicvkqpu cv ngcuv cu tguvtkevkxg cu vjqug eqpvckpgf jgtgkp/ Vjg Tgegkxkpi Rctv{ ujcnn dg
           tgurqpukdng hqt cp{ dtgcej qh vjku Citggogpv d{ cp{ qh kvu tgrtgugpvcvkxgu/

  4/       Ykvjqwv vjg gzrtguu rtkqt ytkvvgp eqpugpv qh vjg Fkuenqukpi Rctv{- vjg Tgegkxkpi Rctv{ yknn
           pqv- pqt yknn vjg Tgegkxkpi Rctv{ rgtokv cp{ qh kvu tgrtgugpvcvkxgu vq- fkuenqug vq cp{ rgtuqp
           cp{ kphqtocvkqp ykvj tgurgev vq )k* vjg hcev qh kvu tgegkrv qh qt ceeguu vq cp{ qh vjg Fkuenqukpi
           Rctv{u Eqphkfgpvkcn Kphqtocvkqp )kk* vjg hcev- pcvwtg qt uvcvwu qh cp{ fkuewuukqpu dgvyggp
           vjg Rctvkgu tgictfkpi vjg Rgtokvvgf Wug- qt )kkk* cp{ qvjgt hcevu qt kphqtocvkqp ykvj tgurgev
           vq vjg pcvwtg- vgtou qt uvcvwu qh cp{ fkuewuukqpu tgictfkpi vjg Rgtokvvgf Wug dgvyggp vjg
           Rctvkgu/

  5/       Eqphkfgpvkcn Kphqtocvkqp ujcnn pqv kpenwfg cp{ kphqtocvkqp vjcv vjg Tgegkxkpi Rctv{ ecp
           fgoqpuvtcvg ykvj eqorgvgpv gxkfgpeg<

           )c*     ycu kp vjg rwdnke fqockp cv vjg vkog kv ycu fkuenqugf vq vjg Tgegkxkpi Rctv{ qt
           gpvgtu vjg rwdnke fqockp uwdugswgpv vq vjg vkog kv ycu fkuenqugf vq vjg Tgegkxkpi Rctv{- kp
           gcej ecug- qvjgt vjcp cu c tguwnv qh cp{ fktgev qt kpfktgev cev qt qokuukqp d{ vjg Tgegkxkpi
           Rctv{ qt kvu tgrtgugpvcvkxgu=

           )d*    ycu kp vjg Tgegkxkpi Rctv{u rquuguukqp htgg qh cp{ qdnkicvkqp )kpenwfkpi cp{
           rtqhguukqpcn- eqpvtcevwcn ngicn qt hkfwekct{ qdnkicvkqp* qh eqphkfgpeg cv vjg vkog kv ycu
           fkuenqugf vq vjg Tgegkxkpi Rctv{= qt

           )e*    ycu fgxgnqrgf d{ gornq{ggu qt cigpvu qh vjg Tgegkxkpi Rctv{ yjq jcf pq ceeguu
           vq cpf yjq fkf pqv qvjgtykug wug- tgn{ qp qt tghgtgpeg cp{ qh vjg Fkuenqukpi Rctv{u
           Eqphkfgpvkcn Kphqtocvkqp kp eqppgevkqp ykvj uwej fgxgnqrogpv/

  6/       Pqvykvjuvcpfkpi vjg cdqxg- vjg Tgegkxkpi Rctv{ oc{ fkuenqug egtvckp Eqphkfgpvkcn
           Kphqtocvkqp qh vjg Fkuenqukpi Rctv{- ykvjqwv xkqncvkpi vjg qdnkicvkqpu qh vjku Citggogpv-
           vq vjg gzvgpv uwej fkuenquwtg ku ngicnn{ eqorgnngf d{ c xcnkf qtfgt qh c eqwtv qt qvjgt
           iqxgtpogpvcn dqf{ jcxkpi lwtkufkevkqp/ Kp uwej ektewouvcpegu- vjg Tgegkxkpi Rctv{ ujcnn
           rtqxkfg vjg Fkuenqukpi Rctv{ ykvj rtqorv ytkvvgp pqvkeg kp cfxcpeg qh uwej fkuenquwtg kp
           qtfgt vq rgtokv vjg Fkuenqukpi Rctv{ vq uggm c rtqvgevkxg qtfgt qt vcmg qvjgt cevkqp kv fggou
           crrtqrtkcvg/ Kp uwej ektewouvcpegu- vjg Tgegkxkpi Rctv{ ujcnn wug tgcuqpcdng ghhqtvu cuukuv
           vjg Fkuenqukpi Rctv{ kp qdvckpkpi c rtqvgevkxg qtfgt rtgxgpvkpi qt qvjgt tgcuqpcdng
           cuuwtcpegu vjcv eqphkfgpvkcn vtgcvogpv yknn dg ceeqtfgf vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn
           Kphqtocvkqp/ Kh- kp vjg cdugpeg qh c rtqvgevkxg qtfgt- vjg Fkuenqukpi Rctv{ qt cp{ qh kvu


                                                      3
  5936 573 8614 3
                                                                                                          Exhibit_9
                                                                                                          Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 189 of 228 Page ID
                                   #:1799




           tgrtgugpvcvkxgu ctg- kp vjg ytkvvgp qrkpkqp qh vjg Tgegkxkpi Rctv{u ngicn eqwpugn- eqorgnngf
           cu c ocvvgt qh ncy vq fkuenqug vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp- vjgp vjg
           Tgegkxkpi Rctv{ qt uwej tgrtgugpvcvkxgu oc{ fkuenqug vq vjg rgtuqp eqorgnnkpi uwej
           fkuenquwtg qt cu kv qtfgtu qpn{ vjcv rctv qh vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp
           cu ku tgswktgf d{ ncy vq dg fkuenqugf cpf yknn wug tgcuqpcdng ghhqtvu vq nkokv vjg ueqrg qh
           fkuenquwtg cpf qdvckp eqphkfgpvkcn vtgcvogpv vjgtghqt/

  7/       Vjg Tgegkxkpi Rctv{ yknn rtqorvn{ pqvkh{ vjg Fkuenqukpi Rctv{ kp vjg gxgpv qh cp{ nquu qt
           wpcwvjqtk|gf fkuenquwtg qh cp{ qh vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp d{ vjg
           Tgegkxkpi Rctv{ qt kvu tgrtgugpvcvkxgu/

  8/       Wrqp vjg gctnkgt qh vgtokpcvkqp qt gzrktcvkqp qh vjku Citggogpv- qt cv cp{ vkog wrqp ytkvvgp
           tgswguv )yjkej kpenwfgu g.ockn* qh vjg Fkuenqukpi Rctv{- vjg Tgegkxkpi Rctv{ yknn- cv vjg
           Fkuenqukpi Rctv{u qrvkqp- rtqorvn{ tgvwtp vq vjg Fkuenqukpi Rctv{ qt fguvtq{ cpf ecwug vjg
           Tgegkxkpi Rctv{u tgrtgugpvcvkxgu- vq tgvwtp qt fguvtq{ cp{ qh vjg Fkuenqukpi Rctv{u
           Eqphkfgpvkcn Kphqtocvkqp kp kvu cpf vjgkt rquuguukqp/ Rtqorvn{ hqnnqykpi uwej tgvwtp qt
           fguvtwevkqp- vjg Tgegkxkpi Rctv{ ujcnn rtqxkfg vjg Fkuenqukpi Rctv{ ykvj c egtvkhkecvg fwn{
           gzgewvgf d{ cp{ cwvjqtk|gf qhhkegt qh vjg Tgegkxkpi Rctv{ egtvkh{kpi vjg Tgegkxkpi Rctv{u
           eqornkcpeg ykvj vjku Ugevkqp 8/

  9/       C Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp ku cpf ujcnn tgockp vjg uqng rtqrgtv{ qh vjg
           Fkuenqukpi Rctv{/ Vjg Tgegkxkpi Rctv{ tgeqipk|gu cpf citggu vjcv pqvjkpi eqpvckpgf kp vjku
           Citggogpv yknn dg eqpuvtwgf cu itcpvkpi cp{ rtqrgtv{ tkijvu- d{ nkegpug qt qvjgtykug- vq
           cp{ qh vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp fkuenqugf wpfgt vjku Citggogpv- qt
           vq cp{ kpxgpvkqp qt cp{ rcvgpv- eqr{tkijv- vtcfgoctm- qt qvjgt kpvgnngevwcn rtqrgtv{ tkijv
           vjcv jcu kuuwgf qt vjcv oc{ kuuwg- dcugf qp vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp/
           Vjg Tgegkxkpi Rctv{ yknn pqv ocmg- jcxg ocfg- wug qt ugnn hqt cp{ rwtrqug cp{ rtqfwev qt
           qvjgt kvgo wukpi- kpeqtrqtcvkpi qt fgtkxgf htqo vjg Fkuenqukpi Rctv{u Eqphkfgpvkcn
           Kphqtocvkqp/ Pgkvjgt vjku Citggogpv pqt vjg fkuenquwtg qh c Fkuenqukpi Rctv{u Eqphkfgpvkcn
           Kphqtocvkqp jgtgwpfgt ujcnn tguwnv kp cp{ qdnkicvkqp qp vjg rctv qh gkvjgt Rctv{ vq gpvgt kpvq
           cp{ hwtvjgt citggogpv ykvj vjg qvjgt Rctv{- nkegpug cp{ rtqfwevu qt ugtxkegu vq vjg qvjgt
           Rctv{- qt vq tgswktg vjg Fkuenqukpi Rctv{ vq fkuenqug cp{ rctvkewnct rctv qh vjg Fkuenqukpi
           Rctv{u Eqphkfgpvkcn Kphqtocvkqp/ Pqvjkpi kp vjku Citggogpv etgcvgu qt ujcnn dg fggogf vq
           etgcvg cp{ gornq{ogpv- lqkpv xgpvwtg- qt cigpe{ tgncvkqpujkr dgvyggp vjg Rctvkgu/

  ;/       Eqphkfgpvkcn Kphqtocvkqp yknn pqv dg tgrtqfwegf kp cp{ hqto gzegrv cu tgswktgf vq
           ceeqornkuj vjg Rgtokvvgf Wug/ Cp{ tgrtqfwevkqp d{ vjg Tgegkxkpi Rctv{ qh vjg Fkuenqukpi
           Rctv{u Eqphkfgpvkcn Kphqtocvkqp yknn tgockp vjg rtqrgtv{ qh vjg Fkuenqukpi Rctv{ cpf yknn
           eqpvckp cp{ cpf cnn eqphkfgpvkcn qt rtqrtkgvct{ pqvkegu qt ngigpfu vjcv crrgct qp vjg qtkikpcn-
           wpnguu qvjgtykug cwvjqtk|gf kp ytkvkpi d{ vjg Fkuenqukpi Rctv{/

  21/      Gzegrv cu qvjgtykug gzrtguun{ rtqxkfgf kp vjku Citggogpv- vjg Rctvkgu qdnkicvkqpu wpfgt
           vjku Citggogpv yknn vgtokpcvg vjtgg )4* {gct)u* chvgt vjg Ghhgevkxg Fcvg= rtqxkfgf- jqygxgt-
           vjcv )c* Ugevkqpu 8- 9- 21- 22- 23- 24- 25- 28- cpf 2;aqh vjku Citggogpv ujcnn uwtxkxg
           vgtokpcvkqp- )d* pq vgtokpcvkqp ujcnn tgnkgxg vjg Tgegkxkpi Rctv{ qh cp{ nkcdknkv{ kp tgurgev
           qh cp{ dtgcej qh vjku Citggogpv d{ vjg Tgegkxkpi Rctv{ rtkqt vq vgtokpcvkqp cpf )e* vjg


                                                     4
  5936 573 8614 3
                                                                                                        Exhibit_9
                                                                                                        Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 190 of 228 Page ID
                                   #:1800




           qdnkicvkqpu qh eqphkfgpvkcnkv{ cpf wug tguvtkevkqpu ugv hqtvj kp vjku Citggogpv ykvj tgurgev
           vq c Fkuenqukpi Rctv{u Eqphkfgpvkcn Kphqtocvkqp vjcv swcnkhkgu cu c vtcfg ugetgv wpfgt
           crrnkecdng ncy ujcnn uwtxkxg hqt uq nqpi cu uwej Fkuenqukpi Rctv{u Eqphkfgpvkcn
           Kphqtocvkqp swcnkhkgu cu c vtcfg ugetgv wpfgt crrnkecdng ncy/

  22/      PGKVJGT FKUENQUKPI RCTV[ PQT KVU TGRTGUGPVCVKXGU OCMGU CP[
           TGRTGUGPVCVKQP QT YCTTCPV[ CU VQ VJG CEEWTCE[ QT
           EQORNGVGPGUU QH CP[ QH KVU EQPHKFGPVKCN KPHQTOCVKQP CPF
           PGKVJGT FKUENQUKPI RCTV[ PQT KVU TGRTGUGPVCVKXGU UJCNN JCXG CP[
           NKCDNKV[ VQ VJG TGEGKXKPI RCTV[ QT KVU TGRTGUGPVCVKXGU TGUWNVKPI
           HTQO WUG QH VJG FKUENQUKPI RCTV[U EQPHKFGPVKCN KPHQTOCVKQP D[
           VJG TGEGKXKPI RCTV[ QT KVU TGRTGUGPVCVKXGU/ YKVJQWV NKOKVKPI VJG
           HQTGIQKPI- VJG FKUENQUKPI RCTV[ KU RTQXKFKPI EQPHKFGPVKCN
           KPHQTOCVKQP QP CP CU KU DCUKU HQT WUG D[ VJG TGEGKXKPI RCTV[ CV
           KVU QYP TKUM CPF VJG FKUENQUKPI RCTV[ FKUENCKOU CNN YCTTCPVKGU-
           YJGVJGT GZRTGUU- KORNKGF QT UVCVWVQT[- KPENWFKPI YKVJQWV
           NKOKVCVKQP CP[ KORNKGF YCTTCPVKGU QH VKVNG- PQP.KPHTKPIGOGPV QH
           VJKTF RCTV[ TKIJVU- OGTEJCPVCDKNKV[- QT HKVPGUU HQT C RCTVKEWNCT
           RWTRQUG/

  23/      Vjku Citggogpv cpf cp{ cevkqp tgncvgf vjgtgvq yknn dg iqxgtpgf- eqpvtqnngf- kpvgtrtgvgf-
           cpf fghkpgf d{ cpf wpfgt vjg ncyu qh vjg Uvcvg qh Qjkq- ykvjqwv ikxkpi ghhgev vq cp{
           eqphnkevu qh ncyu rtkpekrngu vjcv tgswktg vjg crrnkecvkqp qh vjg ncy qh cp{ qvjgt lwtkufkevkqp/
           Gcej Rctv{ kttgxqecdn{ cpf wpeqpfkvkqpcnn{ yckxgu cp{ tkijv kv oc{ jcxg vq c vtkcn d{ lwt{
           kp tgurgev qh cp{ ngicn cevkqp ctkukpi qwv qh qt tgncvkpi vq vjku Citggogpv cpf eqxgpcpvu vjcv
           pgkvjgt kv pqt cp{ qh kvu tgrtgugpvcvkxgu yknn cuugtv )yjgvjgt cu rnckpvkhh- fghgpfcpv qt
           qvjgtykug* cp{ tkijv vq vtkcn d{ lwt{ kp cp{ hqtwo kp tgurgev qh cp{ ngicn cevkqp ctkukpi qwv
           qh qt tgncvgf vq vjku Citggogpv/

  24/      Vjg Rctvkgu jgtgd{ citgg vjcv c dtgcej qh vjku Citggogpv d{ uwej Rctv{ qt kvu
           tgrtgugpvcvkxgu yknn ecwug kttgrctcdng fcocig vq vjg Fkuenqukpi Rctv{ hqt yjkej tgeqxgt{
           qh oqpg{ fcocigu cnqpg yqwnf dg kpcfgswcvg- cpf- ceeqtfkpin{- vjg Fkuenqukpi Rctv{ yknn
           dg gpvkvngf vq uggm rtqorv urgekhke rgthqtocpeg cpf kplwpevkxg tgnkgh cu tgogfkgu hqt cp{
           xkqncvkqp qh vjku Citggogpv d{ vjg Tgegkxkpi Rctv{ qt kvu tgrtgugpvcvkxgu- kp cffkvkqp vq cp{
           cpf cnn qvjgt tgogfkgu cxckncdng cv ncy qt kp gswkv{/

  25/      Kh cp{ rtqxkukqp qh vjku Citggogpv ku hqwpf d{ c rtqrgt cwvjqtkv{ vq dg wpgphqtegcdng qt
           kpxcnkf- uwej wpgphqtegcdknkv{ qt kpxcnkfkv{ yknn pqv tgpfgt vjku Citggogpv wpgphqtegcdng
           qt kpxcnkf cu c yjqng cpf- kp uwej gxgpv- uwej rtqxkukqp yknn dg ejcpigf cpf kpvgtrtgvgf uq
           cu vq dguv ceeqornkuj vjg qdlgevkxgu qh uwej wpgphqtegcdng qt kpxcnkf rtqxkukqp ykvjkp vjg
           nkokvu qh crrnkecdng ncy qt crrnkecdng eqwtv fgekukqpu/ Pq hcknwtg qt fgnc{ kp gzgtekukpi cp{
           tkijv jgtgwpfgt yknn qrgtcvg cu c yckxgt vjgtgqh- pqt yknn cp{ ukping qt rctvkcn gzgtekug
           vjgtgqh rtgenwfg cp{ qvjgt qt hwtvjgt gzgtekug vjgtgqh qt vjg gzgtekug qh cp{ qvjgt tkijv/

  26/      Pgkvjgt Rctv{ yknn pqv cuukip qt vtcpuhgt cp{ tkijvu qt qdnkicvkqpu wpfgt vjku Citggogpv
           ykvjqwv vjg rtkqt ytkvvgp eqpugpv qh vjg qvjgt Rctv{/ Cp{ cvvgorvgf cuukipogpv qt vtcpuhgt


                                                     5
  5936 573 8614 3
                                                                                                        Exhibit_9
                                                                                                        Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 191 of 228 Page ID
                                   #:1801




           kp xkqncvkqp qh vjg hqtgiqkpi yknn dg pwnn cpf xqkf/ Pqvykvjuvcpfkpi vjg hqtgiqkpi- NOE
           oc{ cuukip vjku Citggogpv vq c uweeguuqt.kp.kpvgtguv vq NOEu dwukpguu- yjgvjgt uwej
           cuukipogpv qeewtu kp eqppgevkqp ykvj c fktgev qt kpfktgev ucng qh uwduvcpvkcnn{ cnn qh NOEu
           cuugvu- gswkv{- c ogtigt- qt qvjgtykug/

  27/      Pgkvjgt Rctv{ yknn gzrqtv- fktgevn{ qt kpfktgevn{- cp{ W/U/ vgejpkecn fcvc ceswktgf d{ uwej
           Rctv{ htqo vjg qvjgt Rctv{ rwtuwcpv vq vjku Citggogpv- qt cp{ rtqfwevu wvknk|kpi uwej fcvc-
           kp xkqncvkqp qh vjg Wpkvgf Uvcvgu gzrqtv ncyu qt tgiwncvkqpu/

  28/      Cnn pqvkegu qt tgrqtvu rgtokvvgf qt tgswktgf wpfgt vjku Citggogpv yknn dg kp ytkvkpi cpf
           yknn dg fgnkxgtgf d{ rgtuqpcn fgnkxgt{- gngevtqpke ockn- qt d{ egtvkhkgf qt tgikuvgtgf ockn-
           tgvwtp tgegkrv tgswguvgf- cpf yknn dg fggogf ikxgp wrqp rgtuqpcn fgnkxgt{- hkxg )6* fc{u
           chvgt fgrqukv kp vjg ockn- qt wrqp cempqyngfiogpv qh tgegkrv qh gngevtqpke vtcpuokuukqp/
           Pqvkegu yknn dg ugpv vq vjg cfftguugu cpf gockn cfftguugu ugv hqtvj cv vjg gpf qh vjku
           Citggogpv qt uwej qvjgt cfftguu cu gkvjgt rctv{ oc{ urgekh{ kp ytkvkpi/

  29/      Gcej Rctv{ citggu vjcv vjg uqhvyctg rtqitcou qh vjg qvjgt Rctv{ oc{ eqpvckp xcnwcdng
           eqphkfgpvkcn kphqtocvkqp cpf citggu vjcv kv yknn pqv oqfkh{- tgxgtug gpikpggt- fgeqorkng-
           etgcvg qvjgt yqtmu htqo- qt fkucuugodng cp{ uqhvyctg rtqitcou eqpvckpgf kp vjg qvjgt
           Rctv{u Eqphkfgpvkcn Kphqtocvkqp ykvjqwv vjg rtkqt ytkvvgp eqpugpv qh vjg qvjgt Rctv{/

  2;/      Vjku Citggogpv ku vjg hkpcn- eqorngvg cpf gzenwukxg citggogpv qh vjg Rctvkgu ykvj tgurgev
           vq vjg uwdlgev ocvvgtu jgtgqh cpf uwrgtugfgu cpf ogtigu cnn rtkqt fkuewuukqpu dgvyggp vjg
           Rctvkgu ykvj tgurgev vq uwej ocvvgtu/ Pq oqfkhkecvkqp qh qt cogpfogpv vq vjku Citggogpv
           yknn dg ghhgevkxg wpnguu kp ytkvkpi cpf ukipgf d{ vjg Rctv{ vq dg ejctigf/ Vjku Citggogpv
           oc{ dg gzgewvgf kp vyq qt oqtg eqwpvgtrctvu- gcej qh yjkej yknn dg fggogf cp qtkikpcn-
           dwv cnn qh yjkej yjgp vcmgp vqigvjgt yknn eqpuvkvwvg qpg cpf vjg ucog citggogpv/
           Gngevtqpke eqrkgu qh ukipcvwtgu yknn dg fggogf vq dg qtkikpcnu hqt cnn rwtrqugu/


                             ]Tgockpfgt qh rcig kpvgpvkqpcnn{ nghv dncpm_




                                                    6
  5936 573 8614 3
                                                                                                     Exhibit_9
                                                                                                     Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 192 of 228 Page ID
                                   #:1802




                                                                            Exhibit_9
                                                                            Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 193 of 228 Page ID
                                   #:1803




                           Exhibit 10
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 194 of 228 Page ID
                                   #:1804




                                                                           Exhibit_10
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 195 of 228 Page ID
                                   #:1805




                                                                           Exhibit_10
                                                                            Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 196 of 228 Page ID
                                   #:1806




                                                                           Exhibit_10
                                                                            Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 197 of 228 Page ID
                                   #:1807




                           Exhibit 11
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 198 of 228 Page ID




REDACTED
                                   #:1808




From: Steven Slawson <steven.slawson@lordstownmotors.com>
Sent: Thursday, August 6, 2020 8:20 PM
To: Lewis Liu <LLiu@karmaautomo ve.com>; Jeﬀ DeFrank <JDeFrank@karmaautomo ve.com>
Subject: Termina on of LOI

Dear Mr. Liu and Mr. DeFrank,

LMC appreciates your interest in our vehicle design. A er careful review, LMC has decided to move in a diﬀerent direc on
with respect to your current oﬀering. A ached is the le er termina ng the LOI.
Best wishes to Karma in your future endeavors.

Regards,
Steven Slawson
Director of Purchasing



M (216) 925­8577
2300 Hallock Young Road, Lordstown OH 44481
lordstownmotors.com

#RIDEWITHLORDSTOWN




                                                                                                             Exhibit_11
                                                                                                              Page_1
                                Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 199 of 228 Page ID
LMC ­ Karma ­ ltr 8­6­20.docx

                                                                   #:1809




                                 August 6, 2020

                                  Karma Automotive LLC
                                  9950 Jeronimo Road
                                  Irvine, CA 92618

                                  Attn: Lewis Lui – Lliu@karmaautomotive.com
                                        Jeff Defrank – JdeFrank@karmaautomotive.com

                                  RE:    Termination of Letter of Intent dated June 11, 2020

                                  Gentlemen:

                                 Please be advised that upon further review of the specifications, quotations and offerings of
                                 Karma Automotive LLC (“Karma”) under pursuant to the Letter of Intent dated June 11, 2020,
                                 Lordstown Motors Corp. (“LMC”) has determined that the gap in material costs and the
                                 engineering expense targets are significant and outside the parameters and expectations of LMC
                                 with respect to these services and materials. Therefore, effective immediately, LMC hereby
                                 notifies you of its termination of the Letter of Intent and will cease all communications with
                                 Karma related to the pursuit of any sourcing agreements, product supply agreements,
                                 development and consulting agreements, and any ancillary agreements.

                                 Pursuant to the Confidentiality Agreement dated February 7, 2020, we request all confidential
                                 information delivered to Karma by LMC (and any of its associated vendors), both hardcopies and
                                 digital copies be returned, destroyed and/or erased related to the Letter of Intent. We will
                                 return, destroy and/or erase any confidential information received from Karma in return.

                                 If you have any questions, please do not hesitate to contact the undersigned.

                                  Sincerely,




                                  Steven Slawson
                                  Director of Purchasing

                                  Cc:    Darren Post
                                         Thomas V. Canepa




                                                                                                                            Exhibit_11
                                                                                                                             Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 200 of 228 Page ID
                                   #:1810




                           Exhibit 12
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 201 of 228 Page ID
                                   #:1811


  Hi John

  Yes. We are slowly coming back. I think we can start looking again but the team may be larger
  than what I first expected. The corporate office may combine my engineering team with a
  service center and admin offices. Let me gather some more details.

  Do you have time for a call this week to brainstorm?

  Thanks,
  Joe

  Thanks, Joe


  From: John Cazort <jcazort@tenantbase.com>
  Sent: Wednesday, July 29, 2020 11:42:54 AM
  To: Roger Durre <rjdurre@aol.com>
  Subject: Re: Initial Survey - Flex Space

  Hi Joe,

  I hope this email finds you well. I wanted to touch base to see if you had started to reconsider the
  flex space we discussed a few months back. There are a few spaces that recently entered the
  market that I believe would be a good fit.

  Please let me know if you would like me to send the listing over.

  Thank you,

  John Cazort
  Associate Advisor
  BRE License #02099560
  C 949-933-5692 | jcazort@tenantbase.com
  1500 Quail St, Suite 500
  Newport Beach, 92660
  www.tenantbase.com


  Tuesday, April 28, 2020 at 10:23:37 PM PDT, Roger Durre <rjdurre@aol.com>:
   Hi John,

   Things are on hold as the COVID-19 epidemic runs its course. I appreciate your support and
   will check back in once we get reorganized.

   Thanks,
   Roger

   Thanks, Joe




                                                                                                    Exhibit_12
                                                                                                     Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 202 of 228 Page ID
                                   #:1812




  From: John Cazort <jcazort@tenantbase.com>
  Sent: Tuesday, April 14, 2020 9:43:55 AM
  To: Roger Durre <rjdurre@aol.com>
  Subject: Re: Initial Survey - Flex Space

  Hi Roger,

  I hope you're staying healthy and safe. I just left you a voicemail regarding your commercial
  space requirement. I wanted to see if you had taken a look at the availability survey is sent over
  on 3/30 and if any of the building caught your eye.

  Please don't hesitate to reach out to me if you would like to tour any of the properties.

  Best regards,

  John Cazort
  Associate Advisor
  BRE License #02099560
  C 949-933-5692 | jcazort@tenantbase.com
  1500 Quail St, Suite 500
  Newport Beach, 92660
  www.tenantbase.com


  Monday, March 30, 2020 at 7:38:40 PM PDT, John Cazort <jcazort@tenantbase.com>:
  Hi Roger,

   Im glad we were able to connect today. Find attached is an initial survey of properties. The
   reason for asking about the number of employee working on a daily basis is most properties
   have an allocated number of parking spaces per squa re footage without the option of street
   parking, usually 3 spaces per 1,000 square feet. We have run into problems for this reason in
   the past when trying to keep the footprint small.

   I will continue to keep an eye out for alternative options. Please let me know if you have any
   additional questions or would like to set up tours for any of the properties on the survey.

   Best regards,

   John Cazort
   Associate Advisor
   BRE License #02099560
   C 949-933-5692 | jcazort@tenantbase.com
   1500 Quail St, Suite 500
   Newport Beach, 92660
   www.tenantbase.com




                                                                                                    Exhibit_12
                                                                                                     Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 203 of 228 Page ID
                                   #:1813




  From: John LaFleur <John.lafleur@lordstownmotors.com>
  Sent: Tuesday, August 04, 2020 2:22 PM
  To: rjdurre@aol.com; Joe Durre <joe.durre@lordstownmotor s.com>
  Subject: FW: LA Office

  Hi Joe,

  Welcome aboard! I am beginning the search for office space in the Ervine area for your team as well as
  interviewing additional personnel in the Sales, Engineering and HR roles. Let me know when you are
  available to chat so I can begin to narrow down the areas that I shou ld look at. I plan to be out there the
  week of 8/17 and can meet with you to investigate possible locations.

  John

  John LaFleur
  Chief Operat ing Officer
    m      m   m   m   V




  M (513) 315-1046
  2 300 Hallock Young Road, Lordstown OH 44481
  john.lafleur@lordstownmotors.com
  www.lordstownmotors.com


  Sent from Mail for Windows 10

  From: Rich Schmidt
  Sent: Tuesday, August 4, 2020 4:18 PM
  To: John LaFleur; John Vo
  Subject: Fwd: LA Office

  John L please reach out the new Director of software there to support finding the best location.

  < o:p>




                                                                                                           Exhibit_12
                                                                                                            Page_3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 204 of 228 Page ID
                                   #:1814


  FYI on initial feedback from commercial realtor

  From: rjdurre@aol.com <rjdurre@aol.com>
  Sent: Thursday, August 06, 2020 9:13 AM
  To: 'joe.durre@lordstownmotors.com ' <joe.durre@lordstownmotors.com>
  Subject: FW: Available Commercial Space




  From: John Cazort <jcazort@tenantbase.com>
  Sent: Wednesday, August 05, 2020 1:25 PM
  To: Roger Durre < rjdurre@aol.com>
  Cc: Colin McKibbin <cmckibbin@tenantbase.com>; Peter Dumaine <peter@tenantbase.com>
  Subject: Available Commercial Space

  Hi Joe,

  It was great to reconnect with you yesterday. We are excited to assist you with s ecuring a new location.

  Attached is a broad search of properties that are available in Irvine . I set the size perimeter between
  13,000 and 25,000 square feet. Please let me know if you would like me to expand any of these
  perimeters. We will still need to verify if the landlords are ok with the use and then have you check with
  the city.

  In the meantime, please review and let us know any feedback you may have. Please feel f ree to call,
  text or email us if you have any questions.

  Thank you,

  John Cazort
  Associate Advisor
  BRE License #02099560
  C 949-933-5692 | jcazort@tenantbase.com
  1500 Quail St, Suite 500
  Newport Beach, 92660
  www.tenantbase.com




                                                                                                          Exhibit_12
                                                                                                           Page_4
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 205 of 228 Page ID
                                   #:1815



  John,

  I had to cancel my trip to CA next week but I am still planning to come out the week of 8/24.

  I was involved in a car accident (hit and run) on Wednesday and I am dealing with some injuries.
  Let’s discuss my schedule for the week of 8/24.

  Sorry for the last minute schedule change

  John

  Get Outlook for iOS

  From: John Cazort <jcazort@tenantbase.com>
  Sent: Thursday, August 13, 2020 4:41 PM
  To: John LaFleur; Roger Durre
  Cc: Colin McKibbin; Peter Dumaine
  Subject: Re: FW: Available Commercial Space

  Hi John and Joe,

  I have attached the brochure for the old Mini dealership. Please let me know if you have any
  specific questions.

  We will have a walk through of the space next week.

  Thank you,

  On Tue, Aug 11, 2020 at 8:21 AM John Cazort <jcazort@tenantbase.com> wrote:
   Hi John,

  Thank you for sending these over! We will get started digging up all the information on these as
  well. In the meantime, did you review Alton Plaza which was sent over in a different email?

  Best,

  On Tue, Aug 11, 2020 at 7:34 AM John LaFleur <John.lafleur@lordstownmotors.com> wrote:

   Hi John,



   It was good to chat with you the other day. I was wondering if you had any ideas for me to
   consider for our Irvine office needs.




                                                                                                  Exhibit_12
                                                                                                   Page_5
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 206 of 228 Page ID
                                   #:1816



   I did find a few places in addition to the two vacant dealerships in the Irvine area. They are as
   follows:



             8775-8785 Research Dr, Irvine CA

             40 Tesla, Irvine CA

             27 Hughes, Irvine CA

             17771 Micthell N, Irvine CA



   Perhaps we can talk today and set up some appointments for next week while I am in Irvine
   (8/19 or 8/20)



   Regards

   John




   John LaFleur

   Chief Operating Officer




   M (513) 315-1046

   2300 Hallock Young Road, Lordstown OH 44481

   john.lafleur@lordstownmotors.com

   www.lordstownmotors.com




                                                                                                   Exhibit_12
                                                                                                    Page_6
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 207 of 228 Page ID
                                   #:1817




   From: John Cazort <jcazort@tenantbase.com>
   Sent: Wednesday, August 05, 2020 1:25 PM
   To: Roger Durre <rjdurre@aol.com>
   Cc: Colin McKibbin <cmckibbin@tenantbase.com>; Peter Dumaine <peter@tenantbase.com>
   Subject: Available Commercial Space



   Hi Joe,



   It was great to reconnect with you yesterday. We are excited to assist you with securing a new
   location.



   Attached is a broad search of properties that are available in Irvine. I set the size perimeter
   between 13,000 and 25,000 square feet. Please let me know if you would like me to ex pand
   any of these perimeters. We will still need to verify if the landlords are ok with the use and
   then have you check with the city.



   In the meantime, please review and let us know any feedback you may have. Please feel free to
   call, text or email us if you have any questions.



   Thank you,



   John Cazort
   Associate Advisor
   BRE License #02099560
   C 949-933-5692 | jcazort@tenantbase.com
   1500 Quail St, Suite 500
   Newport Beach, 92660

   www.tenantbase.com




                                                                                                     Exhibit_12
                                                                                                      Page_7
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 208 of 228 Page ID
                                   #:1818




  --
  John Cazort




                                                                           Exhibit_12
                                                                            Page_8
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 209 of 228 Page ID
                                   #:1819




                           Exhibit 13
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 210 of 228 Page ID
                                   #:1820


  Thanks Darren. We spoke briefly about not just infotainment but electronics and software in general.&n
  bsp; What do you think about including ADAS into this role? I think it’s important and sells well with
  investors.

  Joe

  From: Darren Post <darren.post@lordstownmotors.com>
  Sent: Thursday, April 02, 2020 11:49 AMTo: Joe.Durre@gmail.com
  Subject: EE Infotainment and Connectivity Org Chat - Draft 4-2-2020




                                                                                                     Exhibit_13
                                                                                                      Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 211 of 228 Page ID
                                   #:1821




                           Exhibit 14
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 212 of 228 Page ID
From:      Darren Post <darren.post@lordstownmotors.com>
                                                  #:1822
Sent time:     07/30/2020 04:24:04 PM
To:            Joe Durre
Subject:       Endurance Infotainment Systems Cost Savings Estimate: justify LMC Infotainment ­ West


Hi Joe,

Can you help quan fy the savings that a LMC Infotainment Group could save versus the Karma System quote? Here is the
quote:




This will help me jus fy the cost for LMC Infotainment West. From the above System B quote, LMC would pay Karma $10.982
million.

      I es mate with your LMC group, the Endurance infotainment development costs would be salaries + tooling + some
      ED&D + some cloud/conn costs: $3.9 M + $2 M tooling & ED&D + $0.5 million cloud & connec vity = $5.9 million,

      With a total savings of $4.6 million overall versus Karma’s cost of $10.98 million

             (Savings detail: $2 million in ED&D, and 2022‐2024 costs of ($650K + $325K + $325) and all or a por on of the cloud &
             connectivity costs in all years ($325K / year for 2020 to 2024) – total of $4.6 million savings is my estimate.)

      I think you could also save $500 / vehicle in BOM costs (let me know your es mate)


Let me know your thoughts on my savings es mates.

Regards,

Darren




Darren Post
Chief Engineer



O (586) 634­8406 | M (586) 634­8406
2300 Hallock Young Road, Lordstown OH 44481
lordstownmotors.com

#RIDEWITHLORDSTOWN                                                                                                Exhibit_14
                                                                                                                   Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 213 of 228 Page ID
                                   #:1823




                           Exhibit 15
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 214 of 228 Page ID
                                   #:1824
LMC August 2020
Saturday, August 01, 2020   8:53 AM




                                                                           Exhibit_15
                                                                            Page_1
                                      New Section 1 Page 1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 215 of 228 Page ID
                                   #:1825




  Screen clipping taken: 8/1/2020 8:54 AM




  Screen clipping taken: 8/1/2020 9:05 AM




                                                                           Exhibit_15
                                                                            Page_2
                                            New Section 1 Page 2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 216 of 228 Page ID
                                   #:1826




  Screen clipping taken: 8/1/2020 9:06 AM




                                                                           Exhibit_15
                                                                            Page_3
                                            New Section 1 Page 3
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 217 of 228 Page ID
                                   #:1827




                           Exhibit 16
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 218 of 228 Page ID
                                   #:1828




                                                                           Exhibit_16
                                                                            Page_1
#RIDEWITHLORDSTOWN
      Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 219 of 228 Page ID
                                         #:1829
From: Steve Burns <Steve.burns@lordstownmotors.com>
Sent: Tuesday, August 4, 2020 3:43 PM
To: Darren Post <darren.post@lordstownmotors.com>; Rich Schmidt <Rich.schmidt@lordstownmotors.com>
Subject: LA Office

Rich,

I was thinking that if we are going to have a software office out in LA, maybe it could double as our sales/service dealership.

What do you think? Could the software team benefit from having a few bays with lifts for testing and developing their software?

Thanks,
Steve

Sent from Mail for Windows 10




                                                                                                                      Exhibit_16
                                                                                                                       Page_2
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 220 of 228 Page ID
                                   #:1830




                           Exhibit 17
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 221 of 228 Page ID
                                   #:1831


  Sent:      Tue, 04 Aug 2020 23:51:57 GMT
  From:      "Darren Post" <darren.post@lordstownmotors.com>
  To:        "Joe Durre" <JDurre@karmaautomotive.com>
  Subject:   Recall: LA Office

  Darren Post would like to recall the message, "LA Office".




                                                                           Exhibit_17
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 222 of 228 Page ID
                                   #:1832




                           Exhibit 18
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 223 of 228 Page ID
                                   #:1833




                                                                           Exhibit_18
                                                                            Page_1
Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 224 of 228 Page ID
                                   #:1834




                           Exhibit 19
To:          Stevens, Scott[Scott.Stevens@vector.com]
Cc:           Case
             Brian   8:20-cv-02104-JVS-DFM Document 68-2 Filed
                   Green[BGreen@karmaautomotive.com]                          04/16/21 Page 225 of 228 Page ID
From:        Joe Durre[joe.durre@lordstownmotors.com] #:1835
Sent:        Mon 9/21/2020 1:28:24 PM (UTC-07:00)
Subject:     RE: PREEvision Overview

 Hi Scott,

 Looks good to meet Wed. at 12PST. I’ll get with Brian on major content to focus on. Most users will be here in Irvine, CA. but we
 are all WFH (no building yet) so this will need to be an MS Teams meeting format and not in person.

 Getting started with the latest version would be great.

 Thanks,
 Joe

 From: Stevens, Scott <Scott.Stevens@vector.com>
 Sent: Monday, September 21, 2020 8:36 AM
 To: Joe Durre <joe.durre@lordstownmotors.com>
 Subject: RE: PREEvision Overview

 Hello Joe,

 Very good. I’ll asked the sales team to create a quote using the numbers you provided below and subscription licenses. I’ve
 already reached out the the Global product line manager to get an update on the Vector-hosted option for consideration. As far as
 I know they were just completing the T&Cs.

 Last week, I started working on some planning for the training. Since you have enough users for a Lordstown group class, we just
 need to discuss the contents so that we can give you a quote. We have some flexibility to combine or exclude topics, based on you
 initial use cases. Let’s setup a call this week to review those details. How about Wednesday 11 or 12 PST?

 We can get you started right away with test installs this week. A new release will be available today or tomorrow. I’ll provide
 download and licensing instructions as soon as it is available.

 Best regards,

 Scott

 From: Joe Durre <joe.durre@lordstownmotors.com>
 Sent: Friday, September 18, 2020 8:11 PM
 To: Stevens, Scott <Scott.Stevens@vector.com>
 Cc: Training <Training@vector.com>
 Subject: RE: PREEvision Overview

 Hi Scott,

 11, plus an admin.




                                                                                                                      Exhibit_19
                                                                                                                       Page_1
            Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 226 of 228 Page ID
                                               #:1836




Thanks,
Joe

From: Stevens, Scott <Scott.Stevens@vector.com>
Sent: Monday, September 14, 2020 7:40 AM
To: Joe Durre <joe.durre@lordstownmotors.com>
Cc: Training <Training@vector.com>
Subject: RE: PREEvision Overview

++ Training

Hi Joe,

Sure. I’ve added our training department to this thread. How many people would you like to include in the training quote?

Best regards,

Scott

From: Joe Durre <joe.durre@lordstownmotors.com>
Sent: Friday, September 11, 2020 7:57 PM
To: Stevens, Scott <Scott.Stevens@vector.com>
Subject: RE: PREEvision Overview

Hi Scott,

Can you get me a training quote? I believe the beginning one was 4 days.

Thanks,
Joe

From: Stevens, Scott <Scott.Stevens@vector.com>
Sent: Wednesday, August 26, 2020 1:10 PM
To: Joe Durre <joe.durre@lordstownmotors.com>; Anderson, Tony <Tony.Anderson@vector.com>
Cc: Stark, Alex <Alex.Stark@vector.com>; George Huan <george.huan@lordstownmotors.com>; Brian Green
<brian.green@lordstownmotors.com>; Steve Punak <steve.punak.ext@lordstownmotors.com>; Zak Stelmaszek
<Zak.Stelmaszek@lordstownmotors.com>; Andre Beduschi <Andre.Beduschi@lordstownmotors.com>; Vino Pathmanathan
<Vino.Pathmanathan@lordstownmotors.com>; Bradley Westerhoff <bradley.westerhoff@lordstownmotors.com>
Subject: RE: PREEvision Overview

All: Thank you for time and very good questions. Attached you will find the slides from the presentation yesterday. Next step is to
schedule demo to show an example that connects a requirement to a functional architecture down to signal on the bus. Scott to
coordinate with Zak to schedule the demo, as soon as possible.                                                     Exhibit_19
                                                                                                                     Page_2
          Case 8:20-cv-02104-JVS-DFM Document 68-2 Filed 04/16/21 Page 227 of 228 Page ID
Best regards,                                #:1837
Scott Stevens

N.A. Product Line Director - PREEvision
Vector North America, Inc.
39500 Orchard Hill Place, Ste.400
Novi, MI 48375 USA
Direct (office): 248.504.6467


PREEvision – Model-Based E/E Development

Tell us how we are doing: https://vector.com/vi feedback sales en.html




-----Original Appointment-----
From: Stevens, Scott
Sent: Monday, August 24, 2020 1:24 PM
To: Stevens, Scott; joe.durre@lordstownmotors.com; Anderson, Tony
Cc: Stark, Alex; George Huan; Brian Green; Steve Punak; Zak Stelmaszek; Andre Beduschi; Vino Pathmanathan; Bradley Westerhoff
Subject: PREEvision Overview
When: Tuesday, August 25, 2020 4:00 PM-5:00 PM (UTC-05:00) Eastern Time (US & Canada).
Where: WebEx

@joe.durre@lordstownmotors.com – please forward as needed.

Agenda:

      • Introductions
      • Overview of PREEvision
      • Discuss Use Cases for Lordstown




   Scott Stevens invites you to join this Webex meeting.




   Meeting number (access code): 128 458 6910


   Meeting password: uqMknEQ4?38




   Tuesday, August 25, 2020
                                                                                                               Exhibit_19
                                                                                                                Page_3
4:00 pm | (UTC-04:00)
      Case            Eastern Time (US &Document
            8:20-cv-02104-JVS-DFM       Canada) | 68-2
                                                  1 hr Filed 04/16/21 Page 228 of 228 Page ID
                                                          #:1838




            Join meeting




Tap to join from a mobile device (attendees only)


8773046368,,1284586910## United States Toll Free

+12106069501,,1284586910## United States Toll




Join by phone


8773046368 United States Toll Free


+1 210 606 9501 United States Toll

Global call-in numbers | Toll-free calling restrictions




Join from a video system or application


Dial 1284586910@vector-group.webex.com


You can also dial 62.109.219.4 and enter your meeting number.




Need help? Go to http://help.webex.com
                                                                                        Exhibit_19
                                                                                         Page_4
